TABLE OF CONTENTS

Exhibit 10.1

THIRD AMENDMENT AND CONSENT

TO THE

CREDIT AGREEMENT

Dated as of March 27, 2013

(as amended and restated as of June 18, 2015)

among

ARRIS GROUP, INC.,

ARRIS ENTERPRISES LLC,

ARRIS INTERNATIONAL PLC,

ARRIS TECHNOLOGY, INC.

and CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

FIFTH THIRD BANK,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

SUNTRUST BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Syndication Agents

CITIZENS BANK, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION,

TD BANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

REGIONS BANK

U.S. BANK NATIONAL ASSOCIATION

as Senior Managing Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK,

HSBC SECURITIES (USA) INC.,

J. P. MORGAN SECURITIES LLC

PNC CAPITAL MARKETS LLC,

RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIRD AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIRD AMENDMENT AND CONSENT, dated as of October 17, 2017 (this “Third
Amendment”), is among ARRIS Group, Inc. (the “Company”), ARRIS Enterprises LLC
(“ARRIS Enterprises”), ARRIS Technology, Inc. (“ARRIS Technology”), ARRIS
International plc (the “Reporting Company”), certain Subsidiaries of the
Reporting Company party hereto (each a “Designated Borrower” and, together with
the Company and the Reporting Company, the “Borrowers” and, each a “Borrower”),
Arris Holdings S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (“Luxembourg”), having its registered office at 5, rue Heienhaff,
L-1736 Senningerberg, Luxembourg, and registered with the Luxembourg Register of
Commerce and Companies (R.C.S. Luxembourg) (the “Companies Register”) under
number B 181265, Arris Financing S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg,
having its registered office at 5, rue Heienhaff, L-1736 Senningerberg and
registered with the Companies Register under number B 181266, Arris Financing II
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 5,
rue Heienhaff, L-1736 Senningerberg and registered with the Companies Register
under number B 200228 and Pace International Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of Luxembourg, having its registered office at 42-44, avenue de la
Gare, L-1610 Luxembourg and registered with the Companies Register under number
B 182643 as guarantors, the other Guarantors party hereto, Bank of America,
N.A., as administrative agent (the “Administrative Agent”), Swing Line Lender
and L/C Issuer and the several banks and other financial institutions or
entities parties hereto as Revolving Lenders, Term A Lenders and Term A-1
Lenders (collectively the “Refinancing Lenders”), to the Credit Agreement, dated
as of March 27, 2013 (as amended and restated as of June 18, 2015, and as
further amended by the First Amendment to Amended and Restated Credit Agreement,
dated as of December 14, 2015 and the Second Amendment to Amended and Restated
Credit Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as
amended by this Third Amendment, the “Amended Credit Agreement”), among each of
the Borrowers and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

PRELIMINARY STATEMENTS

Pursuant to the Credit Agreement, the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Company and the other
Borrowers.

The Credit Agreement permits the Company to obtain Replacement Revolving Credit
Commitments and Refinancing Term Loans from any Lender or additional Lender to
refinance all or a portion of any existing Revolving Credit Commitment or
existing Term Loans, respectively, under a Facility pursuant to an Additional
Credit Extension Amendment.

On the Third Amendment Effective Date (as defined below), (a) the Company
intends to incur certain Refinancing Term Loans in an aggregate principal amount
of $391,000,000.00 (the “Refinancing Term A Loans”), (b) the Reporting Company
intends to incur certain Refinancing Term Loans in an aggregate principal amount
of $1,250,000,000.00 (the “Refinancing Term A-1 Loans”), (c) the Borrowers
intend to obtain Replacement Revolving Credit Commitments, allocated between the
U.S. Revolving Credit Facility and the Multicurrency Revolving Credit Facility
as set forth herein, in an aggregate principal amount of up to $500,000,000 (the
“Refinancing Revolving Credit Facility” and,

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

together with the Refinancing Term A-1 Loans and the Refinancing Term A Loans,
the “Refinancing Facilities”) and (d) the Borrowers intend to make certain other
amendments to the Credit Agreement in connection therewith in accordance with
Sections 2.19 and 10.01 of the Credit Agreement, in each case on the terms set
forth herein.

Each of the parties hereto has consented to the other amendments to the Credit
Agreement described in this Third Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the Preliminary Statements) shall have the meanings assigned to
such terms in the Credit Agreement.

SECTION 2. Establishment of Refinancing Facilities

(a)    Subject to the terms and conditions provided herein, the Refinancing Term
A Loans, the Refinancing Term A-1 Loans, and the Refinancing Revolving Credit
Facility are established pursuant to Section 2.19 of the Credit Agreement.

(b)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each Refinancing Lender that is a Term A Lender severally
agrees to make a single loan to the Company in Dollars on the Third Amendment
Effective Date in an amount not to exceed such Term A Lender’s commitment to the
Refinancing Term A Loan set forth on Annex II of this Third Amendment (each a
“Refinancing Term A Commitment”). The Term A Borrowing shall consist of
Refinancing Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Refinancing Term A Commitments. Refinancing Term A Loans
borrowed on the Third Amendment Effective Date and repaid or prepaid after the
Third Amendment Effective Date may not be reborrowed. Refinancing Term A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided in the
Amended Credit Agreement. Each party hereto acknowledges and agrees that
notwithstanding any such refinancing, each Refinancing Lender that is a Term A
Lender (as defined in the Credit Agreement immediately prior to giving effect to
this Third Amendment) shall be entitled to receive payment on the Third
Amendment Effective Date of the unpaid fees and interest accrued to such date
with respect to all of its existing Term A Loans that are subject to conversion
to Refinancing Term Loans. Subject to the terms and conditions set forth herein,
on and after the Third Amendment Effective Date, unless the context otherwise
clearly requires, for all purposes of the Loan Documents, the Refinancing Term A
Loans and the underlying commitments to lend Refinancing Term A Loans shall
constitute “Term A Commitments”, “Term Commitments”, “Commitments”, “Term A
Loans”, “Term Loans” and “Loans”, and each Lender of Refinancing Term A Loans
shall become a “Term A Lender”, a “Term Lender” and a “Lender” and shall have
all the rights and obligations of a Lender holding a Term A Commitment.

(c)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each Refinancing Lender that is a Term A-1 Lender severally
agrees to make a single loan to the Reporting Company (and, if requested by the
Reporting Company, to any applicable Lux Borrower on a joint and several basis)
in Dollars on the Third Amendment Effective Date in an aggregate amount not to
exceed such Term A-1 Lender’s commitment to the Refinancing Term A-1 Loan set
forth on Annex II of this Third Amendment (each a “Refinancing Term A-1
Commitment”). The Term A-1 Borrowing shall consist of Refinancing Term A-1 Loans
made simultaneously by the Term A-1 Lenders in accordance with their respective
Refinancing Term A-1 Commitments. Refinancing Term A-1 Loans borrowed on the
Third Amendment Effective Date and repaid or prepaid after the Third Amendment
Effective Date

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may not be reborrowed. Refinancing Term A-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided in the Amended Credit Agreement.
Each party hereto acknowledges and agrees that notwithstanding any such
refinancing, each Refinancing Lender that is a Term A-1 Lender (as defined in
the Credit Agreement immediately prior to giving effect to this Third Amendment)
shall be entitled to receive payment on the Third Amendment Effective Date of
the unpaid fees and interest accrued to such date with respect to all of its
existing Term A-1 Loans that are subject to conversion to Refinancing Term
Loans. Subject to the terms and conditions set forth herein, on and after the
Third Amendment Effective Date, unless the context otherwise clearly requires,
for all purposes of the Loan Documents, the Refinancing Term A-1 Loans and the
underlying commitments to lend Refinancing Term A-1 Loans shall constitute “Term
A-1 Commitments”, “Term Commitments”, “Commitments”, “Term A-1 Loans”, “Term
Loans” and “Loans”, and each Lender of Refinancing Term A-1 Loans shall become a
“Term A-1 Lender”, a “Term Lender” and a “Lender” and shall have all the rights
and obligations of a Lender holding a Term A-1 Commitment.

(d)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each Refinancing Lender that is a U.S. Revolving Credit Lender
severally agrees to make U.S. Revolving Credit Loans to the Borrowers in Dollars
from time to time, on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided, however, that after giving
effect to any U.S. Revolving Credit Borrowing, (i) the Total U.S. Revolving
Credit Outstandings shall not exceed the U.S. Revolving Credit Facility, and
(ii) the U.S. Revolving Credit Exposure of such U.S. Revolving Credit Lender
shall not exceed such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment. Each party hereto acknowledges and agrees that notwithstanding any
such refinancing, each Refinancing Lender that is a U.S. Revolving Credit Lender
(as defined in the Credit Agreement immediately prior to giving effect to this
Third Amendment) shall be entitled to receive payment on the Third Amendment
Effective Date of the unpaid fees and interest accrued to such date with respect
to its existing U.S. Revolving Credit Commitment.

(e)    Subject to the terms and conditions set forth herein and the Amended
Credit Agreement, each Refinancing Lender that is a Multicurrency Revolving
Credit Lender severally agrees to make Multicurrency Revolving Credit Loans to
the Borrowers in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Multicurrency
Revolving Credit Commitment; provided, however, that after giving effect to any
Multicurrency Revolving Credit Borrowing, (i) the Total Multicurrency Revolving
Credit Outstandings shall not exceed the Multicurrency Revolving Credit
Facility, (ii) the Multicurrency Revolving Credit Exposure of such Multicurrency
Revolving Credit Lender shall not exceed such Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. All Letters of
Credit that are outstanding under the Credit Agreement immediately prior to the
effectiveness of this Third Amendment shall be deemed to have been issued under
the Refinancing Multicurrency Revolving Credit Facility from and after the date
hereof and shall be subject to and governed by the terms and conditions of the
Amended Credit Agreement. Each party hereto acknowledges and agrees that
notwithstanding any such refinancing, each Refinancing Lender that is a
Multicurrency Revolving Credit Lender (as defined in the Credit Agreement
immediately prior to giving effect to the Third Amendment) shall be entitled to
receive payment on the Third Amendment Effective Date of the unpaid fees and
interest accrued to such date with respect to its existing Multicurrency
Revolving Credit Commitment. Subject to the terms and conditions set forth
herein, on and after the Third Amendment Effective Date, unless the context
otherwise clearly requires, for all purposes of the Loan Documents, the
Refinancing Revolving Credit Commitments and the accompanying loans shall
constitute “U.S. Revolving Credit Commitments” or “Multicurrency Revolving
Credit Commitments”, as applicable, “Revolving Credit

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitments”, “Commitments”, “U.S. Revolving Credit Loans” or “Multicurrency
Revolving Credit Loans”, as applicable, “Revolving Credit Loans” and “Loans” and
each Lender under the Refinancing Revolving Credit Facility shall become a “U.S.
Revolving Credit Lender” or a “Multicurrency Revolving Credit Lender”, as
applicable, a “Revolving Lender” and a “Lender” and shall have all the rights
and obligations of a Lender holding a Revolving Credit Commitment.

(f)    On the Third Amendment Effective Date, the Borrowers shall use proceeds
of the Refinancing Facilities to prepay the existing Term A Loans, the existing
Term A-1 Loans and the existing Revolving Credit Loans outstanding immediately
prior to the effectiveness of this Third Amendment.

(g)    Concurrent with the effectiveness of this Third Amendment, the Revolving
Credit Commitments of each Lender existing immediately prior to the
effectiveness of this Third Amendment are automatically and permanently
terminated.

(h)    Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, taxes (and
other provisions of Article III of the Credit Agreement), increased costs and
break funding payments shall continue in full force and effect with respect to,
and for the benefit of, each existing Lender in respect of such Lender’s Loans
and Commitments immediately prior to giving effect to this Third Amendment.

SECTION 3. Amendments to Existing Credit Agreement.

(a) Effective upon satisfaction of the conditions precedent set forth herein,
the Credit Agreement is hereby amended and restated in its entirety to read as
set forth as Annex I attached hereto. Except as specified below in Sections 3(b)
and 3(c), the Schedules and the Exhibits to the Credit Agreement shall not be
modified or otherwise affected hereby.

(b) Schedule 2.01 to the Credit Agreement is hereby amended as set forth on
Annex II attached hereto to reflect the U.S. Revolving Credit Commitment, the
Multicurrency Revolving Credit Commitment, the Refinancing Term A Commitment and
the Refinancing Term A-1 Commitment of each Refinancing Lender on the Third
Amendment Effective Date. Schedules 5.08(b), 6.12, 7.02 and 7.03 are hereby
amended as set forth on Annex III hereto.

(c) Each reference to “New HoldCo” in the Exhibits to the Credit Agreement is
amended to read “the Reporting Company”, Exhibits D and E-1 to the Credit
Agreement are hereby amended and restated in their entirety to read in the form
of Exhibits D and E-1 attached hereto as Annex IV and Exhibit H to the Credit
Agreement is deleted in its entirety.

SECTION 4. Amendments to Other Loan Documents. All references to “New Holdco” in
the Loan Documents shall be deemed to refer to “the Reporting Company”.

SECTION 5. Release of Mortgage and The GI Realty Trust 1996.

(a)     The Administrative Agent is authorized and directed to release the
existing Mortgage granted by The GI Realty Trust 1996 (the “Trust”) with respect
to the property located at 101 Tournament Drive, Horsham, Pennsylvania.

(b)    The Lenders hereby consent to the release of the Trust. Upon the
effectiveness of this Third Amendment, the Trust shall be automatically released
from all of its obligations under the Credit Agreement and the other Loan
Documents. The Administrative Agent is authorized and directed to execute and
deliver to the Reporting Company (all at the expense of the Reporting Company)
such other documents as the Reporting Company may reasonably request to evidence
and give full effect to the release contemplated hereby.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6. Consent to Merger of Pace International Luxembourg S.à r.l.. The
Reporting Company has informed the Lenders that it intends to merge Pace
International Luxembourg S.à r.l (the “Released Guarantor”) with and into a
Restricted Subsidiary that is not a Loan Party, with such Restricted Subsidiary
that is not a Loan Party being the surviving entity of such merger (the “Pace
Luxembourg Merger”). The Reporting Company has requested that the Lenders
consent to the Pace Luxembourg Merger, notwithstanding the restrictions in
Section 7.04 of the Credit Agreement which require a Loan Party to be the
surviving entity if a Loan Party is party to a merger among Restricted
Subsidiaries. The Required Lenders hereby (a) agree and consent to the Pace
Luxembourg Merger; (b) agree that immediately prior to the effectiveness of the
Pace Luxembourg Merger, the Released Guarantor shall be automatically released
from all of its obligations under the Guarantee Agreement and the other Loan
Documents as a Guarantor, all Liens granted by the Released Guarantor shall
automatically terminate and the Released Guarantor shall cease to be a Loan
Party under the Loan Documents; and (c) authorize the Administrative Agent to
execute and deliver under Section 9.10 of the Credit Agreement such releases and
other instruments, documents and agreements as may be reasonably requested by
the Reporting Company to evidence or give effect to release of the Released
Guarantor as a Loan Party. The consent is limited solely to the Pace Luxembourg
Merger and the matters contained in this Section 6.

SECTION 7. Conditions to Effectiveness of Third Amendment. This Third Amendment
shall become effective on the date on which the following conditions precedent
have been satisfied or waived (the “Third Amendment Effective Date”):

(a)    Amendment Documentation. The Administrative Agent shall have received
(i) a counterpart of this Third Amendment, executed and delivered by a duly
authorized officer of each Loan Party and (ii) signature pages to this Third
Amendment, executed and delivered by the L/C Issuer, the Swing Line Lender and
each Refinancing Lender.

(b)    No Event of Default. No Default or Event of Default shall have occurred
and be continuing immediately prior to or immediately after giving effect to the
Refinancing Facilities (including, without limitation, pursuant to
Section 2.19(c) of the Credit Agreement).

(c)    Representations and Warranties. The representations and warranties set
forth in Article V of the Credit Agreement and in each other Loan Document
(including in Section 8 hereof) shall be true and correct in all material
respects on and as of the Third Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier time, in
which case such representations and warranties were true and correct in all
material respects as of such earlier time.

(d)    Certificates and Resolutions. The Administrative Agent shall have
received (i) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require certifying as to (x) such Person’s
organizational documents, certified, to the extent applicable, as of a recent
date by the applicable governmental authority and (y) the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Third Amendment and the other Loan
Documents to which such Loan Party is a party or is to be a party, (ii) a
certificate signed by the chief financial officer of the Reporting Company
certifying that the conditions specified in clauses (b) and (c) above have been
satisfied, and attesting to the Solvency of the Reporting Company and its
Subsidiaries on a consolidated basis after giving effect to this Third Amendment
and the other transactions contemplated hereby on the Third Amendment Effective
Date and (iii) good standing certificates for each Domestic Loan Party as of a
recent date in its state of organization or formation.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Legal Opinions. The Administrative Agent shall have received a favorable
opinion of (i) Troutman Sanders LLP, counsel to the Loan Parties,
(ii) Linklaters LLP, special English counsel to the Administrative Agent and
(iii) Stibbe, special Luxembourg counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each Lender and in form and substance
reasonably satisfactory to the Administrative Agent.

(f)    Fees. The Reporting Company shall have paid or caused to be paid, or
shall substantially simultaneously pay or cause to be paid, in full (i) all fees
and other amounts due and payable by the Reporting Company or any other Loan
Party to the Arranger, the Administrative Agent and the Lenders under the Loan
Documents and (ii) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), in each case to the extent invoiced prior to or on the
Third Amendment Effective Date (and all such payments may be made with the cash
proceeds of the Refinancing Term A Loans and the Refinancing Term A-1 Loans to
be made on the Third Amendment Effective Date and/or other funds available to
the Borrowers).

(g)    Borrowing Notice. The Administrative Agent shall have received a Request
for Credit Extension in respect of the Refinancing Facilities.

(h)    Reaffirmation Agreement. The Borrowers and the other Loan Parties shall
have executed an instrument of acknowledgment and confirmation reasonably
satisfactory to the Administrative Agent with respect to the continuing
effectiveness of all guarantees, security interests and liens created under the
Loan Documents after giving effect to this Third Amendment.

SECTION 8. Representations and Warranties.

(a) To induce the other parties hereto to enter into this Third Amendment, each
Loan Party hereby represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Third Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the Third Amendment
Effective Date, this Third Amendment (i) has been duly authorized by all
necessary corporate or other organizational action, (ii) does not and will not
(x) contravene the terms of any of such Person’s Organization Documents;
(y) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
Properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject which could have a Material
Adverse Effect; or (z) violate any Law applicable to such Loan Party, the
violation of which could have a Material Adverse Effect, and will have been duly
executed and delivered by each Loan Party that is party thereto and
(iii) constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) The Company hereby represents and warrants that (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be, after giving effect to this Third Amendment, true and
correct in all material respects as if made on and as of the Third Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier time, in which case such representations and
warranties were true and correct in all material respects as of such earlier
time; provided that each reference to the Credit Agreement therein shall be
deemed to be a reference to the Amended Credit Agreement after giving effect to
this Third Amendment and (ii) after giving effect to this Third Amendment, no
Default shall have occurred and be continuing.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9. Effects on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this Third Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of the Loan Documents. On and after the Third Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the Credit
Agreement, “thereunder”, “thereof”, “therein” or words of like import in any
other Loan Document, shall be deemed a reference to the Amended Credit
Agreement. This Amendment shall constitute an Additional Credit Extension
Amendment entered into pursuant to Section 2.19 of the Credit Agreement.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS THIRD AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

SECTION 11. Loan Document. This Third Amendment shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

SECTION 12. Amendments; Execution in Counterparts; Notice. This Third Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Required Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. This Third Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

BORROWERS:     ARRIS GROUP, INC.     By   /s/ David B. Potts     Name:   David
B. Potts     Title:   President     ARRIS ENTERPRISES LLC     By   /s/ David B.
Potts     Name:   David B. Potts     Title:   President     ARRIS INTERNATIONAL
PLC     By:   /s/ David B. Potts     Name:   David B. Potts     Title:  
Executive Vice President and Chief Financial Officer     ARRIS TECHNOLOGY, INC.
    By:   /s/ David B. Potts     Name:   David B. Potts     Title:   President
GUARANTORS:     ARRIS GROUP, INC.     By:   /s/ David B. Potts     Name:   David
B. Potts     Title:   President     ARRIS ENTERPRISES LLC     By:   /s/ David B.
Potts     Name:   David B. Potts     Title:   President     ARRIS INTERNATIONAL
PLC     By:   /s/ David B. Potts     Name:   David B. Potts     Title:  
Executive Vice President and Chief Financial Officer     ARRIS TECHNOLOGY, INC.
    By:   /s/ David B. Potts     Name:   David B. Potts     Title:   President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    ARRIS US HOLDINGS, INC.     By:   /s/ David B. Potts     Name:   David B.
Potts     Title:   President     ARRIS GLOBAL SERVICES, INC.     By:   /s/ David
B. Potts     Name:   David B. Potts     Title:   President     ARRIS SOLUTIONS,
INC.     By:   /s/ David B. Potts     Name:   David B. Potts     Title:  
President     JERROLD DC RADIO, INC.     By:   /s/ David B. Potts     Name:  
David B. Potts     Title:   President     GIC INTERNATIONAL HOLDCO LLC     By:  
/s/ David B. Potts     Name:   David B. Potts     Title:   President     GIC
INTERNATIONAL CAPITAL LLC     By:   /s/ David B. Potts     Name:   David B.
Potts     Title:   President     PACE AMERICAS INVESTMENTS, LLC     By:   /s/
David B. Potts     Name:   David B. Potts     Title:   President     ARRIS
HOLDINGS S.À R.L.     By:   /s/ James Douglas Moore Jr.     Name:   James
Douglas Moore Jr.     Title:   Manager, Class A     ARRIS FINANCING S.À R.L.    
By:   /s/ Brant Sharp     Name:   Brant Sharp     Title:   Manager, Class A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    ARRIS FINANCING II S.À R.L.     By:   /s/ James Douglas Moore Jr.     Name:
  James Douglas Moore Jr.     Title:   Manager, Class A     PACE INTERNATIONAL
LUXEMBOURG S.À R.L.     By:   /s/ Brant Sharp     Name:   Brant Sharp     Title:
  Manager, Class B     ARRIS GLOBAL LTD.     By:   /s/ David B. Potts     Name:
  David B. Potts     Title:   Director     PACE DISTRIBUTION (OVERSEAS) LIMITED
    By:   /s/ David B. Potts     Name:   David B. Potts     Title:   Director  
  PACE OVERSEAS DISTRIBUTION LIMITED     By:   /s/ David B. Potts     Name:  
David B. Potts     Title:   Director     ARRIS INTERNATIONAL IP LTD.     By:  
/s/ David B. Potts     Name:   David B. Potts     Title:   Director     ARRIS
SOLUTIONS UK LTD.     By:   /s/ David B. Potts     Name:   David B. Potts    
Title:   Director ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as
Administrative Agent on behalf of itself and on behalf of each consenting Lender
holding a portion of the Term B Loan     By:   /s/ Christine Trotter     Name:  
Christine Trotter     Title:   Assistant Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REFINANCING LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

    By:   /s/ Thomas M. Paulk     Name:   Thomas M. Paulk     Title:   Senior
Vice President     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     By:   /s/ Lillian
Kim     Name:   Lillian Kim     Title:   Director     FIFTH THIRD BANK     By:  
/s/ Dan Komitor     Name:   Dan Komitor     Title:   Senior Relationship Manager
    HSBC BANK USA, N.A.     By:   /s/ Devin Moore     Name:   Devin Moore    
Title:   Vice President     PNC BANK, NATIONAL ASSOCIATION     By:   /s/ Andrew
Fraser     Name:   Andrew Fraser     Title:   Vice President     ROYAL BANK OF
CANADA     By:   /s/ Kamran Khan     Name:   Kamran Khan     Title:   Authorized
Signatory     SUNTRUST BANK     By:   /s/ David A. Ernst     Name:   David A.
Ernst     Title:   Vice President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    JPMORGAN CHASE BANK, N.A.     By:   /s/ Daglas P. Panchal     Name:   Daglas
P. Panchal     Title:   Executive Director     CITIZENS BANK, N.A.     By:   /s/
Marie Mollo     Name:   Marie Mollo     Title:   Senior Vice President    
SUMITOMO MITSUI BANKING CORP.     By:   /s/ James D. Weinstein     Name:   James
D. Weinstein     Title:   Managing Director     TD BANK, N.A.     By:   /s/ Mark
Hogan     Name:   Mark Hogan     Title:   Senior Vice President     WELLS FARGO
BANK, NATIONAL ASSOCIATION     By:   /s/ Jason Auguste     Name:   Jason Auguste
    Title:   Vice President     U.S. BANK NATIONAL ASSOCIATION     By:   /s/
Sean P. Walters     Name:   Sean P. Walters     Title:   Vice President    
REGIONS BANK     By:   /s/ James L. McGovern     Name:   James L. McGovern    
Title:   Managing Director     SANTANDER BANK, N.A.     By:   /s/ Andres Barbosa
    Name:   Andres Barbosa     Title:   Executive Director

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    MIZUHO BANK, LTD.     By:       /s/ James R. Fayen     Name:   James R.
Fayen     Title:   Managing Director     KEYBANK NATIONAL ASSOCIATION     By:  
    /s/ Geoff Smith     Name:   Geoff Smith     Title:   Senior Vice President  
  CREDIT INDUSTRIEL ET COMMERCIAL – NEW YORK BRANCH     By:       /s/ Clifford
Abramsky     Name:   Clifford Abramsky     Title:   Managing Director     By:  
    /s/ Marcus Edward     Name:   Marcus Edward     Title:   Managing Director  
  CREDIT INDUSTRIEL ET COMMERCIAL, LONDON BRANCH     By:       /s/ Alexandre
Berthier     Name:   Alexandre Berthier     Title:   Corporate Finance Manager  
  By:   /s/ Patrick Kitching     Name:   Patrick Kitching     Title:   Head of
Corporate Finance     SYNOVUS BANK     By:   /s/ Chandra Cockrell     Name:  
Chandra Cockrell     Title:   Corporate Banker     CAPITAL BANK CORPORATION    
By:   /S/ Rebecca L. Hetzer     Name:   Rebecca L. Hetzer     Title:   SVP    
THE HUNTINGTON NATIONAL BANK     By:   /s/ Joshua D. Elsea     Name:   Joshua D.
Elsea     Title:   Senior Vice President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    BANCO DE SABADELL, S.A., MIAMI BRANCH     By:   /s/ Rafael Villergas    
Name:   Rafael Villergas     Title:   Structured Finance Director     FIRST
HAWAIIAN BANK     By:   /s/ Todd T. Nitta     Name:   Todd T. Nitta     Title:  
Senior Vice President     TAIWAN BUSINESS BANK, LOS ANGELES BRANCH     By:   /s/
Sam Chiu     Name:   Sam Chiu     Title:   General Manager     CATHAY BANK    
By:   /s/ Nancy A. Moore     Name:   Nancy A. Moore     Title:   Senior Vice
President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

AZB Funding By:   /s/ Kei Kajimura Name:   Kei Kajimura Title:   Authorized
Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

CATAHAY BANK, By:   /s/ Nancy A. Moore Name:   Nancy A. Moore Title:   Senior
Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Mercantil Bank, N.A. By:   /s/ Daniel Ugarte Name:   Daniel Ugarte Title:  
V.P., Syndications Portfolio Manager Mercantil Bank, N.A. By:   /s/ Carlos
Iafigliola Name:   Carlos Iafigliola Title:   S.V.P., Treasury



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Kevin H. Kilgammon By:   /s/ Kevin H. Kilgammon Name:   Kevin Kilgammon Title:  
CCO Seaside Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture 28A CLO, Limited

By: its investment advisor

MJX Venture Management II LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture X CLO, Limited

By its Collateral Manager, MJX

Venture Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XIX CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XII CLO, Limited

By: its investment advisor

MJX Venture Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XV CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XVI CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XVIII CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXI CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXIII CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XVII CLO Limited

By: its investment advisor

MJX Asset Management, LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXII CLO, Limited

By: its investment advisor

MJX Venture Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXVII CLO, Limited

By: its investment advisor

MJX Venture Management II LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXVIII CLO, Limited

By: its investment advisor

MJX Venture Management II LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXIV CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XX CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE FOR TERM B LENDERS]

IN WITNESS WHEREOF, the undersigned acknowledges receipt of the Third Amendment
and Consent (the “Amendment”) to that certain Credit Agreement, dated as of
March 27, 2013 (as amended and restated as of June 18, 2015, and as further
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of December 14, 2015 and the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 26, 2017, the “Credit Agreement” and, as amended by
the Amendment, the “Amended Credit Agreement”), among ARRIS Group, Inc. (the
“Company”), ARRIS Enterprises LLC (“ARRIS Enterprises”), ARRIS International plc
(the “Reporting Company”), certain Subsidiaries of the Reporting Company party
to the Amendment (each, a “Designated Borrower” and, together with the Company
and the Reporting Company, the “Borrowers” and, each a “Borrower”), ARRIS
Enterprises, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

The undersigned hereby irrevocably and unconditionally consents to the
Amendment.

 

Sincerely,

Venture XXV CLO Limited

By: its investment advisor

MJX Asset Management LLC

By:   /s/ Michael Regan Name:   Michael Regan Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I TO THIRD AMENDMENT

TO THE

CREDIT AGREEMENT

Dated as of March 27, 2013

(as amended and restated as of June 18, 2015)

among

ARRIS GROUP, INC.,

ARRIS ENTERPRISES LLC,

ARRIS INTERNATIONAL PLC,

and CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

ROYAL BANK OF CANADA,

as Syndication Agent,

BANK OF MONTREAL,

CITIZENS BANK, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

TD BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

REGIONS BANK

as Senior Managing Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK,

HSBC SECURITIES (USA) INC.,

PNC CAPITAL MARKETS LLC,

RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arranger and Joint Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2  

1.01

  Defined Terms      2  

1.02

  Other Interpretive Provisions      51  

1.03

  Accounting Terms      51  

1.04

  Rounding      52  

1.05

  Times of Day      52  

1.06

  Letter of Credit Amounts      52  

1.07

  Exchange Rates; Currency Equivalents      52  

1.08

  Additional Alternative Currencies      53  

1.09

  Change of Currency      54  

1.10

  Pro Forma Calculations      54  

1.11

  Luxembourg Terms      55  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     56  

2.01

  The Loans      56  

2.02

  Borrowings, Conversions and Continuations of Loans      57  

2.03

  Letters of Credit      60  

2.04

  Swing Line Loans      69  

2.05

  Prepayments      72  

2.06

  Termination or Reduction of Commitments      75  

2.07

  Repayment of Loans      76  

2.08

  Interest      77  

2.09

  Fees      78  

2.10

  Computation of Interest and Fees      79  

2.11

  Evidence of Debt      79  

2.12

  Payments Generally; Administrative Agent’s Clawback      79  

2.13

  Sharing of Payments by Lenders      81  

2.14

  Amend and Extend Transactions      82  

2.15

  Increase in Commitments      84  

2.16

  Cash Collateral      86  

2.17

  Defaulting Lenders      88  

2.18

  Designated Borrowers      90  

2.19

  Credit Agreement Refinancing Facilities      91  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     93  

3.01

  Taxes      93  

3.02

  Illegality      100  

3.03

  Inability to Determine Rates      101  

3.04

  Increased Costs; Reserves of Eurocurrency Rate Loans.      101  

3.05

  Compensation for Losses      103  

3.06

  Mitigation Obligations; Replacement of Lenders      104  

3.07

  Survival      104  

3.08

  VAT      104  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     105  

4.01

  Conditions to the Restatement Date      105  

4.02

  [Reserved]      108  

4.03

  Conditions to All Credit Extensions      108  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     109  

5.01

  Existence, Qualification and Power      109  

5.02

  Authorization; No Contravention      109  

5.03

  Governmental Authorization; Other Consents      109  

5.04

  Binding Effect      109  

5.05

  Financial Statements; No Material Adverse Effect      110  

5.06

  Litigation      110  

5.07

  No Default      110  

5.08

  Ownership of Property; Liens; Investments; Security Interests      111  

5.09

  Environmental Compliance      111  

5.10

  Insurance      112  

5.11

  Taxes      112  

5.12

  ERISA Compliance      113  

5.13

  Subsidiaries; Equity Interests; Loan Parties      114  

5.14

  Margin Regulations; Investment Company Act      115  

5.15

  Disclosure      115  

5.16

  Compliance with Laws      115  

5.17

  Intellectual Property; Licenses, Etc      115  

5.18

  Solvency      116  

5.19

  Casualty, Etc      116  

5.20

  Labor Matters      116  

5.21

  OFAC; PATRIOT Act      116  

5.22

  Use of Proceeds      116  

5.23

  Representations as to Foreign Loan Parties      116  

5.24

  Luxembourg Specific Representations      117  

ARTICLE VI AFFIRMATIVE COVENANTS

     118  

6.01

  Financial Statements      118  

6.02

  Certificates; Other Information      119  

6.03

  Notices      121  

6.04

  Payment of Obligations      122  

6.05

  Preservation of Existence, Etc      122  

6.06

  Maintenance of Properties      122  

6.07

  Maintenance of Insurance      122  

6.08

  Compliance with Laws      122  

6.09

  Books and Records      123  

6.10

  Inspection Rights      123  

6.11

  Use of Proceeds      123  

6.12

  Covenant to Guarantee Obligations and Give Security      123  

6.13

  Compliance with Environmental Laws      127  

6.14

  Further Assurances      127  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.15

  Information Regarding Collateral      127  

6.16

  [Reserved]      127  

6.17

  Maintenance of Ratings      127  

6.18

  Designation of Subsidiaries      128  

ARTICLE VII NEGATIVE COVENANTS

     128  

7.01

  Liens      128  

7.02

  Indebtedness      131  

7.03

  Investments      134  

7.04

  Fundamental Changes      136  

7.05

  Dispositions      137  

7.06

  Restricted Payments      139  

7.07

  Change in Nature of Business      140  

7.08

  Transactions with Affiliates      140  

7.09

  Burdensome Agreements      141  

7.10

  Use of Proceeds      141  

7.11

  Financial Covenants      142  

7.12

  Amendments of Organization Documents      142  

7.13

  Accounting Changes      142  

7.14

  Prepayments, Etc      142  

7.15

  Amendment, Etc      142  

7.16

  Sanctions      142  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     143  

8.01

  Events of Default      143  

8.02

  Remedies upon Event of Default      145  

8.03

  Application of Funds      145  

8.04

  Collection Allocation Mechanism      146  

ARTICLE IX ADMINISTRATIVE AGENT

     149  

9.01

  Appointment and Authority      149  

9.02

  Rights as a Lender      150  

9.03

  Exculpatory Provisions      150  

9.04

  Reliance by Administrative Agent      151  

9.05

  Delegation of Duties      151  

9.06

  Resignation of Administrative Agent      151  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      153  

9.09

  Administrative Agent May File Proofs of Claim      153  

9.10

  Collateral and Guarantee Matters      154  

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      155  

ARTICLE X MISCELLANEOUS

     155  

10.01

  Amendments, Etc      155  

10.02

  Notices; Effectiveness; Electronic Communications      157  

10.03

  No Waiver; Cumulative Remedies; Enforcement      159  

10.04

  Expenses; Indemnity; Damage Waiver      161  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.05

  Payments Set Aside      163  

10.06

  Successors and Assigns      163  

10.07

  Treatment of Certain Information; Confidentiality      169  

10.08

  Right of Setoff      169  

10.09

  Interest Rate Limitation      170  

10.10

  Counterparts; Integration; Effectiveness      170  

10.11

  Survival of Representations and Warranties      170  

10.12

  Severability      171  

10.13

  Replacement of Lenders      171  

10.14

  Governing Law; Jurisdiction; Etc      171  

10.15

  WAIVER OF JURY TRIAL      173  

10.16

  No Advisory or Fiduciary Responsibility      173  

10.17

  Electronic Execution of Assignments and Certain Other Documents      174  

10.18

  USA PATRIOT Act      174  

10.19

  Judgment Currency      174  

10.20

  California Judicial Reference Provision      175  

10.21

  Parallel Debt Obligations      175  

10.22

  Syndication and Takeover Code      176  

10.23

  Amendment and Restatement      176  

10.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      176
 

10.25

  ERISA Representation.      177  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

2.01 Commitments and Applicable Percentages

5.03 Certain Authorizations

5.08(b) Existing Liens

5.12(d) Pension Plans

5.13 Subsidiaries and Other Equity Investments; Loan Parties

6.12 Guarantors

7.02 Existing Indebtedness

7.03 Existing Investments

7.05 Certain Dispositions

10.02 Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A Committed Loan Notice

B Swing Line Loan Notice

C-1 Term Note

C-2 U.S. Revolving Credit Note

C-3 Multicurrency Revolving Credit Note

D Compliance Certificate

E-1 Assignment and Assumption

E-2 Administrative Questionnaire

F Letter of Credit Reports

G-1 Guarantee Agreement

G-2 Company Collateral Agreement

G-3 Reporting Company Debenture

I Perfection Certificate

J-1 Certain Opinion Matters

J-2 Delaware Opinion Matters

K-1 Designated Borrower Request and Assumption Agreement

K-2 Designated Borrower Notice

L-1 United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

L-2 United States Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

L-3 United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

L-4 United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

M Solvency Certificate

N Auction Procedures

O Subordination Agreement

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 27, 2013 (as
amended and restated as of June 18, 2015), among ARRIS GROUP, INC. (the
“Company”), ARRIS ENTERPRISES LLC (“Enterprises”), ARRIS INTERNATIONAL PLC, a
public limited company formed under the laws of England and Wales (the
“Reporting Company”), certain Subsidiaries of the Reporting Company party hereto
pursuant to Section 2.18 (each a “Designated Borrower” and, together with the
Company and the Reporting Company, the “Borrowers” and, each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, ROYAL BANK OF CANADA, as Syndication Agent, BANK OF
MONTREAL, CITIZENS BANK, NATIONAL ASSOCIATION, FIFTH THIRD BANK, HSBC BANK USA,
N.A., JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION, SUMITOMO MITSUI
BANKING CORPORATION, SUNTRUST BANK, TD BANK, N.A., THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents, and REGIONS BANK, as Senior Managing Agent.

PRELIMINARY STATEMENTS:

Certain of the Borrowers, certain lenders, the Administrative Agent, and the
other parties thereto are party to the Credit Agreement dated as of March 27,
2013, as amended and in effect prior to the Restatement Date (the “Existing
Credit Agreement”).

The parties hereto have agreed to amend and restate in its entirety the Existing
Credit Agreement and to replace it in its entirety with this Agreement.

In furtherance of the foregoing, the Borrowers have requested that the Lenders
provide a term A loan facility, a term A-1 loan facility, a Dollar revolving
credit facility, a multicurrency revolving credit facility and continue the Term
B Facility, and the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition Consideration” means, with respect to any Specified Acquisition,
the aggregate cash and non-cash consideration for such Specified Acquisition.
The “Acquisition Consideration” for any Specified Acquisition expressly includes
Indebtedness assumed in such Specified Acquisition and the good faith estimate
by the Reporting Company of the maximum amount of any deferred purchase price
obligations (including earn-out payments) incurred in connection with such
Specified Acquisition. The “Acquisition Consideration” for any Specified
Acquisition expressly excludes (a) Equity Interests of the Reporting Company
issued to the seller as consideration for such Specified Acquisition and (b) the
Net Cash Proceeds of the sale or issuance of Equity Interests by the Reporting
Company to the extent such Specified Acquisition is made within ninety days of
the receipt of such Net Cash Proceeds by the Reporting Company.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
Company, be in the form of an amendment and restatement of this Agreement)
providing for any Extended Term Loans and/or Extended Revolving Credit
Commitments pursuant to Section 2.14 or Refinancing Term Loans and/or
Replacement Revolving Credit Commitments pursuant to Section 2.19, which shall
be consistent with the applicable provisions of this Agreement and otherwise
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the Administrative Agent, the L/C Issuers and/or the Swing
Line Lender (to the extent Section 10.01 would require the consent of the L/C
Issuers and/or the Swing Line Lender, respectively, for the amendments effected
in such Additional Credit Extension Amendment), the Loan Parties and the other
parties specified in the applicable Section of this Agreement (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01 or 4.03 to the extent reasonably requested by the
Administrative Agent or the other parties to such Additional Credit Extension
Amendment.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Incremental Amount” means, at any time, the sum of the aggregate
principal amount of (a) all Incremental Commitments incurred at or prior to such
time (assuming all Incremental Commitments established at or prior to such time
are fully drawn) and (b) Permitted Incremental Equivalent Debt incurred at or
prior to such time.

“Agreement” means the Existing Credit Agreement, as amended and restated
pursuant to this Agreement, as further amended, amended and restated, modified
or supplemented and in effect from time to time.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Reporting Company taking into account the interest rate,
margin, original issue discount, upfront fees and “eurodollar rate floors” or
“base rate floors”; provided that (i) original issue discount and upfront fees
shall be equated to interest rate assuming a four-year life to maturity of such
Indebtedness and (ii) customary arrangement, structuring, underwriting,
amendment or commitment fees paid solely to the applicable arrangers or agents
with respect to such Indebtedness shall be excluded.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate amount of Multicurrency Revolving Credit Commitments and $150,000,000.
The Alternative Currency Sublimit is part of, and not in addition to, the
aggregate amount of Multicurrency Revolving Credit Commitments.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Reporting Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, in respect of each of the Revolving
Credit Facilities (a) from the Third Amendment Effective Date to the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter in which the Third Amendment Effective
Date occurs, 0.30% per annum and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing Level

  Consolidated Net Leverage Ratio   Commitment Fee 1   >3.75:1   0.40% 2  
>3.00:1 but £ 3.75:1   0.35% 3   >1.75:1 but £ 3.00:1   0.30% 4   £1.75:1  
0.25%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, (b) in respect of the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by the
principal amount of such Term B Lender’s Term B Loans at such time, (c) in
respect of the Term A-1 Facility, with respect to any Term A-1 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A-1
Facility represented by the principal amount of such Term A-1 Lenders Term A-1
Loans at such time, and (d) in respect of any Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of such Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment with respect to such
Revolving Credit Facility at such time, subject to adjustment as provided in
Section 2.17. If the commitment of each Revolving Credit Lender under a
Revolving Credit Facility to make Revolving Credit Loans and the obligation of
the L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments under a Revolving Credit
Facility have expired, then the Applicable Percentage of each Revolving Credit
Lender in respect of such Revolving Credit Facility shall be determined based on

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Applicable Percentage of such Revolving Credit Lender in respect of such
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Term A Facility, the Term A-1
Facility and any Revolving Credit Facility, (i) from the Restatement Date to the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter in which the Restatement Date
occurs, 0.75% per annum for Base Rate Loans and 1.75% per annum for Eurocurrency
Rate Loans and Letter of Credit Fees, and (ii) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  Consolidated Net
Leverage Ratio   Eurocurrency Rate
(Letters of Credit)   Base Rate 1   >3.75:1   2.25%   1.25% 2  
>3.00:1 but £ 3.75:1   2.00%   1.00% 3   >1.75:1 but £ 3.00:1   1.75%   0.75% 4
  £1.75:1   1.50%   0.50%

and (b) in respect of the Term B Facility, (i) from Second Amendment Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the first full fiscal quarter
following the Second Amendment Effective Date, 1.50% per annum for Base Rate
Loans and 2.50% per annum for Eurocurrency Rate Loans and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing
Level

  Consolidated Net
Leverage Ratio   Eurocurrency Rate   Base Rate 1   ³1.75:1   2.50%   1.50% 2  
<1.75:1   2.25%   1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 1 shall apply in respect of the
Term A Facility, the Term A-1 Facility, the Term B Facility and each Revolving
Credit Facility as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the applicable Revolving Credit Facility at such time.

“Applicable Term A-1 Percentage” means with respect to any Term A-1 Lender at
any time, such Term A-1 Lender’s Applicable Percentage in respect of the
applicable Term A-1 Facility at such time.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility, the Term A-1 Facility, the U.S. Revolving Credit
Facility or the Multicurrency Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Term A Loan, a Term B Loan,
a Term A-1 Loan, a U.S. Revolving Credit Loan or a Multicurrency Revolving
Credit Loan, respectively, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Multicurrency Revolving Credit Lenders
and (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Multicurrency Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as lead arranger and bookrunner.

“ARRIS Ireland” means ARRIS Ireland Financing, Unlimited, a wholly-owned
Subsidiary of the Company.

“ARRIS Ireland Intercompany Note” means any promissory note to be delivered
pursuant to the ARRIS Ireland Intercompany Note Agreement.

“ARRIS Ireland Intercompany Note Agreement” means the Note Agreement, dated
January 2, 2016 by and between ARRIS US Holdings, Inc., f/k/a Archie U.S.
Holdings Inc., and ARRIS Ireland and any agreement evidencing any Indebtedness
which refinances Indebtedness under such Note Agreement or the ARRIS Ireland
Intercompany Notes.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person and (d) in respect of any Securitization
Transaction, the amount of obligations outstanding on any date of determination
that would be characterized as principal if such Securitization Transaction had
been structured as a secured loan rather than a sale.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Auction” has the meaning specified in Section 10.06(b)(v).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Reporting Company and its Subsidiaries for the fiscal year ended
December 31, 2016 and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to the sum of (without duplication):

(a) the Available ECF Percentage of Excess Cash Flow for each year, commencing
with the fiscal year ending December 31, 2013 and ending thereafter with the
fiscal year of the Reporting Company most recently ended prior to such date for
which financial statements and a Compliance Certificate have been delivered
pursuant to Section 6.01(a) and Section 6.02(b); plus

(b) the cumulative amount of any Net Cash Proceeds of any sale or issuance of
common Equity Interests of the Reporting Company after the Third Amendment
Effective Date; plus

(c) the fair market value of all common Equity Interests of the Reporting
Company issued upon conversion or exchange of Indebtedness of the Reporting
Company or any of its Restricted Subsidiaries after the Third Amendment
Effective Date; plus

(d) solely in the case of the Available ECF Amount used after the Third
Amendment Effective Date pursuant to Section 7.03(m), to the extent not
otherwise included in clause (a) above, (i) the aggregate amount received by the
Reporting Company or any Restricted Subsidiary after the Third Amendment
Effective Date from cash (or Cash Equivalents) dividends and distributions made
by any Unrestricted Subsidiary, joint venture or other Investment, and returns
of principal, cash repayments and similar payments made by any Unrestricted
Subsidiary, joint venture or other Investment in respect of Investments made by
the Reporting Company or any Restricted Subsidiary pursuant to Section 7.03(m),
and (ii) the Net Cash Proceeds in connection with the sale, transfer or other
disposition of assets or the Equity Interests of any Unrestricted Subsidiary,
joint venture or other Investment of the Reporting Company or any Restricted
Subsidiary to any Person other than to the Reporting Company or a Restricted
Subsidiary after the Third Amendment Effective Date; minus

(e) all amounts that have previously been (or are simultaneously being) applied
(i) to prepay Term Loans pursuant to Section 2.05(b)(i) of the Existing Credit
Agreement (other than as a result of clause (b)(vi) or (viii) thereof) and
(ii) to a particular use or transaction (including, without limitation,
Investments permitted under Section 7.03(m), Restricted Payments permitted under
Section 7.06(j) and prepayments of Material Junior Debt under Section 7.14(d)).

“Available ECF Percentage” means, for any fiscal year, 75%.

“Availability Period” means, in respect of each Revolving Credit Facility, the
period from and including the Restatement Date to the Business Day immediately
prior to the earliest of (i) the Maturity Date for such Revolving Credit
Facility, (ii) the date of termination of the Revolving Credit Commitments under
such Revolving Credit Facility pursuant to Section 2.06, (iii) in the case of
the Multicurrency Revolving Credit Facility the date of termination of the
commitment of each Multicurrency Revolving Credit Lender to make Multicurrency
Revolving Credit Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02, and (iv) in the case of the U.S.
Revolving Credit Facility, the date of termination of the commitment of each
U.S. Revolving Credit Lender to make U.S. Revolving Credit Loans pursuant to
Section 8.02.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Leverage Ratio” means (a) for each fiscal quarter of the Reporting Company
ending on or after the Third Amendment Effective Date and on or prior to
March 31, 2019, 4.00 to 1.00 and (b) for each fiscal quarter ending thereafter,
3.75:1.00.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term B Loan or
a Term A-1 Loan that bears interest based on the Base Rate. All Base Rate Loans
shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto and
includes, if applicable, any Lux Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing, a Term B Borrowing or a Term A-1 Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan or any Loan to the Reporting Company, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurocurrency market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM Exchange” means the exchange of the Revolving Credit Lenders’ interests as
provided in Section 8.04.

“CAM Exchange Date” means the date on which (a) any event referred to in
Section 8.01(f) or (g) shall occur in respect of any Borrower or (b) an
acceleration of the maturity of the Loans pursuant to Section 8.02 shall occur.

“CAM Percentage” means, as to each Revolving Credit Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent of the sum of (i) the Specified Obligations owed to such Revolving
Credit Lender and (ii) such Revolving Credit Lender’s participations in undrawn
amounts of Letters of Credit and in Swing Line Loans, in each case immediately
prior to the CAM Exchange Date, and (b) the denominator shall be the aggregate
Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the
Revolving Credit Lenders and (ii) the aggregate undrawn amount of all
outstanding Letters of Credit and of all outstanding Swing Line Loans, in each
case immediately prior to the CAM Exchange Date.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

balances or, if the Administrative Agent, the L/C Issuer or Swing Line Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuers or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Consideration” has the meaning specified in the Preliminary Statements.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Reporting Company of any of its Restricted Subsidiaries:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    time deposits with, or certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) (A) is a Lender or (B) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System,
(ii) issues (or the parent of which issues) commercial paper rated as described
in clause (c) of this definition and (iii) has combined capital and surplus of
at least $1,000,000,000, in each case with maturities of not more than 180 days
from the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d)    Investments, classified in accordance with GAAP as current assets of the
Reporting Company or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;

(e)    in the case of the Foreign Subsidiaries of the Reporting Company,
short-term investments comparable to the foregoing.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, (ii) any
Cash Management Bank under the Existing Credit Agreement as of the Restatement
Date and (iii) any Person that is a Lender or an Affiliate of a Lender under any
Cash Management Agreement in effect as of the Restatement Date, in each case, in
its capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certain Funds Acquisition” means a Permitted Acquisition, the consummation of
which by the Reporting Company or any Restricted Subsidiary is not conditioned
on the availability of, or on obtaining, third party financing.

“Certain Funds Default” means an Event of Default arising from any of the
following in respect of the Reporting Company and its Subsidiaries (but
excluding any Immaterial Subsidiaries): (a) Section 8.01(a) (excluding any such
Event of Default to the extent arising as a failure to pay indemnities); or
(b) Section 8.01(f) or (g) in relation to the Reporting Company or any of its
Subsidiaries, but excluding, in relation to involuntary proceedings, any Event
of Default caused by a frivolous or vexatious (and in either case, lacking in
merit) action, proceeding or petition in respect of which no order or decree in
respect of such involuntary proceeding shall have been entered.

“Certain Funds Representations” means, with respect to the Reporting Company and
its Subsidiaries, each of the following: (1) Sections 5.01(a) and (b); (2)
Sections 5.02(a), (b)(ii) and (c); (3) Section 5.03 (but only as it relates to
receipt of required Governmental Authorities as of the date of the Certain Funds
Acquisition) and Section 5.04; (4) Section 5.08(c); (5) Section 5.14; (6)
Section 5.18; (7) Section 5.22; and (8) the final sentence of Section 5.21(a),
Section 5.21(b) and Section 5.21(c).

“Certain Funds Testing Date” means, with respect to any Certain Funds
Acquisition, (a) the date the acquisition agreement for such Certain Funds
Acquisition is executed by the parties thereto and (b) in the case of any
financial test to be calculated on a Pro Forma Basis, the end of the period of
the four fiscal quarters most recently ended prior to the date in clause (a) for
which the Reporting Company has delivered financial statements pursuant to
Section 6.01(a) or (b).

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code with respect to a U.S. Borrower; provided that any Lux Borrower (if
applicable) and its Subsidiaries shall not be treated as CFCs for these
purposes.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire,

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Reporting Company entitled to vote for members of the
board of directors or equivalent governing body of the Reporting Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b)    the Reporting Company shall cease, directly or indirectly, to own and
control beneficially all of the Equity Interests (free of Liens other than Liens
in favor of the Secured Parties and non-consensual Liens) in the Company and any
Designated Borrower; or

(c)    a “change of control” or any comparable term under, and as defined in any
Material Junior Debt or any agreement governing any of the foregoing shall have
occurred.

“City Code” means the City Code on Takeovers and Mergers.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Company Collateral Agreement,
the Reporting Company Debenture, any Luxembourg Share Pledge Agreement,
collateral assignments, supplements to the Company Collateral Agreement,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, a Term B Commitment, a Term A-1
Commitment, a Multicurrency Revolving Credit Commitment, a U.S. Revolving Credit
Commitment or Incremental Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the Preliminary Statements.

“Company Collateral Agreement” means the Collateral Agreement dated as of
March 27, 2013 (as amended and restated as of June 18, 2015) delivered by the
Company, the Reporting Company and certain Domestic Subsidiaries of the Company
to the Administrative Agent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated EBITDA” means, for any period for the Reporting Company and its
Restricted Subsidiaries, the sum of (a) Consolidated Net Income for such period,
plus (b) without duplication and (except for items added back pursuant to clause
(b)(viii) below) to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization (including amortization of
deferred financing fees) for such period, (iv) costs, fees, expenses or premiums
paid during such period in connection with (A) any Incremental Commitment or
Permitted Refinancing thereof and (B) amendments, waivers or modifications of
the Loan Documents, any Incremental Commitment or Permitted Refinancing of any
of the foregoing, (v) unusual or non-recurring charges for such period,
including restructuring charges or reserves, integration costs or reserves,
severance, relocation costs and one-time compensation charges (including without
limitation retention bonuses) and other costs relating to the closure of
facilities or impairment of facilities; provided that the aggregate amount added
back pursuant to this clause (v) and clause (ix) for any Measurement Period
shall not exceed 20% of Consolidated EBITDA (calculated prior to giving effect
to any adjustment pursuant to this clause (v) and clause (ix)), (vi) costs, fees
and expenses incurred during such period in connection with Permitted
Acquisitions (whether or not consummated), other Investments consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and permitted Dispositions
(whether or not consummated), other than Dispositions effected in the ordinary
course of business, (vii) non-cash charges (other than (x) the write-down of
current assets, (y) accrual of liabilities in the ordinary course of business
and (z) any non-cash charge representing an accrual or reserve for cash expenses
in a future period) for such period, including non-cash charges related to
pension terminations and the effects of the application of purchase accounting
principles, (viii) reserves for legal settlements made during such period in an
amount not to exceed $25,000,000 for such period and (ix) cost savings,
operating expense reductions, operating improvements and synergies for such
period determined in accordance with Section 1.10(c) and 1.10(e); provided that
the aggregate amount of such items added back pursuant to this clause (ix) and
clause (v) for any Measurement Period shall not exceed 20% of Consolidated
EBITDA (calculated, in each case, prior to giving effect to any adjustment
pursuant to this clause (ix) and clause (v)), minus (c) without duplication,
(i) all cash payments made during such period on account of non-cash charges
added back pursuant to clause (b)(vii) above in a previous period and (ii) to
the extent included in determining such Consolidated Net Income, any unusual or
non-recurring gains and all non-cash items of income for such period; all
determined on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Reporting Company and its Restricted Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby letters of credit but excluding trade or commercial
letters of credit which are fully repaid within 10 days of being drawn upon),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness and (f) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Reporting Company or any
Restricted Subsidiary.

“Consolidated Group” means the Reporting Company and its Restricted
Subsidiaries.

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case paid in cash and to the extent treated as interest in
accordance with

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GAAP, (b) all interest paid in cash with respect to discontinued operations and
(c) the cash portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Reporting Company
and its Restricted Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Reporting Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Reporting Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Restricted Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except that the Reporting
Company’s equity in any net loss of any such Restricted Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income, and
(c) any income (or loss) for such Measurement Period of any Person (including
any Unrestricted Subsidiary) if such Person is not a Restricted Subsidiary,
except that the Reporting Company’s equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Reporting Company or a Restricted Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Reporting Company as
described in clause (b) of this proviso).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) (x) only for purposes of determining the Applicable Rate for the
Term B Facility, Consolidated Funded Indebtedness as of such date less
Unrestricted Cash in an amount not to exceed $150,000,000 or (y) for all other
purposes, Consolidated Funded Indebtedness as of such date less Unrestricted
Cash in an amount not to exceed $500,000,000 to (b) Consolidated EBITDA of the
Reporting Company and its Restricted Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
Consolidated Funded Indebtedness that is (i) unsecured or (ii) secured by any
Collateral on a second or junior priority basis to the liens on such Collateral
created by the Loan Documents) as of such date less Unrestricted Cash in an
amount not to exceed $500,000,000 to (b) Consolidated EBITDA of the Reporting
Company and its Restricted Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Total Assets” means the total assets of the Reporting Company and
its Restricted Subsidiaries on a consolidated basis, as shown on the Reporting
Company’s financial statements prepared in accordance with GAAP.

“Consolidated Total Tangible Assets” means Consolidated Total Assets less
intangible assets of the Reporting Company and its Restricted Subsidiaries on a
consolidated basis as determined in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Facilities” means (a) with respect to any tranche
of Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Commitments or Replacement Revolving Loans and (b) with respect to any tranche
of Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or outstanding Refinancing Term Loans.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CTA” means the Corporation Tax Act 2009 of the United Kingdom.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including any law pertaining to any Luxembourg Insolvency Proceeding
or any Luxembourg Insolvency Event, that is applicable to any Loan Party or any
Material Subsidiary or any assets of such applicable Loan Party or Material
Subsidiary that is the subject to any Luxembourg Insolvency Proceeding or any
Luxembourg Insolvency Event (other than when such Loan Party or Material
Subsidiary has the status of a creditor in such proceeding).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Reporting Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Reporting Company, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Reporting Company, to
confirm in writing to the Administrative Agent and the Reporting Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Reporting Company) ), or (d) has, or has a direct or indirect parent company
that has, after the date hereof, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Reporting Company, the L/C Issuer,
the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.18(b).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Direction” has the meaning specified in Section 3.01(a)(iv)(B)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, any sale, transfer or
other disposition, in a single or related series of transactions, of property
having an aggregate fair value of $25,000,000 or less per transaction or series
of transactions.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Domestic Loan Party” means any Loan Party that is organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly completed and filed
by the relevant UK Loan Party, which contains the scheme reference number and
jurisdiction of tax residence of the relevant UK Treaty Lender and which is
filed with HM Revenue & Customs within 30 days of (i) the Restatement Date, in
the case of a UK Treaty Lender that becomes a Lender on the Restatement Date or
(ii) the date on which the Company or the relevant Loan Party receives notice of
such details from the relevant UK Treaty Lender, in any other case.

“DTTP Passport” means a passport issued to a UK Treaty Lender under the DTTP
Scheme.

“DTTP Scheme” means the HM Revenue & Customs Double Taxation Treaty Passport
Scheme in the UK.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Enterprises” has the meaning specified in the introductory paragraph hereto

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Reporting Company, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Reporting Company or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Reporting
Company or any ERISA Affiliate from a Multiemployer Plan or the receipt by the
Reporting Company or any ERISA Affiliate of notification that a Multiemployer
Plan is in reorganization or the imposition of additional liability with respect
to a Multiemployer Plan upon the Reporting Company or any ERISA Affiliate under
Section 305 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) a Pension Plan’s actuary or legal counsel advises
the Reporting Company or any ERISA Affiliate that an event has occurred or
condition exists which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment by the PBGC of a trustee to administer, any
Pension Plan; (g) the determination by the Reporting Company or any ERISA
Affiliate that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Reporting Company or any ERISA
Affiliate with respect to any employee pension benefit plan within the meaning
of Section 3(2) of ERISA (other than a multiemployer plan described in
Section 3(37) of Section 4001(a)(3) of ERISA) that is subject to Title IV of
ERISA and to which the Company or any ERISA Affiliate has any actual or
contingent liability; or (i) a failure by the Reporting Company or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the
Reporting Company or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)    With respect to any Credit Extension:

(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)    with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.08; and

(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that for purposes of the Term B Facility only, the
Eurocurrency Rate shall never be lower than 0%.

“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term B
Loan or a Term A-1 Loan that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Reporting Company, the
excess of (a) the sum, without duplication, of (i) Consolidated EBITDA for such
fiscal year, and (ii) to the extent received in cash and deducted from the
calculation of Consolidated EBITDA for such fiscal year, all gains or other
amounts identified in clause (c)(ii) of the definition thereof for such fiscal
year less (b) the sum, without duplication, of (i) the amount of any taxes
payable in cash by the Reporting Company and its Restricted Subsidiaries with
respect to such fiscal year, (ii) Consolidated Interest Charges for such fiscal
year paid in cash, (iii) Capital Expenditures made in cash during such fiscal
year, except to the extent financed with the proceeds of Indebtedness (other
than Revolving Credit Loans to the extent such Revolving Credit

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans are repaid during such fiscal year), equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) cash consideration in an aggregate amount not to
exceed $100,000,000 paid during such period to make (and (x) transaction
expenses incurred in connection with and (y) amounts paid in cash in respect of
earn-out arrangements in connection with) any Permitted Acquisitions and
Investments in joint ventures, except to the extent financed with the proceeds
of Indebtedness (other than Revolving Credit Loans to the extent such Revolving
Credit Loans are repaid during such fiscal year), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (v) permanent repayments of Indebtedness (other than
(x) prepayments of Loans under Section 2.05(a) or Section 2.05(b) and
(y) prepayment of any Material Junior Debt) made in cash by the Reporting
Company or any of its Restricted Subsidiaries during such fiscal year, but only
to the extent that the Indebtedness so prepaid by its terms cannot be reborrowed
or redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness and (vi) the sum of, in each case, to
the extent paid in cash and added back in the calculation of Consolidated EBITDA
for such fiscal year, all fees, costs, expenses, charges, proceeds or other
amounts identified in clauses (b)(iv), (v), (vi) and (viii) of the definition
thereof.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary of the Reporting
Company other than Subsidiaries organized under a Loan Party Jurisdiction.

“Excluded Property” means (i) interests in real property leased, subleased or
licensed to any of the Loan Parties, (ii) real property owned by the Loan
Parties (other than fixtures and real property interests if a security interest
therein may be perfected by filing an “all assets” UCC financing statement),
(iii) interests in partnerships, joint ventures and non-wholly-owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties pursuant to the applicable partnership, joint venture or shareholders’
agreement (after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable Laws), (iv) any property and assets the pledge of
which would require consent, approval, license or authorization of a
Governmental Authority (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Laws), (v) Equity Interests in captive
insurance subsidiaries, not-for profit subsidiaries, and special purpose
entities used for securitization facilities (in each case to the extent a pledge
of such Equity Interests is prohibited by law or, in the case of securitization
facilities, would adversely affect the accounting treatment of the applicable
securitization), (vi) any “intent-to-use” trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (vii) property owned by any Excluded Subsidiary, (viii) any
property with respect to which the Administrative Agent determines that the cost
or burden of subjecting such property to a Lien under the Collateral Documents
is disproportionate to the value of the collateral security afforded thereby
(including any margin stock to the extent that such margin stock, if Collateral,
would result in a violation of Regulation U issued by the FRB), (ix) with
respect any Obligations of a U.S. Borrower (in its capacity as a Borrower),
thirty-five percent (35%) of the total outstanding voting capital stock of each
new and existing CFC, in each case that is owned by the Company or a Domestic
Subsidiary; (x) with respect any Obligations of a U.S. Borrower (in its capacity
as a Borrower), one hundred percent (100%) of the capital stock of any
Subsidiary held by a CFC; (xi) with respect any Obligations of a U.S. Borrower
(in its capacity as a Borrower), any assets of a CFC; (xii) Equity Interests in
the Reporting Company and (xiii) at any time any Permitted Securitization
Transaction is outstanding, (A) any Securitization Related Property that is
subject to such Permitted Securitization Transaction and (B) the Equity
Interests of the Special Purpose Subsidiary for such Permitted Securitization
Transaction.

“Excluded Subsidiary” means (i) with respect to any Obligations of a U.S.
Borrower (in its capacity as a Borrower), any CFC or any Subsidiary of a CFC,
(ii) any Subsidiary which is not a wholly-owned Subsidiary of the Reporting
Company, (iii) any Excluded Foreign Subsidiary, (iv) any Immaterial Subsidiary
and (v) any Unrestricted Subsidiary.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (any
such obligation, a “Swap Obligation”), if, and to the extent that, all or a
portion of the guarantee of such Guarantor pursuant to the Guarantee, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any guarantee pursuant to the Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Reporting Company under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any FATCA Deduction.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Guarantee and Collateral Agreement” has the meaning specified in the
Existing Credit Agreement.

“Existing Letters of Credit” means the Letters of Credit as defined in the
Existing Credit Agreement.

“Existing Multicurrency Revolving Credit Commitments” means the Multicurrency
Revolving Credit Commitments as defined in the Existing Credit Agreement.

“Existing Multicurrency Revolving Credit Loans” means the Multicurrency
Revolving Credit Loans as defined in the Existing Credit Agreement.

“Existing Revolving Credit Loans” means the Revolving Credit Loans as defined in
the Existing Credit Agreement.

“Existing Term A Facility” means the Term A Facility as defined in the Existing
Credit Agreement.

“Existing Term A Loans” means the Term A Loans as defined in the Existing Credit
Agreement.

“Existing Term B Facility” means the Term B Facility as defined in the Existing
Credit Agreement.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Term B Loans” has the meaning specified in the Second Amendment.

“Existing U.S. Revolving Credit Commitments” means the U.S. Revolving Credit
Commitments as defined in the Existing Credit Agreement.

“Existing U.S. Revolving Credit Loans” means the U.S. Revolving Credit Loans as
defined in the Existing Credit Agreement.

“Extended Revolving Commitment” means any tranche of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 2.14.

“Extended Revolving Loans” means any tranche of Revolving Credit Loans made
pursuant to the Extended Revolving Commitments.

“Extended Term Loans” means any tranche of Term Loans the maturity of which
shall have been extended pursuant to Section 2.14.

“Extension” has the meaning specified in Section 2.14.

“Extension Offer” has the meaning specified in Section 2.14.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of insurance (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and excluding insurance proceeds not payable to such Person), and
condemnation awards (and payments in lieu thereof); provided, however, that if
no Default or Event of Default exists, an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance or condemnation awards
(or payments in lieu thereof) to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim, applied to the repair, restoration or replacement of the
property subject to such claim or applied to the costs and expenses of such
Person with respect to the foregoing.

“Facility” means the Term A Facility, the Term B Facility, the Term A-1
Facility, the U.S. Revolving Credit Facility or the Multicurrency Revolving
Credit Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, (ii) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of any law or regulation referred to in
(i) above, (iii) any agreements entered into pursuant to Section 1471(b)(1) of
the Code and (iv) any other agreement pursuant to the implementation of any
treaty, law or regulation referred to in (i) or (ii) above with any Governmental
Authority in the US or any other jurisdiction.

“FATCA Deduction” means a deduction or withholding from a payment required by
FATCA.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letters” means the letter agreements, dated April 22, 2015, among the
Company, the Administrative Agent and the Arranger.

“First Amendment” means the First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.

“First Amendment Effective Date” means December 14, 2015.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Borrower, a Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Borrower, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Party” means a Loan Party that is a not organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia or (b) any Subsidiary of a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means (i) the Guarantee Agreement dated as of March 27,
2013 (as amended and restated as of June 18, 2015), executed and delivered by
the Company, its Domestic Subsidiaries and each other Loan Party party thereto
and (ii) with respect to any Foreign Loan Party to the extent not a party to the
Guarantee Agreement under clause (i), any other written guarantee of payment and
performance of the Obligations substantially similar to the Guarantee Agreement
described in clause (i) in form and substance as reasonably requested by the
Administrative Agent.

“Guarantors” means, collectively, (i) as of the Third Amendment Effective Date,
the Subsidiaries of the Company listed on Schedule 6.12, (ii) each other
Subsidiary of the Company that shall be required to execute and deliver, or
which elects to execute and deliver, a supplement to the Guarantee Agreement
pursuant to Section 6.12, (iii) the Company (other than with respect to the
Obligations of the Company) and (iv) the Reporting Company (other than with
respect to the Obligations of the Reporting Company).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means (i) any Person that, at the time it enters into a Swap
Contract, is a Lender or an Affiliate of a Lender, (ii) any Hedge Bank under the
Existing Credit Agreement as of the Restatement Date and (iii) any Person that
is a Lender or an Affiliate of a Lender under any Swap Contract as of the
Restatement Date, in each case, in its capacity as a party to such Swap
Contract.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Immaterial Subsidiary” means

(a) for purposes of the definition of “Certain Funds Default,” any Restricted
Subsidiary (i) that did not, as of the last day of the fiscal quarter of the
Reporting Company most recently ended, have assets with a value in excess of
5.0% of the Consolidated Total Tangible Assets of the Reporting Company and its
Restricted Subsidiaries or revenues representing in excess of 5.0% of total
revenues of the Reporting Company and its Restricted Subsidiaries on a
consolidated basis as of such date and (ii) that taken together with all other
Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Reporting Company most recently ended, did not have assets with a value in
excess of 20.0% of the Consolidated Total Tangible Assets or revenues
representing in excess of 20.0% of the total revenues of the Reporting Company
and its Restricted Subsidiaries on a consolidated basis as of such date;

(b) for purposes of determining an Excluded Subsidiary, any Restricted
Subsidiary organized in a Loan Party Jurisdiction (i) that did not, as of the
last day of the fiscal quarter of the Reporting Company most recently ended,
have assets with a value in excess of 5.0% of the Consolidated Total Tangible
Assets of the Loan Parties or revenues representing in excess of 5.0% of total
revenues of the Loan Parties on a consolidated basis as of such date and
(ii) that taken together with all Immaterial Subsidiaries under this clause
(b) as of the last day of the fiscal quarter of the Reporting Company most
recently ended, did not have assets with a value in excess of 20.0% of the
Consolidated Total Tangible Assets of the Loan Parties or revenues representing
in excess of 20.0% of total revenues of the Loan Parties on a consolidated basis
as of such date; provided that for purposes of this clause (b) Consolidated
Tangible Net Assets and revenues of members of the Consolidated Group that are
not Loan Parties shall be disregarded; and

(c) for purposes of determining a Material Subsidiary, any Restricted Subsidiary
that did not, as of the last day of the fiscal quarter of the Reporting Company
most recently ended, have (i) assets with a value in excess of 5.0% of the
Consolidated Total Tangible Assets of the Reporting Company and its Restricted
Subsidiaries or (ii) revenues representing in excess of 5.0% of total revenues
of the Reporting Company and its Restricted Subsidiaries on a consolidated basis
as of such date.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.15(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.15(c).

“Incremental Cap” means (i) $750,000,000 plus the amount of any voluntary
prepayments of the Term Loan Facilities and voluntary reductions of the
Revolving Credit Commitments pursuant to Section 2.06, in each case, except to
the extent funded with the proceeds of Indebtedness, made after the Third
Amendment Effective Date and (ii) such greater amount if, after giving effect
thereto, the Consolidated Senior Secured Net Leverage Ratio determined on an
Incremental Pro Forma Basis as of the last day of the fiscal quarter of the
Reporting Company most recently ended for which financial statements have been
delivered under Section 6.01 would be less than 2.50:1.00.

“Incremental Commitment” means any Incremental Term Commitment or any
Incremental Revolving Commitment.

“Incremental Loan” means any Incremental Term A Loan, any Incremental Term B
Loan or any Incremental Revolving Loans.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Incremental Pro Forma Basis” means, with respect to any financial ratio test
hereunder, that compliance with such test as at the date of determination shall
be determined (a) on a Pro Forma Basis giving effect to any Incremental
Commitment or Permitted Incremental Equivalent Debt incurred at or prior to such
time, (b) assuming any Incremental Commitments established at or prior to such
time are fully drawn, and (c) without netting the proceeds of any Incremental
Loans or Permitted Incremental Equivalent Debt to be incurred as at such date of
determination for any fees paid or for any original issue discount applicable to
any such any Incremental Loans or Permitted Incremental Equivalent Debt, to the
extent applicable, in reliance upon such financial ratio test.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term A Loan” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term B Loan” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.15(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property (including earnouts) or services (other than trade accounts payable in
the ordinary course of business and not past due for more than 60 days after the
date on which such trade account was created or which are subject to a bona fide
dispute);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated May 2015 used by
the Arranger in connection with the syndication of the Commitments.

“Intellectual Property Security Agreement” means the Copyright Security
Agreement, the Patent Security Agreement and the Trademark Security Agreement
(as each such term is defined in the Company Collateral Agreement) (together
with each other intellectual property security agreement delivered pursuant to
Section 6.12), in each case as amended.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Multicurrency Revolving Credit Facility for
purposes of this definition).

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Company and
consented to by all the Lenders under the Facility to which such Interest Period
applies; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Restricted Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“ITA” means the Income Tax Act 2007 of the United Kingdom.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Latest Maturity Date” means the latest of the Maturity Date for the U.S.
Revolving Credit Facility, the Maturity Date for the Multicurrency Revolving
Credit Facility, the Maturity Date for the Term A Facility, the Maturity Date
for the Term A-1 Facility, the Maturity Date for the Term B Facility and any
Incremental Term Loan Maturity Date, as of any date of determination.

“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (ii) any other Multicurrency Revolving Credit Lender selected
by the Company and approved (such approval not to be unreasonably withheld) by
the Administrative Agent (including, without limitation, as a replacement for an
L/C Issuer which is a Defaulting Lender) which has agreed to issue Letters of
Credit as issuer of Letter of Credit hereunder or (iii) any successor issuer of
Letters of Credit hereunder. As the context requires a reference in the Loan
Documents to an L/C Issuer shall refer to a particular L/C Issuer and the
Letters of Credit issued or to be issued by it.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Reserve Account” has the meaning specified in Section 8.04(c).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent; which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder, and shall include the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Multicurrency Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03.

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling and Yen); in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guarantee
Agreement, (c) each Designated Borrower Request and Assumption Agreement,
(d) the Notes, (e) any agreement creating or perfecting rights in cash
collateral pursuant to the provisions of Section 2.16 of this Agreement, (f) the
Collateral Documents, (g) the Fee Letters, (h) each Issuer Document, (i) the
First Amendment, (j) the Second Amendment and (k) Third Amendment.

“Loan Parties” means, collectively, the Company, each Borrower, each Designated
Borrower and each Guarantor.

“Loan Party Jurisdiction” means (i) the United States, any state thereof and the
District of Columbia, (ii) England or Wales and any political subdivision
thereof, (iii) Canada and any province thereof and (iv) Luxembourg.

“Lux Borrower” means a Borrower organized under the laws of Luxembourg that
becomes a Designated Borrower in accordance with the requirements of
Section 2.18; provided that the Loan Parties shall have delivered any applicable
documentation with respect to any Lux Borrower in accordance with and in
satisfaction of the terms of Section 10.18 prior to the designation of any Lux
Borrower.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies (R.C.S Luxembourg).

“Luxembourg Guarantor” has the meaning specified in Section 6.12(d)(v).

“Luxembourg Insolvency Event” means, the occurrence of a Luxembourg Insolvency
Proceeding.

“Luxembourg Insolvency Proceeding” means bankruptcy (faillite), insolvency,
judicial or voluntary liquidation (liquidation judiciaire ou volontaire),
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée),fraudulent conveyance (action paulienne), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally.

“Luxembourg Loan Party” means any Loan Party incorporated or having its
registered office or place of central administration in Luxembourg.

“Luxembourg Share Pledge Agreement” means any Luxembourg law governed share
pledge agreement dated on a date to be agreed by the Borrower (or any other
applicable Loan Party) and the Administrative Agent and made between the
Reporting Company as pledgor and Bank of America, N.A. as collateral agent, in
the presence of any Luxembourg Loan Party as company.

“Lux Finco” has the meaning given to that term in Section 6.12(g).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise) of the Reporting Company and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Junior Debt” means any series, issue or class of Indebtedness (other
than Indebtedness between or among the Reporting Company and its Restricted
Subsidiaries) of the Reporting Company or any Restricted Subsidiary in a
principal amount (or having commitments) of $75,000,000 or more which is
(i) unsecured or (ii) secured by any Collateral on a second or junior priority
basis to the liens on such Collateral created by the Loan Documents.

“Material Subsidiary” means any Restricted Subsidiary of the Reporting Company
which is not an Immaterial Subsidiary.

“Maturity Date” means, (a) with respect to the U.S. Revolving Credit Facility or
the Multicurrency Revolving Credit Facility, the fifth anniversary of the Third
Amendment Effective Date, (b) with respect to the Term A Facility, the fifth
anniversary of the Third Amendment Effective Date, (c) with respect to the Term
B Facility, April 26, 2024, and (d) with respect to the Term A-1 Facility, the
fifth anniversary of the Third Amendment Effective Date; provided, however,
that, (x) in each case, if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day and (y) in the case of any Extended
Revolving Loans or Extended Term Loans, Maturity Date shall mean the last
scheduled maturity date or expiration date for such Loans.

“Maximum Leverage Ratio” means the Base Leverage Ratio; provided, at the
election of the Reporting Company (which election may be made not more than two
times), in connection with a Permitted Acquisition involving Acquisition
Consideration of more than $500,000,000, that for the four consecutive fiscal
quarters ended immediately following the closing of such Permitted Acquisition
(including the fiscal quarter in which such Permitted Acquisition occurs), the
Maximum Leverage Ratio shall be the Post-Acquisition Leverage Ratio; provided,
however, that following the first election of the Reporting Company to have the
Post-Acquisition Leverage Ratio be the Maximum Leverage Ratio there shall be at
least two consecutive fiscal quarters during which the Consolidated Net Leverage
Ratio shall not exceed the Base Leverage Ratio before the Reporting Company can
again elect to have the Post-Acquisition Leverage Ratio be the Maximum Leverage
Ratio regardless of any other Permitted Acquisitions; provided, that, for the
purpose of calculating the Maximum Leverage Ratio pursuant to this definition,
in the case of any Incremental Commitment, Permitted Incremental Equivalent Debt
or the incurrence of any unsecured Consolidated Funded Indebtedness permitted by
Section 7.02(p), the proceeds of which will finance a Certain Funds Acquisition,
the applicable Maximum Leverage Ratio shall be determined on the Certain Funds
Testing Date.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Reporting Company.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Multicurrency Revolving Credit Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Multicurrency Revolving Credit Exposure” means, as to any Lender at any time,
the aggregate principal amount at such time of its outstanding Multicurrency
Revolving Credit Loans and such Lender’s participation in L/C Obligations and
Swing Line Loans at such time.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time. The aggregate amount of the Multicurrency
Revolving Credit Facility on the Restatement Date is $486,031,396.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(e).

“Multicurrency Revolving Credit Note” means a promissory note made by any
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans or Swing Line Loans, as the case may be,
made by such Multicurrency Revolving Credit Lender, substantially in the form of
Exhibit C-3.

“Multicurrency Revolving Credit Obligations” means the Multicurrency Revolving
Credit Loans, the L/C Obligations and the Swing Line Loans.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Reporting Company or any ERISA
Affiliate makes or is obligated to make contributions, or has any liability
(contingent or otherwise).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Reporting Company or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Reporting Company or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Reporting Company or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of cash

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Reporting Company or such Restricted Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Reporting Company or any of its Restricted Subsidiaries or the issuance of
Equity Interests by the Reporting Company, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Reporting Company or such Restricted
Subsidiary in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Term A Note, a Term B Note, a Term A-1 Note, a Multicurrency
Revolving Credit Note or a U.S. Revolving Credit Note, as the context may
require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees and
other amounts that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees and other amounts are allowed claims in such proceeding, including Parallel
Debt Obligations. Obligations shall in no event include any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with respect to any non-U.S. jurisdiction); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Swing Line Loans occurring
on such date; and (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Loan Party of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Pace” means ARRIS Global Ltd., a private limited company incorporated under the
laws of England and Wales, f/k/a Pace plc.

“Pace Acquisition” means the acquisition of all the outstanding equity interests
of Pace by the Reporting Company.

“Pace Acquisition Date” means January 4, 2016.

“Panel” means the Panel on Takeovers and Mergers.

“Parallel Debt Obligations” has the meaning specified in Section 10.21.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Perfection Requirements” means the making or the procuring of registrations,
filings, endorsements, notarizations, recordings, stampings and/or notifications
of the Loan Documents (and/or the Liens created thereunder) necessary for the
validity or enforceability thereof, provided, that, the Loan Parties shall not
be required to complete any Perfection Requirements under any laws, other than
laws of a Loan Party Jurisdiction.

“Permitted Acquisition” means any Specified Acquisition that satisfies the
following conditions:

(a) in the case of a Specified Acquisition of the Equity Interests of any other
Person, the board of directors (or other comparable governing body) of such
other Person shall have approved the Specified Acquisition;

(b) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto on a Pro Forma Basis
(provided, that in the case of a Certain Funds Acquisition, such requirement
shall be limited to (A) no Default or Event of Default shall exist and be
continuing on the Certain Funds Testing Date and (B) no Certain Funds Default
shall exist on the date such Permitted Acquisition is consummated, in each case
immediately before and immediately after giving effect thereto on a Pro Forma
Basis)), (ii) the Reporting Company shall be in compliance with Section 7.11 as
of the last day of the fiscal quarter of the Reporting Company most recently
ended for which financial statements have been delivered under Section 6.01,
determined on a Pro Forma Basis, provided that in the case of a Certain Funds
Acquisition, such requirement shall be tested on the Certain Funds Testing Date

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and (iii) if the Consolidated Net Leverage Ratio as of the last day of the
fiscal quarter of the Reporting Company most recently ended for which financial
statements have been delivered under Section 6.01, determined on a Pro Forma
Basis, is equal to or greater than 3.00:1.00, then the Acquisition Consideration
paid to acquire a Person that will not be a Loan Party following the acquisition
thereof, or to acquire property or assets that will not be owned by a Loan
Party, together with all other such acquisitions effected when the Consolidated
Net Leverage Ratio of the Company is equal to or greater than 3.00:1.00, shall
not exceed the sum of (x) $100,000,000 and (y) the Available ECF Amount; and

(c) in the case of any Specified Acquisition for which the cash consideration
exceeds $25,000,000, at least five Business Days prior to the consummation of
such Specified Acquisition, a Responsible Officer of the Reporting Company shall
provide a compliance certificate, in form and substance reasonably satisfactory
to the Administrative Agent, affirming compliance with each of the items set
forth in clauses (a) and (b) hereof.

“Permitted Encumbrances” shall mean Liens permitted by Section 7.01.

“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by the
Company or the Reporting Company (which may be guaranteed by the other Loan
Parties) in the form of one or more series of secured or unsecured debt
securities or loans; provided that (i) the final maturity date of (A) any such
Indebtedness that is pari passu in right of payment and security with the
Obligations, shall not be earlier than the Latest Maturity Date and (B) any such
Indebtedness that is junior in right of payment or security with the
Obligations, shall not be earlier than the date that is 91 days following the
Latest Maturity Date, (ii) the terms of such Indebtedness shall not provide for
any scheduled repayment, mandatory redemption, sinking fund obligations or other
payment, other than periodic interest payments, and, in the case of term loans,
(A) with respect to any such Indebtedness that is pari passu in right of payment
and security with the Obligations, amortization payment, so long as the weighted
average life to maturity of any such Indebtedness is not shorter than the
longest remaining weighted average life to maturity of the Term A Facility or
Term A-1 Facility and (B) with respect to, any such Indebtedness that is junior
in right of payment or security with the Obligations nominal amortization
payments not to exceed 5% per annum prior to the date that is 91 days following
the Latest Maturity Date, in each case other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default, (iii) such Indebtedness
shall be either (A) solely in the case of debt securities, secured by the
Collateral on a pari passu basis (but with the Lenders having control of
remedies) with the Obligations and shall not be secured by any property or
assets of the Company or any Restricted Subsidiary other than Collateral, and a
senior representative acting on behalf of the holders of such Indebtedness shall
have become party to a first lien intercreditor or collateral trust agreement
having customary terms and reasonably satisfactory to the Administrative Agent
reflecting the pari passu status of the Liens securing such Indebtedness,
(B) secured by the Collateral on a junior basis (but with the Lenders having
control of remedies) with the Obligations and shall not be secured by any
property or assets of the Company or any Restricted Subsidiary other than
Collateral, and a senior representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a junior lien intercreditor agreement or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the second (or more junior) lien status of the Liens securing such
Indebtedness or (C) unsecured, (iv) none of the obligors or guarantors with
respect to such Indebtedness shall be a Person that is not a Loan Party and
(v) prior to the Latest Maturity Date, such Indebtedness does not contain
financial maintenance or other covenants which are more restrictive, as
determined by the Company, than those contained in this Agreement.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (ii) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (iii) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable, taken as a
whole, to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended; (iv) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
secured, and the terms and conditions relating to collateral of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not less favorable to the Loan Parties or the Lenders than the terms
and conditions with respect to the collateral for the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole and the
Liens on any Collateral securing any such modified, refinanced, refunded,
renewed or extended Indebtedness shall have the same (or lesser) priority as the
Indebtedness being modified, refinanced, refunded, renewed or extended relative
to the Liens on the Collateral securing the Obligations and the collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall not be increased or expanded from the collateral relating to
the Indebtedness being modified, refinanced, refunded, renewed or extended;
(v) the Indebtedness being modified, refinanced, refunded, renewed or extended
does not contain any covenants or events of default that are materially more
restrictive than covenants and events of default that are usual and customary
for Indebtedness being modified, refinanced, refunded, renewed or extended
giving due regard to prevailing conditions in the syndicated loan and financial
markets and operational requirements of the Reporting Company and its Restricted
Subsidiaries as determined by the Reporting Company and the Administrative
Agent, and (vi) such modification, refinancing, refunding, renewal or extension
is incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended and neither the Reporting Company nor
any of its Restricted Subsidiaries that are not obligors of the Indebtedness
being modified, refinanced, refunded, renewed or extended shall become obligors
with respect to such modified, refinanced, refunded, renewed or extended
Indebtedness.

“Permitted Securitization Transaction” means a Securitization Transaction
permitted under Section 7.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Reporting Company or, solely with respect to a
Pension Plan, any ERISA Affiliate or any such Plan to which the Reporting
Company or, solely with respect to a Pension Plan, any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Notes” shall have the meaning assigned to such term in the Company
Collateral Agreement.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pledged Stock” shall have the meaning assigned to such term in the Company
Collateral Agreement.

“Post-Acquisition Leverage Ratio” means, for each fiscal quarter of the
Reporting Company, the lesser of (a) 4.25:1.00 and (b) 0.50 higher than the Base
Leverage Ratio which would otherwise be in effect for such fiscal quarter.

“Process Agent” has the meaning specified in Section 10.14(e).

“Pro Forma Basis” means, for purposes of calculating compliance with the
financial covenants or any other financial ratio or tests, such calculation
shall be made in accordance with Section 1.10.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any Permitted Acquisition, any Disposition that results
in a Restricted Subsidiary ceasing to be a Restricted Subsidiary, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, a Disposition of a business unit, line
of business or division of the Reporting Company or a Restricted Subsidiary, any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, or any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise and any other
transaction that by the terms of Agreement requires a financial ratio test to be
determined on a “pro forma basis” or to be given “pro forma effect”.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning specified in Section 6.02.

“Quarterly Financial Statements” means the consolidated balance sheet of the
Reporting Company and its Subsidiaries for the fiscal quarter ended June 30,
2017 and the related consolidated statements of operations, shareholders’ equity
and cash flows for such fiscal quarter of the Company and its Subsidiaries,
including the notes thereto.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

“Receivables and Related Assets” means accounts receivable, any other property
(including contract rights) that is customarily transferred or in respect of
which security interests are customarily granted in connection with receivables
securitization transactions and all proceeds of the foregoing.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing Term Loans” means one or more new tranches of Term Loans that
result from an Additional Credit Extension Amendment in accordance with
Section 2.19.

“Register” has the meaning specified in Section 10.06(c).

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Replacement Revolving Commitments” means one or more new tranches of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment in accordance with Section 2.19.

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reporting Company” has the meaning specified in the Preliminary Statements.

“Reporting Company Debenture” means the Debenture dated as of June 18, 2015
delivered by the Reporting Company to the Administrative Agent.

“Repricing Transaction” has the meaning specified in Section 2.05(c).

“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided
that, the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency Revolving Credit Lenders holding more than 50% of
the sum of the (a) Total Multicurrency Revolving Credit Outstandings (with the
aggregate amount of each Multicurrency Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Multicurrency Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Multicurrency Revolving Credit
Commitments; provided that the unused Multicurrency Revolving Credit Commitment
of, and the portion of the Total Multicurrency Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Multicurrency Revolving Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Required U.S. Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings and (b) aggregate unused U.S. Revolving Credit
Commitments; provided that the unused U.S. Revolving Credit Commitment of, and
the portion of the Total U.S. Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving Lenders.

“Reservations” means:

(a) any matters which are set out as qualifications or reservations as to
matters of law in the English or Luxembourg legal opinions delivered under this
Agreement;

(b) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

(c) the time barring of claims under applicable limitation laws, the possibility
that a court may strike out provisions of a contract as being invalid for
reasons of oppression, undue influence or similar reasons, the possibility that
an undertaking to assume liability for, or indemnify a person against,
non-payment of stamp duty may be void and the principle that claims may be
subject to defences of set-off or counterclaim;

(d) the principle that any additional interest imposed pursuant to any relevant
agreement may be held to be irrecoverable on the grounds that it is a penalty;

(e) the principle that a court may not give effect to an indemnity for legal
costs incurred by an unsuccessful litigant; and

(f) similar principles, rights and defences relating to matters of law under the
laws of any relevant jurisdiction in relation to the matters described in
paragraphs (a) to (e) above.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or with respect to any Luxembourg Loan Party any director (administrateur) or
manager (gérant), and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and any other officer or employee of the applicable Loan Party
so designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent or with respect to any Luxembourg Loan Party any authorized
signatory appointed by the board of managers (conseil de gérance) or board of
directors (conseil d’administration) of any Luxembourg Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means June 18, 2015.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Restatement Date and
(v) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a U.S. Revolving Credit Borrowing or a
Multicurrency Revolving Credit Borrowing.

“Revolving Credit Commitment” means a U.S. Revolving Credit Commitment or a
Multicurrency Revolving Credit Commitment.

“Revolving Credit Exposure” means U.S. Revolving Credit Exposure or
Multicurrency Revolving Credit Exposure.

“Revolving Credit Facility” means the U.S. Revolving Credit Facility and/or the
Multicurrency Revolving Credit Facility.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a U.S. Revolving Credit Loan or a Multicurrency
Revolving Credit Loan.

“Revolving Credit Note” means a U.S. Revolving Credit Note or a Multicurrency
Revolving Credit Note.

“Revolving Credit Tranche” means, for purposes of Section 8.04, each of (i) the
U.S. Revolving Credit Commitments and the U.S. Revolving Credit Loans and
(ii) the Multicurrency Revolving Credit Commitments and the Multicurrency
Revolving Credit Obligations.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any country-wide Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment, dated as of April 26, 2017, to
this Agreement.

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Securitization Related Property” means Receivables and Related Assets which are
sold, conveyed, contributed or transferred to a Special Purpose Subsidiary
pursuant to a Securitization Transaction.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a Special Purpose Subsidiary or Affiliate of such Person.

“Senior Managing Agent” means Regions Bank.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Special Purpose Subsidiary” means, with respect to any Permitted Securitization
Transaction, the special purpose Subsidiary or Affiliate for such Permitted
Securitization Transaction.

“Specified Acquisition” means the purchase or acquisition by any Person of
(a) more than 50% of the Equity Interests with ordinary voting power of another
Person or (b) all or any substantial portion of the property (other than Equity
Interests) of, or a business unit of, another Person, whether or not involving a
merger or consolidation with such Person.

“Specified Obligations” means Obligations consisting of (i) principal of and
interest on the Revolving Credit Loans, (ii) reimbursement obligations in
respect of Letters of Credit and (iii) fees related to any of the foregoing
(other than fees payable to the Administrative Agent or any L/C Issuer in its
capacity as such.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

foreign exchange computation is made; provided that the Administrative Agent or
such L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or such L/C Issuer if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that such L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Reporting Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation”.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Restricted Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tax Incentive Transaction” means any development or revenue bond financing
arrangement between the Reporting Company or any of its Restricted Subsidiaries
and a development authority or other similar governmental authority or entity
for the purpose of providing property tax incentives to the Reporting Company or
such Restricted Subsidiary structured as a sale-leaseback transaction whereby
the development authority (i) acquires property from or on behalf of such the
Reporting Company or such Restricted Subsidiary, (ii) leases such property back
to such the Reporting Company or such Restricted Subsidiary, (iii) if and to the
extent the development authority issues the bonds to finance such acquisition,
100% of such bonds are purchased and held by the Reporting Company or a
Wholly-Owned Subsidiary that is a Restricted Subsidiary of the Reporting
Company, (iv) the rental payments on the lease (disregarding any amount that is
concurrently repaid to the Company or a Restricted Subsidiary in the form of
debt service on any bonds or otherwise) do not exceed amounts such Restricted
Subsidiary would have paid in taxes and other amounts had the sale-leaseback
transaction not occurred and (v) such that the Reporting Company or such
Restricted Subsidiary has the option to terminate its lease and reacquire the
property for nominal consideration (disregarding any additional consideration
that is concurrently repaid to the Company or a Restricted Subsidiary in the
form of repayment of any bonds or otherwise) at any time; provided that if at
any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time. The aggregate amount of
the Term A Facility on the Third Amendment Effective Date is $391,000,000.

“Term A Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Restatement Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(c).

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Reporting Company (and, if requested by the Company, to
any applicable Lux Borrower on a joint and several basis) pursuant to
Section 2.01(c) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Term A-1 Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Term A-1 Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term A-1 Facility” means, at any time, the aggregate principal amount of the
Term A-1 Loans of all Term A-1 Lenders outstanding at such time. The aggregate
amount of the Term A-1 Facility on the Third Amendment Effective Date is
$1,250,000,000.

“Term A-1 Lender” means at any time any Lender that holds a Term A-1 Commitment
or Term A-1 Loans at such time.

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Note” means a promissory note made by the Reporting Company (and, if
applicable, any applicable Lux Borrower) in favor of a Term A-1 Lender,
evidencing Term A-1 Loans made by such Term A-1 Lender, substantially in the
form of Exhibit C-1.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders.

“Term B Facility” means, at any time, the aggregate principal amount of the Term
B Loans of all Term B Lenders outstanding at such time.

“Term B Lender” means at any time, any Lender that holds Term B Loans at such
time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Company in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing, a Term B Borrowing or a Term
A-1 Borrowing.

“Term Commitment” means either a Term A Commitment, a Term B Commitment or a
Term A-1 Commitment.

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility
and the Term A-1 Facility.

“Term Lender” means, at any time, a Term A Lender, a Term B Lender or a Term A-1
Lender.

“Term Loan” means a Term A Loan, a Term B Loan or a Term A-1 Loan.

“Termination Date” means the termination of the Commitments in full pursuant to
Section 2.06(a) or Section 8.02.

“Third Amendment” means the Third Amendment, dated as of the Third Amendment
Effective Date, to this Agreement.

“Third Amendment Effective Date” means October 17, 2017.

“Threshold Amount” means $75,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Borrower” means a Borrower that is incorporated in England and Wales and/or
tax resident in the United Kingdom or any part thereof.

“UK Companies Act” means the Companies Act of 2006 of England and Wales, as
amended.

“UK Loan Party” means a Loan Party or any Person to whom a Loan Party makes an
assignment pursuant to Section 10.06 making any payment pursuant to any Loan
Documents that fall within section 874 ITA, whether or not any exception,
exemption or relief applies in respect of such payment or the recipient of such
payment.

“UK Non-Bank Lender” means a Lender which gives a UK Tax Confirmation to the
Company or the relevant Loan Party.

“UK Qualifying Lender” means:

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

(A) a Lender:

(1) which is a bank (as defined for the purpose of section 879 ITA) making an
advance under a Loan Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A CTA; or

(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purposes of section 879 ITA) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance: or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes;

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) a partnership each member of which is (i) a company so resident in the
United Kingdom or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the CTA;

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 CTA) of that company; or

(C) a UK Treaty Lender; or

(ii) a Lender which is a building society (as defined for the purposes of
section 880 ITA) making an advance under a Loan Document;

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 CTA) of that company.

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document.

“UK Treaty Lender” means a Lender which (i) is treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty and (ii) does not carry
on a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan or L/C issue is effectively connected.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means cash and Cash Equivalents held by any Loan Party not
subject to any Lien other than Liens permitted by Section 7.01(a) or (d).

“Unrestricted Subsidiary” means any Subsidiary designated by the Reporting
Company as an Unrestricted Subsidiary pursuant to Section 6.18.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Revolving
Credit Lenders pursuant to Section 2.01(d).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to make U.S. Revolving Credit Loans to the Borrowers
pursuant to Section 2.01(d) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “U.S. Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“U.S. Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding U.S. Revolving Credit
Loans.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.
The aggregate amount of the U.S. Revolving Credit Facility on the Restatement
Date is $13,968,604.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(d).

“U.S. Revolving Credit Note” means a promissory note made by any Borrower in
favor of a U.S. Revolving Credit Lender evidencing U.S. Revolving Credit Loans
made by such U.S. Revolving Credit Lender, substantially in the form of Exhibit
C-2.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(iii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“VAT” means (i) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (ii) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (i) above, or imposed elsewhere.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Yen” means the lawful currency of Japan.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Reporting Company and
its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Reporting Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Reporting Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Reporting Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements of the Reporting Company
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

1.04 Rounding.

Any financial ratios required to be maintained by the Reporting Company pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.08 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders under the Multicurrency Revolving Credit Facility; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, each L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender under the Multicurrency Revolving Credit Facility thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify each L/C Issuer thereof. Each applicable Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans) or each L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders under
the Multicurrency Revolving Credit Facility consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans under the Multicurrency Revolving Credit Facility; and if the
Administrative Agent and each L/C Issuer

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Company. Any
specified currency of an Existing Letter of Credit that is neither Dollars nor
one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.10 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Interest
Coverage Ratio and the Consolidated Net Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.10; provided that notwithstanding
anything to the contrary herein, when calculating any such ratio as of the last
day of any Measurement Period for the purpose of (i) the definition of
Applicable Percentage or Applicable Fee Rate, (ii) calculation of the amount of
any mandatory prepayment pursuant to Section 2.05(b)(i) or (iii) actual
compliance with Section 7.11 (as opposed to determining compliance with the
Consolidated Net Leverage Ratio on a Pro Forma Basis for other purposes of this
Agreement), the events set forth in clauses (b), (c) and (d) below that occurred
subsequent to the end of the applicable Measurement Period shall not be given
pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio, Pro Forma Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been
consummated (i) during the applicable Measurement Period or (ii) subsequent to
such Measurement Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made shall be

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

calculated on a pro forma basis assuming that all such Pro Forma Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Pro Forma Transaction) had occurred
on the first day of the applicable Measurement Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Reporting Company and include only those adjustments
that would be (a) permitted or required by Regulation S-X together with those
adjustments that (i) have been certified by a financial or accounting
Responsible Officer of the Reporting Company as having been prepared in good
faith based upon reasonable assumptions and (ii) are based on reasonably
detailed written assumptions reasonably acceptable to the Administrative Agent
or (b) allowed by the definition of Consolidated EBITDA.

(d) In the event that the Reporting Company or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculation of the Consolidated Net Leverage Ratio (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) subsequent to the end of the applicable
Measurement Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Consolidated Net Leverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Measurement Period.

(e) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio for any Measurement Periods, the amount of “run
rate” cost savings, operating expense reductions, other operating improvements
and acquisition or cost synergies related to Permitted Acquisitions, other
Investments, Dispositions, restructuring plans or other cost saving initiatives,
in each case, projected by the Reporting Company in good faith to be realized
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken by the Reporting Company
or any Restricted Subsidiary in connection with the relevant transaction shall
be given pro forma effect in making such calculations; provided that (1) such
cost savings, operating expense reductions and synergies (x) are projected by
the Reporting Company in good faith to result from actions taken (in the good
faith determination of the Reporting Company) within 12 months after the date
the relevant transaction is consummated (to the extent that the Reporting
Company reasonably expects to realize such savings, reductions or synergies
within 12 months after the date any such actions are taken) and (y) are
reasonably identifiable and factually supportable and (2) no cost savings,
operating expense reductions, operating improvements and synergies shall be
added pursuant to this clause (e) to the extent duplicative of any expenses or
charges otherwise added to Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period.

(f) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Fee Rate”
and “Applicable Rate” and (ii) compliance with the financial covenants shall be
made on a Pro Forma Basis.

1.11 Luxembourg Terms. Without prejudice to the generality of any provision of
this Agreement, to the extent this Agreement relates to any Luxembourg Loan
Party or to an entity incorporated or having its registered office or place of
central administration in Luxembourg, a reference to: (a) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer appointed for the reorganization or liquidation
of the business of a person includes, without

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur; (b) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (c) a person being unable to pay its debts includes that person being
in a state of cessation de paiements; (d) creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (e) a guarantee includes any garantie which is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (f) by-laws
or constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés); (g) a director includes an administrateur or a
gérant; and (h) a winding-up, administration or dissolution includes, without
limitation, bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), action pauliana (action paulienne),
general settlement with creditors, reorganization or similar laws affecting the
rights of creditors generally.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Company in
Dollars on the Restatement Date in an amount not to exceed such Term A Lender’s
Term A Commitment Percentage of the Term A Facility. The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Applicable Percentage of the Term A Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) [Reserved].

(c) The Term A-1 Borrowing. Subject to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make loans to the Reporting
Company (and, if requested by the Company, to any applicable Lux Borrower on a
joint and several basis) in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed such Term A-1
Lender’s Term A-1 Commitment. The Term A-1 Borrowing shall consist of Term A-1
Loans made simultaneously by the Term A-1 Lenders in accordance with their
respective Term A-1 Commitments. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed. Term A-1 Loans may be Base Rate Loans
or Eurocurrency Rate Loans as further provided herein.

(d) The U.S. Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each U.S. Revolving Credit Lender severally agrees to make
loans (each such loan, a “U.S. Revolving Credit Loan”) to the Borrowers in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided, however, that after giving
effect to any U.S. Revolving Credit Borrowing, (i) the Total U.S. Revolving
Credit Outstandings shall not exceed the U.S. Revolving Credit Facility, and
(ii) the U.S. Revolving Credit Exposure shall not exceed such U.S. Revolving
Credit Lender’s U.S. Revolving Credit

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitment. Within the limits of each U.S. Revolving Credit Lender’s U.S.
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(d), prepay under
Section 2.05, and reborrow under this Section 2.01(d). U.S. Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

(e) The Multicurrency Revolving Borrowings. Subject to the terms and conditions
set forth herein, each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Multicurrency
Revolving Credit Commitment; provided, however, that after giving effect to any
Multicurrency Revolving Credit Borrowing, (i) the Total Multicurrency Revolving
Credit Outstandings shall not exceed the Multicurrency Revolving Credit
Facility, (ii) the Multicurrency Revolving Credit Exposure shall not exceed such
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Commitment, and (iii) the aggregate Outstanding Amount of all Revolving Credit
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit. Within the limits of each Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(e), prepay under Section 2.05, and reborrow under this
Section 2.01(e). Multicurrency Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Term A-1 Borrowing, each
Revolving Credit Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., (i) three Business Days before the requested date of such
Borrowing, conversion or continuation denominated in Dollars or (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
applicable Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or such other amount as may be
approved by the Administrative Agent). Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or such other amount as may be approved by the Administrative Agent). Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Company is requesting a Term A Borrowing, a Term B Borrowing, a Term A-1
Borrowing, a Multicurrency Revolving Credit Borrowing, a U.S. Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Loans to be borrowed, and (vii) if applicable, the Designated Borrower. If the
Company fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the Company
fails to specify a Type of Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans, Term B
Loans, Term A-1 Loans, U.S. Revolving Currency Loans or Multicurrency Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Term A Borrowing, a Term B Borrowing, a Term
A-1 Borrowing, a U.S. Revolving Credit Borrower or a Multicurrency Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.03 (and, if such Borrowing is the initial Credit Extension,
Section 4.02), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing denominated
in Dollars is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currencies) without the consent of the Required
Lenders and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than
five Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Term A-1 Borrowings, all conversions of Term A-1 Loans from one
Type to the other, and all continuations of Term A-1 Loans as the same Type,
there shall not be more than five Interest Periods in effect in respect of the
Term A-1 Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five Interest Periods in effect in respect of the Revolving Credit
Facilities.

(f) Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Multicurrency Revolving Credit Lenders set forth in this Section 2.03, (1) from
time to time on any Business Day during the period from the Restatement Date
until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Company (or jointly for the account of the Company and one or more other
members of the Consolidated Group), and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Multicurrency Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company (or jointly for the account of the Company and one or
more other members of the Consolidated Group) and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Multicurrency Revolving Credit Outstandings
shall not exceed the Multicurrency Revolving Credit Facility, (y) the
Multicurrency Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Multicurrency Revolving Credit Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Company for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Restatement Date shall be subject to and governed by the terms and conditions
hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Multicurrency Revolving Lenders have approved
such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Multicurrency Revolving
Credit Lenders and such L/C Issuer have approved such expiry date or (y) such
Letter of Credit is cash collateralized on terms and pursuant to arrangements
satisfactory to the L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Multicurrency Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

(G) The Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Multicurrency Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Multicurrency Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or jointly for the
account of the Company and the applicable Restricted Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
the L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, the applicable L/C Issuer shall notify the
Administrative Agent of the issuance of such Letter of Credit which shall be
deemed to be a Letter of Credit hereunder and each Multicurrency Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Multicurrency Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Multicurrency Revolving
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Multicurrency Revolving Credit Lender or the Company that one or more
of the applicable conditions specified in Section 4.03 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall directly reimburse the L/C Issuer in an amount equal
to the amount of such drawing and in the applicable currency. In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Company, whether on or after the Honor

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to timely reimburse the L/C Issuer on the
Honor Date, the L/C Issuer shall notify the Administrative Agent of such failure
and the Administrative Agent shall promptly notify each Multicurrency Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Company shall
be deemed to have requested a Multicurrency Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Multicurrency Revolving Credit
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Multicurrency Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Multicurrency
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Multicurrency Revolving Credit Lender funds its Multicurrency
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) Each Multicurrency Revolving Credit Lender’s obligation to make
Multicurrency Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Multicurrency
Revolving Credit Lender’s obligation to make Multicurrency Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Company of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Multicurrency Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Multicurrency Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Obligations Absolute. The obligation of the Company (and, if applicable,
each other member of the Consolidated Group) to reimburse the L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any other member of the Consolidated Group may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any other member of the
Consolidated Group or in the relevant currency markets generally; or

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any other
member of the Consolidated Group.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Company will immediately notify the L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Multicurrency Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the L/C Issuer’s rights and remedies against the Company shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Multicurrency Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Multicurrency
Revolving Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum separately agreed in writing by the Company and such L/C Issuer, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Company shall pay directly to each L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company, and that the Company’s and Reporting Company’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) Letters of Credit Reporting. To the extent that any Letters of Credit are
issued by an L/C Issuer other than the Administrative Agent, each such L/C
Issuer shall furnish to the Administrative Agent on the last Business Day of
calendar month and on each date that a Letter of Credit is issued or amended a
report in the form of Exhibit F detailing the daily L/C Obligations outstanding
under all Letters of Credit issued by it.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Multicurrency Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Multicurrency Revolving Credit Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Multicurrency
Revolving Credit Outstandings shall not exceed the Multicurrency Revolving
Credit Facility at such time, and (ii) the Multicurrency Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Multicurrency Revolving Credit Commitment, (y) the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Multicurrency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or such other amounts as may be approved by the Swing Line Lender), and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Multicurrency Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Multicurrency Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Multicurrency Revolving Credit Facility
and the conditions set forth in Section 4.03. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Multicurrency
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Multicurrency Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

Each Multicurrency Revolving Credit Lender’s obligation to make Multicurrency
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Multicurrency Revolving Credit Lender’s obligation
to make Multicurrency Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.03. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Multicurrency Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Multicurrency Revolving Credit Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Multicurrency Revolving Credit Lender shall pay to the Swing
Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.05 Prepayments.

(a) Optional. (i) Subject to Section 2.05(c), each Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied as directed by the Company, and subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) [Reserved].

(ii) If the Reporting Company or any of its Restricted Subsidiaries makes a
Disposition of any property (other than any Disposition of any property
permitted by Sections 7.05(a)-7.05(n) or (q) or (r)) which results in the
realization by such Person of Net Cash Proceeds, the Reporting Company shall
prepay an aggregate principal amount of Term Loans equal to 100% of such Net
Cash Proceeds immediately upon receipt thereof by such Person (such prepayments
to be applied as set forth in clause (v) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Disposition described in this Section 2.05(b)(ii), at the election of the
Reporting Company (as notified by the Reporting Company to the Administrative
Agent on or prior to the date of such Disposition), the Reporting Company or
such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in the business of the Consolidated Group so long as within 365 days
(provided, such period shall be extended to 545 days if the Reporting Company or
any of its Restricted Subsidiaries have entered into a binding commitment to
reinvest such Net Cash Proceeds within such initial 365-day period) after the
receipt of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Reporting Company in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(ii).

(iii) Subject to Section 2.05(c), upon the incurrence or issuance by the
Reporting Company or any of its Restricted Subsidiaries of any Indebtedness
(other than Indebtedness expressly permitted to be incurred or issued pursuant
to Section 7.02), the Reporting Company shall prepay an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Reporting Company or such Restricted
Subsidiary (such prepayments to be applied as set forth in clause (v) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Reporting Company or any of its Restricted Subsidiaries, and not otherwise
included in clause (ii) or (iii) of this Section 2.05(b), the Reporting Company
shall prepay an aggregate principal amount of Term Loans equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Reporting Company or such Restricted Subsidiary (such prepayments to be applied
as set forth in clause (v) below); provided, however, that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Reporting Company (as notified by the
Reporting Company to the Administrative Agent on or prior to the date of receipt
of such insurance proceeds, condemnation awards or indemnity payments), and so
long as no Default shall have occurred and be continuing, the Reporting Company
or such Restricted Subsidiary may apply within 365 days after the receipt of
such Net Cash Proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received; and provided,
further, however, that any Net Cash Proceeds not so applied shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to each of the Term A Facility, the
Term B Facility and the Term A-1 Facility and to the principal repayment
installments thereof on a pro-rata basis.

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay Term
Loans on such date is less than or equal to $5,000,000, the Company may defer
such prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (ii), (iii) or (iv) of

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Section 2.05(b) to be applied to prepay Term Loans exceeds $5,000,000.
During such deferral period the Company may apply all or any part of such
aggregate amount to prepay Revolving Credit Loans and may, subject to the
fulfillment of the applicable conditions set forth in Article IV, reborrow such
amounts (which amounts, to the extent originally constituting Net Cash Proceeds,
shall be deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b). Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default during any such deferral period, the Company shall immediately prepay
the Term Loans in the amount of all Net Cash Proceeds received by the Company
and other amounts, as applicable, that are required to be applied to prepay Term
Loans under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.

(vii) If for any reason the Total U.S. Revolving Credit Outstandings at any time
exceed the U.S. Revolving Credit Facility at such time, the Borrowers shall
immediately prepay U.S. Revolving Credit Loans in an aggregate amount equal to
such excess.

(viii) (A) If for any reason the Total Multicurrency Revolving Credit
Outstandings at any time exceed the Multicurrency Revolving Credit Facility at
such time, the Borrowers shall immediately prepay Multicurrency Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess and (B) if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 103% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Revolving Credit Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

(ix) Notwithstanding any other provisions of this Section 2.05 mandatory
prepayments arising from the receipt of Net Cash Proceeds from any Disposition
or Extraordinary Receipts by any Foreign Subsidiary pursuant to
Section 2.05(b)(ii) or (iv) (each, a “Foreign Disposition”) shall not be
required (1) to the extent the making of any such mandatory prepayment from the
Net Cash Proceeds of such Foreign Disposition or Extraordinary Receipts (or the
repatriation of funds to effect such payment) would give rise to a material
adverse tax consequence (as reasonably determined by the Reporting Company), (2)
without duplication (including with respect to any reduction set forth in the
definitions of Net Cash Proceeds or Extraordinary Receipts), to the extent such
amounts have been applied to voluntarily prepay any Indebtedness of any Foreign
Subsidiary or to the extent such Foreign Subsidiary has reinvested such amounts
in its business or the business of the Reporting Company or its Subsidiaries,
provided that no such prepayments and no such reinvestments shall be permitted
at the time a Default or Event of Default shall then be continuing or (3) so
long as the applicable local Laws will not permit repatriation thereof to the
United States (the Reporting Company hereby agreeing to use commercially
reasonable efforts to cause the applicable Foreign Subsidiary to promptly file
any required forms, obtain any necessary consents and take all similar actions
reasonably required by the applicable local Laws to permit such repatriation);
provided that if such repatriation of any such affected Net Cash Proceeds is
later permitted under applicable Laws, unless such amounts have previously been
applied

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to prepayments or reinvestments to the extent permitted by clause (2) above,
such repatriation will, subject to clause (1) above, be effected as promptly as
practicable and such repatriated Net Cash Proceeds will be promptly after such
repatriation applied to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein.

(x) The Company shall deliver to the Administrative Agent, in connection with
each prepayment required under this Section 2.05, (a) a certificate signed by a
Responsible Officer of the Company setting forth in reasonable detail the
calculation of the amount of such prepayment and (b) at least three (3) Business
Days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date and the principal amount of each Loan (or portion
thereof) to be prepaid.

(c) In the event that all or any portion of the Term B Facility is (i) repaid,
prepaid, refinanced or replaced (including, without limitation, with Credit
Agreement Refinancing Facilities) but excluding any prepayment required by
paragraph (ii) or (iv) of Section 2.05(b) or (ii) repriced or effectively
refinanced through any waiver, consent, amendment or amendment and restatement
(including, without limitation, an Additional Credit Extension Amendment) in
each case, in connection with any waiver, consent, amendment or amendment and
restatement to the Term B Facility the result of which would be the lowering of
the All-in Yield of the Term B Facility or the incurrence of any Indebtedness
having an All-in Yield that is less than the All-in Yield of the Term B Facility
(or portion thereof) so repaid, prepaid, refinanced, replaced or repriced (a
“Repricing Transaction”) occurring on or prior to the date that is six months
after the Second Amendment Effective Date, the Company shall pay to the
Administrative Agent for the benefit of the Term B Lenders a prepayment premium
equal to 1.00% of the principal amount of the Term B Loans so repaid, prepaid,
refinanced, replaced or repriced. If all or any portion of the Term B Facility
held by any Term B Lender is subject to mandatory assignment pursuant to
Section 10.13 as a result of, or in connection with, such Term B Lender not
agreeing or otherwise consenting to any waiver, consent or amendment referred to
in clause (ii) above (or otherwise in connection with a Repricing Transaction)
on or prior to the date that is six months after the Second Amendment Effective
Date, the Company shall pay a prepayment premium equal to 1.00% of the principal
amount of the Term B Loans so assigned.

2.06 Termination or Reduction of Commitments.

(a) Optional. (i) The Company may, upon notice to the Administrative Agent,
terminate the U.S. Revolving Credit Facility, or from time to time permanently
reduce the U.S. Revolving Credit Facility; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in a whole multiple of $1,000,000 in excess thereof
and (iii) the Company shall not terminate or reduce the U.S. Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total U.S. Revolving Credit Outstandings would exceed the
Revolving Credit Facility.

(ii) The Company may, upon notice to the Administrative Agent, terminate the
Multicurrency Revolving Credit Facility, the Letter of Credit Sublimit, the
Swing Line Sublimit or the Alternative Currency Sublimit, or from time to time
permanently reduce the Multicurrency Revolving Credit Facility, the Letter of
Credit Sublimit, the Swing Line Sublimit, the Alternative Currency Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Company shall not terminate or reduce (A) the
Multicurrency Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Multicurrency Revolving Credit
Outstandings, the Alternative Currency Sublimit, the Letter of Credit Sublimit
or the Swing Line Sublimit would exceed the Multicurrency Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit, or
(D) the Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Multicurrency
Revolving Credit Loans denominated in an Alternative Currency would exceed the
Alternative Currency Sublimit. Subject to subclauses (B) and (D) above, the
amount of any such reductions shall not be applied to the Alternative Currency
Sublimit or the Letter of Credit Sublimit unless otherwise specified by the
Company.

(b) Mandatory. If after giving effect to any reduction or termination of
Multicurrency Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Multicurrency
Revolving Credit Facility at such time, the Letter of Credit Sublimit or the
Swing Line Sublimit, as the case may be, shall be automatically reduced, by the
amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the applicable Revolving Credit Commitment of each applicable
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such applicable reduction amount. All fees in respect of
any Revolving Credit Facility accrued until the effective date of any
termination of any Revolving Credit Facility shall be paid on the effective date
of such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Company shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans in consecutive installments on the last
Business Day of each March, June, September and December, beginning on the last
day of the fiscal quarter in which the Third Amendment Effective Date occurs in
an amount equal to 1.25% of the outstanding principal amount of the Term A Loans
on the Third Amendment Effective Date after giving effect to the reallocation
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05); provided,
however, that the final principal repayment installment of the Term A Loans
shall be repaid on the Maturity Date for the Term A Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term A
Loans outstanding on such date.

(b) Term B Loans. The Company agrees that it shall repay to the Term B Lenders
the aggregate principal amount of all Term B Loans in equal quarterly
installments on the last Business Day of each March, June, September and
December, beginning on June 30, 2017, each of which shall be in an amount equal
to 0.25% of the original aggregate principal amount of the Term B Loans on the
Second Amendment Effective Date (which amounts shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.05 or reductions of Term B Commitments in accordance with
Section 2.06), together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment; provided that the final
principal repayment installment of the Term B Loans shall be repaid on the
Maturity Date for the Term B Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term B Loans outstanding on such
date.

(c) Term A-1 Loans. The Reporting Company (and, if any applicable Lux Borrower
has borrowed Term A-1 Loans, such applicable Lux Borrower) shall repay (jointly
and severally, if applicable) to the Term A-1 Lenders the aggregate principal
amount of all Term A-1 Loans in consecutive installments on the last Business
Day of each March, June, September and December, beginning on the last day of
the fiscal quarter in which the Third Amendment Effective Date occurs in an
amount equal to 1.25% of the outstanding principal amount of the Term A-1 Loans
on the Third Amendment Effective Date after giving effect to the reallocation;
provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-1 Loans outstanding on such date.

(d) Revolving Credit Loans. Each Borrower shall repay to the Multicurrency
Revolving Credit Lenders on the Maturity Date for the Multicurrency Revolving
Credit Facility the aggregate principal amount of all Multicurrency Revolving
Credit Loans made to such Borrower outstanding on such date. Each Borrower shall
repay to the U.S. Revolving Credit Lenders on the Maturity Date for the U.S.
Revolving Credit Facility the aggregate principal amount of all U.S. Revolving
Credit Loans made to such Borrower outstanding on such date.

(e) Swing Line Loans. Each applicable Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii)  the Maturity Date for the Multicurrency Revolving Credit
Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for the Multicurrency Revolving Credit
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. (i) The Company shall pay to the Administrative Agent for
the account of each U.S. Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Fee Rate times the actual daily amount by which the U.S. Revolving
Credit Facility exceeds the Outstanding Amount of U.S. Revolving Credit Loans,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Restatement Date, and on the last day of the Availability Period for the U.S.
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(ii) The Company shall pay to the Administrative Agent for the account of each
Multicurrency Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Fee Rate times the actual daily amount by which the Multicurrency Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Multicurrency
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Date, and on
the last day of the Availability Period for the Multicurrency Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year);
provided that in the case of interest in respect of Committed Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, such rate basis shall be in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrowers in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on Loans denominated in an Alternative Currency, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after (i) 2:00 p.m. in the case of payments in Dollars or
(ii) the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the appropriate L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the appropriate
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment (other than assignments
permitted by Section 10.06) to the Company or any Affiliate thereof (as to which
the provisions of this Section 2.13 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Amend and Extend Transactions.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity or termination
date of any tranche of Revolving Credit Commitments and/or Term Loans to the
extended maturity or termination date specified in such notice. Such notice
shall set forth (i) the amount of the applicable tranche of Revolving Credit
Commitments and/or Term Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the date on
which such Extension is requested to become effective (which shall be not less
than 10 Business Days nor more than 60 days after the date of such Extension
request (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) identifying the relevant tranche of Revolving Credit
Commitments and/or Term Loans to which the Extension request relates. Each
Lender of the applicable tranche shall be offered (an “Extension Offer”) an
opportunity, but shall be under no obligation, to participate in such Extension
on a pro rata basis and on the same

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

terms and conditions as each other Lender of such tranche pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent. If the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Credit Commitments in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Credit Commitments, as applicable, offered to be
extended by the Company pursuant to such Extension Offer, then the Term Loans or
Revolving Credit Commitments, as applicable, of Lenders of the applicable
tranche accepting such Extension Offer shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Article V and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) each L/C Issuer and the Swing Line Lender
shall have consented to any Extension of the Multicurrency Revolving Credit
Commitments, to the extent that such extension provides for the issuance of
Letters of Credit or making of Swing Line Loans at any time during the extended
period and (iv) the terms of such Extended Revolving Commitments and Extended
Term Loans shall comply with Section 2.14(c).

(c) The terms of each Extension shall be determined by the Company and the
applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Commitment shall be no earlier than the maturity or
termination date of the tranche of Term Loans or Revolving Credit Commitments
being extended, (ii)(A) there shall be no scheduled amortization of the Extended
Revolving Commitments and (B) the weighted average life to maturity of the
Extended Term Loans shall be no shorter than the remaining weighted average life
to maturity of the tranche of Term Loans being extended, (iii) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the Revolving Credit Loans and the
Term Loans and none of the obligors or guarantors with respect thereto shall be
a Person that is not a Loan Party, (iv) the interest rate margin, rate floors,
fees, original issue discounts and premiums applicable to any Extended Term
Loans or Extended Revolving Commitments (and the Extended Revolving Loans
thereunder) shall be determined by the Company and the Lenders providing such
Extended Term Loans or Extended Revolving Commitments, as applicable, and (v) to
the extent the terms of the Extended Term Loans or the Extended Revolving
Commitments are inconsistent with the terms set forth herein (except as set
forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Term Loans or Extended Revolving Commitments as a new tranche of Term
Loans or Revolving Credit Commitments, as applicable, and such other technical
amendments as may be necessary or

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appropriate in the reasonable opinion of the Administrative Agent and the
Company in connection with the establishment of such new tranche (including to
preserve the pro rata treatment of the extended and non-extended tranches and to
provide for the reallocation of participation in Letters of Credit or Swing Line
Loans upon the expiration or termination of the commitments under any tranche),
in each case on terms not inconsistent with this Section 2.14).

2.15 Increase in Commitments. (a) Company Request. The Company or the Reporting
Company may at any time and from time to time by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (each, an “Incremental Term Commitment”) and/or increase either
Revolving Credit Facility (each, an “Incremental Revolving Commitment”; and the
revolving loans made thereunder the “Incremental Revolving Loans”), for so long
as the Aggregate Incremental Amount does not exceed the Incremental Cap. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Company or the Reporting Company, as the case may be, proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Company or the Reporting Company, as the case may be, proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $10,000,000 or any whole multiple of $500,000 in excess
thereof (provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.03 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date; provided, that in the case
of any such Incremental Commitment the proceeds of which are to be used to
finance a Certain Funds Acquisition, such requirement shall be limited to (A) no
Default or Event of Default shall exist and be continuing on the Certain Funds
Testing Date and (B) no Certain Funds Default shall exist on such Increase
Effective Date, in each case immediately before and immediately after giving
effect thereto);

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.15(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 (provided, that in the case of any
such Incremental Commitment, the proceeds of which shall be used to finance a
Certain Funds Acquisition, such requirement shall be subject to Section 4.03 on
such Increase Effective Date);

(iv) on a pro forma basis, the Reporting Company shall be in compliance with
each of the covenants set forth in Section 7.11 as of the end of the latest
fiscal

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

quarter for which internal financial statements are available, provided that in
the case of an Incremental Commitment the proceeds of which are used to finance
a Certain Funds Acquisition, such requirement shall be tested on the Certain
Funds Testing Date;

(v) any Incremental Revolving Commitments shall be made on the same terms and
provisions (other than upfront fees) as apply to the existing Revolving Credit
Commitments, including with respect to maturity date, interest rate and
prepayment provisions, and (A) the Company or the Reporting Company and the
Lenders providing such Incremental Revolving Commitments shall determine whether
such Incremental Revolving Commitments are U.S. Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments and (B) such Incremental Revolving
Commitments shall not constitute a credit facility separate and apart from
either the U.S. Revolving Credit Commitments or the Multicurrency Revolving
Credit Commitments set forth in Section 2.01; and

(vi) the Company or the Reporting Company, as the case may be, shall deliver or
cause to be delivered officer’s certificates and legal opinions of the type
delivered on the Restatement Date to the extent reasonably requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Term Commitments shall be as follows:

(i) (A) terms and provisions of Incremental Term Loans which are tranche A term
loans (“Incremental Term A Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, substantially similar to the Term A Loans (it
being understood that Incremental Term A Loans may be a part of the Term A
Loans) and (B) terms and provisions of Incremental Term Loans which are tranche
B term loans (“Incremental Term B Loans”) shall be, except as otherwise set
forth herein or in the Increase Joinder, substantially similar to the Term B
Loans (it being understood that Incremental Term B Loans may be a part of the
Term B Loans) and to the extent that the terms and provisions of Incremental
Term A Loans are not substantially similar to the Term A Loans or provisions of
Incremental Term B Loans are not substantially similar to the Term B Loans
(except to the extent permitted by clause (iii), (iv) or (v) below) they shall
be reasonably satisfactory to the Administrative Agent; provided that in any
event the Incremental Term Loans must comply with clauses (iii), (iv) and
(v) below;

(ii) [Reserved];

(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing tranche of Term Loans;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date; and

(v) the Applicable Rate for Incremental Term Loans shall be determined by the
Company or the Reporting Company, as the case may be, and the Lenders of the
Incremental Term Loans, provided, if the All-In Yield on any Incremental Term B
Loan incurred within eighteen (18) months of the Third Amendment Effective Date
exceeds the All-In Yield on any outstanding Term B Facility in the same currency
by more than

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

50 basis points (0.50%) per annum, then the Applicable Rate payable by the
Borrower with respect to such outstanding Term B Facility shall, on the
effective date of such Incremental Term B Loan be increased to the extent
necessary to cause the All-In Yield on such outstanding Term B Facility to be 50
basis points (0.50%) less than the All-In Yield on such Incremental Term B Loan
(such increase to be allocated among such outstanding Term B Facility as
reasonably determined by the Administrative Agent in consultation with the
Reporting Company);

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to “Loans”, “Term Loans” or
“Revolving Credit Loans” shall be deemed, unless the context otherwise requires,
to include references to Incremental Loans that are made pursuant to this
Agreement. This Section 2.15 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary. Incremental Commitments may be provided by
existing Lenders or new Lenders or a combination thereof, as determined by the
Company and the Administrative Agent.

(d) [Reserved].

(e) Making of New Term Loans. On any Increase Effective Date on which new
Incremental Commitments for Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Incremental Commitment shall make a Term Loan to the Company in an amount equal
to its new Incremental Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans that are Term Loans may be subordinated in
right of payment or the Liens securing the new Term Loans may be subordinated,
in each case, to the extent set forth in the Increase Joinder. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such class of Loans or any such new
Commitments.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (ii) the Company
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iii) there shall exist a Defaulting Lender and following any reallocation of
Applicable Percentages pursuant to Section 2.17(a)(iv) all Fronting Exposure of
the L/C Issuers and such L/C Borrowing has not been eliminated, the Company
shall immediately (in the case of clause (ii) above) or within one Business Day
(in all other cases), following any request by the Administrative Agent or an
L/C Issuer, provide Cash

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the Case of Cash Collateral provided pursuant to clause
(ii) above, after giving effect to Section 2.18(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Company will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse such L/C Issuer.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the appropriate L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender under the Multicurrency Revolving Credit Facility
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender under
the Multicurrency Revolving Credit Facility that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuers and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Multicurrency Revolving Credit Facility in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender under the
Multicurrency Revolving Credit Facility to exceed such Non-Defaulting Lender’s
Commitment under the Multicurrency Revolving Credit Facility. Subject to
Section 10.24, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders under the applicable Revolving Credit Facility or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans under such Revolving Credit Facility to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.18 Designated Borrowers. Effective as of the Restatement Date, each of
Enterprises and ARRIS Technology, Inc. shall be a “Designated Borrower”
hereunder and may receive Revolving Credit Loans for its account on the terms
and conditions set forth in this Agreement.

(a) The Reporting Company may at any time, upon not less than 10 Business Days’
notice from the Reporting Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate (x) any additional Subsidiary of the Reporting Company (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans under a
Revolving Credit Facility hereunder and (y) any applicable Lux Borrower as a
Designated Borrower to receive Term A-1 Loans (on a joint and several basis with
the Reporting Company) under the Term A-1 Facility, in each case by delivering
to the Administrative Agent (which shall promptly deliver counterparts thereof
to each Lender) a duly executed notice and agreement in substantially the form
of Exhibit K-1 (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower or Lux
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. Promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K-2 (a “Designated Borrower Notice”) to the Reporting Company and the
Lenders specifying the effective date upon which the Applicant Borrower or Lux
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Credit Loans under the applicable Revolving Credit Facility or Term
A-1 Loans under the Term A-1 Facility, as applicable, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

Notwithstanding the foregoing, no Subsidiary of the Reporting Company that
becomes a Designated Borrower under a Revolving Credit Facility after the
Restatement Date that is organized under the laws of a jurisdiction other than
the United States, any state thereof or the District of Columbia may borrow or
maintain Loans if any Revolving Credit Lender under such Revolving Credit
Facility has notified the Administrative Agent (which notice has not been

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

withdrawn) that (i) such Lender has determined in good faith that such Lender
cannot make or maintain Loans to such Designated Borrower without (x) adverse
tax or legal consequences (unless such consequences only involve the payment of
money, in which case such Designated Borrower may borrow and maintain Loans if
it agrees to pay such Lender such amounts as such Lender determines in good
faith are necessary to compensate such Lender for such consequences) or
(y) violating (or raising a substantial question as to whether such Lender would
violate) any applicable law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), (ii) such Lender cannot or has not determined that it is lawful to do so,
(iii) such Lender is required or has determined that it is prudent to register
or file in the jurisdiction of formation or organization of such Subsidiary and
it does not wish to do so or (iv) such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which such
Subsidiary is located.

(b) The Obligations of the Reporting Company and each Designated Borrower that
is (i) a Domestic Subsidiary or (ii) a Foreign Subsidiary that is not a CFC or a
Subsidiary of a CFC shall be joint and several in nature. The Obligations of all
Designated Borrowers that are a CFC or the Subsidiary of a CFC shall be several
in nature.

(c) Each Subsidiary of the Reporting Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.18 hereby irrevocably appoints each of the
Company and the Reporting Company as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Reporting Company, whether or
not any such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Reporting Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(d) The Reporting Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

2.19 Credit Agreement Refinancing Facilities.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request (x) Replacement Revolving Commitments to replace all or a portion
of any existing Revolving Credit Commitments under a Facility (the “Replaced
Revolving Commitments”) in an aggregate amount not to exceed the aggregate
amount of the Replaced Revolving Commitments plus any accrued interest, fees,
costs and expenses related thereto and (y) Refinancing Term Loans to refinance
all or a portion of any existing Term Loans under a Facility (the “Refinanced
Term Loans”) in an aggregate principal amount not to exceed the aggregate
principal amount of the Refinanced Term Loans plus any accrued interest, fees,
costs and expenses related thereto

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(including any original issue discount or upfront fees). Such notice shall set
forth (i) the amount of the applicable Credit Agreement Refinancing Facility
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$5,000,000), (ii) the date on which the applicable Credit Agreement Refinancing
Facility is to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice (or such longer or shorter
periods as the Administrative Agent shall agree)) and (iii) whether such Credit
Agreement Refinancing Facilities are Replacement Revolving Commitments or
Refinancing Term Loans. The Company may seek Credit Agreement Refinancing
Facilities from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) or any additional Lender.

(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Article V and
in each other Loan Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made; (iii) the terms of the Credit
Agreement Refinancing Facility shall comply with Section 2.19(c) and (iv) (x)
substantially concurrently with the incurrence of any such Refinancing Term
Loans, 100% of the proceeds thereof shall be applied to repay the Refinanced
Term Loans (including accrued interest, fees and premiums (if any) payable in
connection therewith) and (y) substantially concurrently with the effectiveness
of such Replacement Revolving Credit Commitments, all or an equivalent portion
of the Revolving Credit Commitments under the applicable Facility in effect
immediately prior to such effectiveness shall be terminated, and all or an
equivalent portion of the Revolving Credit Loans then outstanding under such
Facility, together with interest thereon and all other amounts accrued for the
benefit of the Revolving Credit Lenders under such Facility, shall be repaid or
paid.

(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Company, the Administrative Agent and the applicable Credit Agreement
Refinancing Facility Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Refinancing Term
Loans or Replacement Revolving Commitments shall not be earlier than the
maturity or termination date of the applicable Refinanced Term Loans or Replaced
Revolving Commitments, respectively, (ii) (A) there shall be no scheduled
amortization of the Replacement Revolving Commitments and (B) the weighted
average life to maturity of the Refinancing Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Refinanced Term Loans,
(iii) the Credit Agreement Refinancing Facilities will rank pari passu in right
of payment and of security with the Revolving Credit Loans and the Term Loans
and none of the obligors or guarantors with respect thereto shall be a Person
that is not a Loan Party, (iv) the interest rate margin, rate floors, fees,
original issue discount and premiums applicable to the Credit Agreement
Refinancing Facilities shall be determined by the Company and the applicable
Credit Agreement Refinancing Facility Lenders and (v) to the extent the terms of
the Credit Agreement Refinancing Facilities are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.19, the Borrowers, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities. The Administrative

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent shall promptly notify each Lender as to the effectiveness of each
Additional Credit Extension Amendment. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.19, including any amendments necessary to
establish the applicable Credit Agreement Refinancing Facility as a new tranche
of Term Loans or Revolving Credit Commitments (as applicable) and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such tranches (including to preserve the pro rata treatment of
the refinanced and non-refinanced tranches and to provide for the reallocation
of participation in outstanding Letters of Credit and Swing Line Loans upon the
expiration or termination of the commitments under any tranche), in each case on
terms consistent with this Section 2.19. Upon effectiveness of any Replacement
Revolving Commitments pursuant to this Section 2.19, each Revolving Credit
Lender with a Revolving Credit Commitment under the Replacement Revolving
Commitment immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each applicable Replacement
Revolving Lender, and each such Replacement Revolving Lender will automatically
and without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swing Line Loans
held by each Revolving Credit Lender (including each such Replacement Revolving
Lender) under the Applicable Revolving Credit Facility will equal its Applicable
Percentage with respect to the Revolving Credit Loans under such Revolving
Credit Facility. If, on the date of such effectiveness, there are any Revolving
Credit Loans outstanding under Replacement Revolving Commitment, such Revolving
Credit Loans shall upon the effectiveness of such Replacement Revolving
Commitment be prepaid from the proceeds of additional Revolving Credit Loans
made under such Replacement Revolving Loans so that Revolving Credit Loans are
thereafter held by the Revolving Credit Lenders (including each Replacement
Revolving Lender) according to their Applicable Percentage under the Applicable
Revolving Credit Facility, which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Revolving Credit Lender in accordance with Section 3.05. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, where appropriate, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) such
Loan Party or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required, where appropriate, based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iv) A payment made by a UK Loan Party shall not be increased under paragraph
(iii)(C) above by reason of a UK Tax Deduction, if on the date on which the
payment falls due:

(A) the payment could have been made to the relevant Lender without such
withholding or deduction if the Lender had been a UK Qualifying Lender but on
that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty or any published practice or published concession of any
relevant Governmental Authority; or

(B) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of “UK Qualifying Lender” and:

(1) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 ITA which relates to the payment and that
Lender has received from the Loan Party making the payment or from the Company a
certified copy of that Direction; and

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) the payment could have been made to the Lender without any withholding or
deduction if that Direction had not been made; or

(C) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of “UK Qualifying Lender” and:

(1) the relevant Lender has not given a UK Tax Confirmation to the Company or
the relevant Loan Party; and

(2) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the Company or the relevant
Loan Party, on the basis that the UK Tax Confirmation would have enabled the
Company or the relevant Loan Party to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 ITA; or

(D) the relevant Lender is a UK Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsection (g)(a), (b) or (c) below.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Without duplication of additional amounts paid
pursuant to Section 3.01(a), each Borrower shall, and does hereby, jointly and
severally (but only U.S. Borrowers with respect to the Obligations of any U.S.
Borrower (in its capacity as a Borrower) and only UK Borrowers with respect to
obligations of any UK Borrower (in its capacity as a Borrower)), indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, (other than, in
respect of a UK Tax Deduction, where such a UK Tax Deduction would have been
compensated for under subsection 3.01(a)(iii)(C) above but was not so
compensated solely because of one of the exclusions in subsection 3.01(a)(iv)
above) whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Taxes attributable to such
Lender or

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

L/C Issuer (but only to the extent that a Borrower has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (y) the Administrative Agent and the Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e) Status of Lenders Tax Documents.

(i) Save as provided below, any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times prescribed by applicable law or as reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(iii)(A), (iii)(B) and (iii)(A) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. This
subsection 3.01(e)(i) shall not apply in respect of payments made by a UK Loan
Party under any Loan Document.

(ii) if a payment made to a Lender under any Loan Document would be subject to a
FATCA Deduction if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by FATCA (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection 3.01(e)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter pursuant to
applicable law or upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) UK Qualifying Lender Status Confirmation.

(i) Each Lender which becomes a party to this Agreement and makes a Loan to or
is an L/C Issuer in respect of a UK Loan Party after the date of this Agreement
shall indicate in the documentation it executes on becoming a Party, and for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls in for the purposes of that Loan;

(A) not a UK Qualifying Lender;

(B) a UK Qualifying Lender (other than a UK Treaty Lender); or

(C) a UK Treaty Lender.

(ii) If a Lender which becomes a party to this Agreement after the date of this
Agreement fails to indicate its status in accordance with this Clause 3.01(f)
then such Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not a UK Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Company. For the
avoidance of doubt, any document pursuant to which a Lender becomes party to
this Agreement shall not be invalidated by any failure of a Lender to comply
with this Clause 3.01(f).

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) A UK Non-Bank Lender shall promptly notify the Company if there is any
change in the position from that set out in its UK Tax Confirmation.

(g) UK Treaty Lenders.

(i) Subject to paragraph (b) below, a UK Treaty Lender and each UK Loan Party
which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK Loan
Party to obtain authorization to make that payment without any UK Tax Deduction.

(ii) A UK Treaty Lender that holds a DTTP Passport and which wishes the DTTP
Scheme to apply to this Agreement shall confirm its scheme reference number and
its jurisdiction of tax residence in writing to the Company or the relevant UK
Loan Party and, having done so, that UK Treaty Lender shall be under no
obligation pursuant to paragraph (a) above.

(iii) If a UK Treaty Lender has confirmed its DTTP scheme reference number and
its jurisdiction of tax residence in accordance with paragraph (b) above and a
UK Loan Party making a payment to that Lender:

(A) has not made a DTTP Filing in respect of that UK Treaty Lender; or

(B) has made a DTTP Filing in respect of that UK Treaty Lender but (i) the DTTP
Filing has been rejected by HM Revenue & Customs or (ii) HM Revenue & Customs
have not given the UK Loan Party authority to make payments to that UK Treaty
Lender without a UK Tax Deduction within 60 days of the date of the DTTP Filing
and, in each case, the UK Loan Party has notified the UK Treaty Lender in
writing,

the UK Treaty Lender and the UK Loan Party shall co-operate in completing any
additional procedural formalities necessary for that UK Loan Party to obtain
authorization to make that payment without a UK Tax Deduction.

(iv) If a UK Treaty Lender has not confirmed its DTTP Scheme reference number
and jurisdiction of tax residence in accordance with paragraph (b) above, no
Loan Party shall make a DTTP Filing or file any other form relating to the DTTP
Scheme in respect of that UK Treaty Lender’s Commitment or participation in any
Loan or Letter of Credit unless the UK Treaty Lender otherwise agrees.

(v) A UK Loan Party shall, promptly on making a DTTP Filing, deliver a copy of
that DTTP Filing to the Administrative Agent for delivery to the relevant UK
Treaty Lender.

(h) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund or offset of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund or offset of any Taxes as to which it has
been indemnified by a Borrower or with respect to which a Loan Party has paid
additional amounts

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund or offset (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund or offset), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund or offset to such Governmental Authority. This subsection shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Date, the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) any Loans or other
indebtedness under this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or
Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent determines that deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent affected Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the affected
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves of Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate, other than
as set forth below) or any L/C Issuer;

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or any applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender
or such L/C Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Company
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13 or Section 2.19;

excluding the loss of the Applicable Margin but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for such currency for a comparable amount and
for a comparable period, whether or not such Eurocurrency Rate Loan was in fact
so funded.

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For the avoidance of doubt, this Section 3.05 shall not apply to Taxes.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires any Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), or if a Revolving Credit Lender has objected to the designation
of a Subsidiary as a Designated Borrower, the Company may replace such Lender in
accordance with Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

3.08 VAT. Notwithstanding anything in Article III to the contrary:

(a) All amounts expressed to be payable under a Loan Document by any Party to a
Lender which (in whole or in part) constitute the consideration for any supply
for VAT purposes are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to paragraph (b) below, if VAT is or
becomes chargeable on any supply made by any Lender to any Party under a Loan
Document and such Lender is required to account to the relevant tax authority
for the VAT, that Party must pay to such Lender (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of the VAT (and such Lender must promptly provide an appropriate VAT
invoice to that Party).

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
Party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any Party to reimburse or indemnify a Lender
for any cost or expense, that Party shall reimburse or indemnify (as the case
may be) such Lender for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Lender reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

(d) Any reference in this Section 3.08 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the Person
who is treated as making the supply, or (as appropriate) receiving the supply,
under the grouping rules (as provided for in Article 11 of Council Directive
2006/112/EC or as implemented by a European Member State, or equivalent
provisions in any other jurisdiction).

(e) In relation to any supply made by a Lender to any Party under a Loan
Document, if reasonably requested by such Lender, that Party must promptly
provide such Lender with details of that Loan Party’s VAT registration and such
other information as is reasonably requested in connection with such Lender’s
VAT reporting requirements in relation to such supply.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Restatement Date.

This Agreement shall become effective as of the Restatement Date when, and only
when, each of the following conditions precedent has been satisfied by the
Borrowers or waived by the Administrative Agent:

(a) the Administrative Agent’s receipt of originals or telecopies or electronic
copies (followed promptly by originals) unless otherwise specified of
counterparts of this Agreement duly executed and delivered by (i) the Borrowers,
(ii) the Required Lenders, (iii) each Term A Lender, (iv) each Term A-1 Lender,
(v) each U.S. Revolving Credit Lender and (vi) each Multicurrency Revolving
Credit Lender;

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the representations and warranties set forth in Sections 5.01 through 5.23
shall be true and correct, or, if a representation does not include a
materiality qualifier, true and correct in all material respects;

(c) the Administrative Agent’s receipt, at least one Business Day prior to the
Restatement Date, of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, in each case to the extent requested by the Administrative Agent in writing
at least two Business Days prior to the Restatement Date;

(d) the Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date) and each in
form and substance satisfactory to the Administrative Agent:

(i) the Guarantee Agreement, duly executed by a Responsible Officer of each
Guarantor (other than GI Realty Trust 1996); and

(ii) the Company Collateral Agreement, duly executed by the Company and each of
its Subsidiaries which is a Loan Party, together with:

(A) to the extent not delivered pursuant to the Existing Credit Agreement,
certificates and instruments to the extent required to be delivered pursuant to
the Company Collateral Agreement accompanied by undated stock powers or
instruments of transfer executed in blank,

(B) to the extent not filed pursuant to the Existing Credit Agreement, proper
Financing Statements in form appropriate for filing under the Uniform Commercial
Code of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Company Collateral
Agreement, covering the Collateral described in the Company Collateral
Agreement,

(C) a Perfection Certificate, in substantially the form of Exhibit I, duly
executed by each of the Loan Parties, and

(D) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Company Collateral Agreement has been taken;

(iii) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Company Collateral
Agreement and to the extent applicable), duly executed by the Company and each
of its Subsidiaries which is a Loan Party which owns Collateral of the type
subject to any applicable Intellectual Property Security Agreement, together
with evidence that all action that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created under the Intellectual
Property Security Agreement has been taken;

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(v) good standing certificates for each Domestic Loan Party as of a recent date
in its state of organization or formation;

(vi) a favorable opinion of Troutman Sanders LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit J-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

(vii) a favorable opinion of Simpson Thacher & Bartlett LLP and Macfarlanes LLP,
special English counsels to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent;

(viii) a certificate signed by a Responsible Officer of the Reporting Company
certifying that the condition specified in Section 4.01(b) has been satisfied;

(ix) a certificate attesting to the Solvency of the Reporting Company and its
Subsidiaries on a consolidated basis, from its chief financial officer,
substantially in the form of Exhibit M; and

(x) the Reporting Company Debenture (together with all notices and other
documents of title required to be delivered under the Reporting Company
Debenture and, if applicable, executed by the Reporting Company), substantially
in the form of Exhibit G-3;

(e) unless waived by the Administrative Agent, the Reporting Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoices prior to or on the Restatement Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Reporting
Company and the Administrative Agent); and

(f) the Borrowers shall have paid all unpaid interest on the Loans, all unpaid
letter of credit fees and all unpaid commitment fees, in each case accrued under
the Existing Credit Agreement through the Restatement Date, and the Term A
Loans, the U.S. Revolving Credit Loans and Multicurrency Revolving Credit Loans
under the Existing Credit Agreement shall be refinanced on the Restatement Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Date specifying its objection thereto.

4.02 [Reserved].

4.03 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) In the case of any Request for Credit Extension, (i) the representations and
warranties of the Company and each other Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, as applicable,
(ii) no Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof and (iii) there is no
injunction, restraining order or equivalent prohibition on any Lender making and
such Credit Extension.

(b) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof to the extent such request is being made.

(c) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Notwithstanding the foregoing, the only representations the accuracy of which
shall be a condition to the availability of any Incremental Loans, the proceeds
of which are used to fund a Certain Funds Acquisition, on the Increase Effective
Date shall be the Certain Funds Representations and the only Defaults the
absence of which shall be a condition to the availability of any Incremental
Loans, the proceeds of which are used to fund a Certain Funds Acquisition, on
the Increase Effective Date shall be the Certain Funds Defaults.

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Reporting Company represents and warrants to the Administrative Agent and
the Lenders that on the Restatement Date and on the date of each Credit
Extension, that:

5.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party of affecting such Person or the
Properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject which could have a
Material Adverse Effect; or (c) violate any Law applicable to such Loan Party,
the violation of which could have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

Subject to the Reservations in relation to a Loan Document governed by the law
of England and Wales, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required as a condition to the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03, all of which have been duly obtained,
taken, given or made and are in full force and effect or will in the case of the
Reporting Company Debenture or any other applicable Loan Document governed by
the law of England and Wales be obtained within the time limit prescribed by
applicable law, save as requested by the Panel, as directed by the Panel
pursuant to the requirements of the City Code or anti-trust regulations (as the
case may be).

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. Subject to the Reservations in relation to a Loan
Document governed by the law of England and Wales or

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the laws of the Grand Duchy of Luxembourg, this Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Reporting Company and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in shareholders’
equity for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Reporting Company and its Subsidiaries, as of the
date thereof required to be set forth therein in accordance with GAAP, including
liabilities for Taxes, material commitments and Indebtedness.

(b) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Reporting Company and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in shareholders’
equity for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, subject to year-end adjustment
and except for the omission of footnotes and as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Reporting Company and its Subsidiaries, as of the date
thereof required to be set forth therein in accordance with GAAP, including
liabilities for Taxes, material commitments and Indebtedness.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) [Reserved];

(e) The consolidated forecasted balance sheets, statements of income and cash
flows of the Reporting Company and its Subsidiaries delivered to the Arranger
prior to the Restatement Date or delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Reporting Company’s best estimate of its future financial condition and
performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Reporting Company after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Reporting Company or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) challenge the execution, delivery or performance of this Agreement or any
other Loan Document, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.08 Ownership of Property; Liens; Investments; Security Interests. (a) Each
Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Restricted Subsidiaries
having a value of $1,000,000 or more, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Restricted Subsidiary subject
thereto. The property of each Loan Party and each of its Restricted Subsidiaries
is subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.

(c) Subject to the Reservations in relation to a Collateral Document governed by
the law of England and Wales and to the Perfection Requirements and the
Reservations in relation to a Collateral Document governed by the laws of the
Grand Duchy of Luxembourg, the Collateral Documents are (or when executed and
delivered will be) effective, upon attachment of the security interests
thereunder, to create in favor of the Administrative Agent (for the benefit of
the Secured Parties), a legal, valid and enforceable security interest in the
Collateral and proceeds thereof. In the case of the Pledged Notes and Pledged
Stock described in the Company Collateral Agreement, when notes or certificates
representing such Pledged Notes and Pledged Stock are delivered to the
Administrative Agent (together with a properly completed and signed undated
stock power or endorsement), and in the case of the other Collateral described
in the Company Collateral Agreement, when financing statements and other filings
specified therein in appropriate form are filed in the offices specified
therein, the Company Collateral Agreement shall constitute, to the extent of the
Pledged Notes or Pledged Stock so delivered or to the extent perfection can be
achieved by the filing of a financing statement, a fully perfected security
interest in all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Person (except, in the case of Collateral,
Permitted Encumbrances).

5.09 Environmental Compliance. (a) None of the properties currently or, to the
Loan Parties’ knowledge, formerly owned or operated by any Loan Party or any of
its Restricted Subsidiaries is listed or formally proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and to the knowledge of the Loan
Parties and their Restricted Subsidiaries never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Restricted Subsidiaries or, to the best of the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
any of its Restricted Subsidiaries, in each case which could reasonably be
expected to have a Material Adverse Effect; there is no asbestos or
asbestos-containing material on, at or in any property currently owned or
operated by any Loan Party or any of its Restricted Subsidiaries which could
reasonably be expected to have a Material Adverse Effect; and Hazardous
Materials have not been Released on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries in a manner, form or amount which could reasonably be expected to
have a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law which could reasonably be expected to have
a Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries have been disposed of in a manner which could not reasonably
expected to result in a Material Adverse Effect.

(c) The Loan Parties and their respective Restricted Subsidiaries: (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current or intended operations or for any property owned, leased, or otherwise
operated by any of them; (iii) are, and within the period of all applicable
statutes of limitation have been, in compliance with all of their Environmental
Permits; and (iv) to the extent within the control of the Loan Parties and their
respective Restricted Subsidiaries, each of their Environmental Permits will be
timely renewed and complied with, any additional Environmental permits that may
be required of any of them will be timely obtained and complied with, without
material expense, and compliance with any Environmental Law that is or is
expected to become applicable to any of them will be timely attained and
maintained, without material expense, in each case except where the failure to
so comply, hold, renew or maintain could not reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Reporting Company and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Reporting Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Reporting Company or the applicable Restricted Subsidiary operates; provided
that the Reporting Company and its Restricted Subsidiaries may self-insure to
the extent customary among companies engaged in similar businesses and operating
in similar localities.

5.11 Taxes. (a) The Reporting Company and each of its Restricted Subsidiaries
have timely filed all federal and all material state, the United Kingdom and
other tax returns and reports required to be filed, and have timely paid all
U.S. federal income taxes, all United Kingdom corporation tax and all material
state and other Taxes (whether or not shown on a tax return), including in its
capacity as a withholding agent, levied or imposed upon it or its properties,
income or assets otherwise due and payable, except those Taxes which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or Taxes
where the failure to pay could not reasonably be expected to have a Material
Adverse Effect. There is no proposed material tax assessment or other claim
against, and no material tax audit with respect to, the Reporting Company or any
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

(b) Under the laws of the jurisdictions of incorporation or organization of the
Reporting Company and each of its Restricted Subsidiaries it is not necessary
that any United Kingdom stamp, registration, notarial or similar Taxes or fees
be paid on or in relation to the Loan Documents or the transactions contemplated
by the Loan Documents, other than customary filing fees in relation to any
Collateral Document governed by English law.

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Neither the Reporting Company nor any of its Restricted Subsidiaries is
required to make any deduction for or on account of United Kingdom Tax from any
payment it may make under any Loan Document to a Lender or L/C Issuer which is:

(i) a UK Qualifying Lender falling within paragraph (i)(A) of the definition of
“UK Qualifying Lender”,

(ii) except where a Direction has been given under section 931 ITA in relation
to the payment concerned, falling within paragraph (i)(B) of the definition of
“UK Qualifying Lender”,

(iii) falling within paragraph (ii) of the definition of “UK Qualifying Lender”,
or

(iv) a UK Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 of the United Kingdom (SI
1970/488).

5.12 ERISA Compliance. (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws except where any
such failure to comply could not reasonably be expected to have a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or the time to apply
for such a letter has not yet expired. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Reporting Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Reporting Company nor with
respect to any Pension Plan or Multiemployer Plan, any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Company nor with respect to any
Pension Plan any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iii) neither
the Reporting Company nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums with respect to any Pension Plan,
and there are no premium payments which have become due that are unpaid with
respect to any Pension Plan; (iv) neither the Reporting Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no actuary or legal counsel for
any Pension Plan has advised the Reporting Company or any ERISA

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Affiliate that an event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case, except to the extent any
of such events or occurrences described in the foregoing clauses (i) through
(v), individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

(d) Neither the Reporting Company or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than on the Restatement Date,
those listed on Schedule 5.12(d) hereto.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party that is not subject to United States law (a “Foreign Plan”), in each case
except as could not reasonably be expected to have a Material Adverse Effect:

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

(f) The Reporting Company represents and warrants as of the Third Amendment
Effective Date that the Borrower is not and will not be (i) an employee benefit
plan subject to Title I of ERISA, (ii) a plan or account subject to Section 4975
of the Internal Revenue Code; (iii) an entity deemed to hold “plan assets” of
any such plans or accounts for purposes of ERISA or the Internal Revenue Code;
or (iv) a “governmental plan” within the meaning of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Restatement Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Restatement Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Restatement Date (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to the Third Amendment is a true and correct copy of
each such document, each of which is valid and in full force and effect as of
the Restatement Date.

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.14 Margin Regulations; Investment Company Act. No Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets of the Reporting Company and its Restricted Subsidiaries on a
consolidated basis subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

None of the Company, any Person Controlling the Reporting Company, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure.

The reports, financial statements, certificates and other information furnished
(whether in writing or orally) by or on behalf of the Reporting Company or any
Restricted Subsidiary to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document, at the Restatement Date
(in the case of the Information Memorandum) or at the time furnished (in the
case of all other reports, financial statements, certificates or other
information), when taken as a whole, did not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading; provided that, with respect to projected
financial information, the Reporting Company represents only that such
information was prepared in good faith based upon reasonable assumptions.

5.16 Compliance with Laws.

Each Loan Party and each Restricted Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

The Reporting Company and each of its Restricted Subsidiaries own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, and Schedules 7(a) and 7(b) of the Perfection Certificate set
forth a complete and accurate list of all such IP Rights owned or used by the
Company and each of its Restricted Subsidiaries which are registered with any
Governmental Authority as of the Restatement Date (as such schedules are
supplemented pursuant to Section 6.02(f)). To the best knowledge of the
Reporting Company, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Reporting Company or any of its Restricted Subsidiaries
infringes upon any rights held by any other Person which could reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.18 Solvency. The Reporting Company and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Reporting Company or any of
its Restricted Subsidiaries as of the Restatement Date. Neither the Reporting
Company nor any Restricted Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years which
could reasonably be expected to have a Material Adverse Effect.

5.21 OFAC; PATRIOT Act.

(a) The Reporting Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Reporting Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Reporting Company, its
Subsidiaries and their respective officers and employees, and to the knowledge
of the Reporting Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Reporting Company being designated as a Sanctioned Person. None of
(a) the Reporting Company, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Reporting Company, any
agent of the Reporting Company or any Subsidiary that will act in any capacity
in connection with or benefit from any credit facility established hereby, is a
Sanctioned Person.

(b) No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

(c) To the extent applicable, each of the Company and its Subsidiaries is in
compliance, in all material respects, with the USA PATRIOT Act.

5.22 Use of Proceeds. The proceeds of the Loans shall be used for the purposes
described in Section  6.11.

5.23 Representations as to Foreign Loan Parties. Each of the Company and each
Foreign Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Loan Party is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Loan Party, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

public or governmental acts. Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

(b) Subject to the Reservations in relation to a Loan Party incorporated in
England and Wales, the Applicable Foreign Loan Party Documents are in proper
legal form under the Laws of the jurisdiction in which such Foreign Loan Party
is organized and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or in the case of the Reporting Company Debenture
will be made within 21 days of the date of execution or is not required to be
made until the Applicable Foreign Loan Party Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.24 Luxembourg Specific Representations.

(a) To the extent that any Luxembourg Loan Party becomes a Loan Party, the place
of central administration (administration centrale), the place of effective
management (siège de direction effective) and (for the purposes of the
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast)), the center of main interests (centre
des intérêts principaux) of such Luxembourg Loan Party is located at the place
of its registered office (siège statutaire) in Luxembourg.

(b) To the extent that any Luxembourg Loan Party becomes a Loan Party, such
Luxembourg Loan Party does not carry out any activity in the financial sector on
a professional basis (as referred to in the Luxembourg law dated 5 April 1993 on
the financial sector, as amended from time to time) or any activity requiring
the granting of a business license under the Luxembourg law dated 2 September
2011, as amended, governing the access to the professions of skilled craftsman,
tradesman, manufacturer, as well as to certain liberal professions.

(c) To the extent that any Luxembourg Loan Party becomes a Loan Party, such
Luxembourg Loan Party complies with all requirements of the Luxembourg law of
31 May 1999 on the domiciliation of companies, as amended, and all related
regulations.

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) To the extent that any Luxembourg Loan Party becomes a Loan Party, such
Luxembourg Loan Party is not, and will not, as a result of its entry into the
Loan Documents or the performance of its obligations thereunder, be in a state
of cessation of payments (cessation des paiements), or be deemed to be in such
state, and has not lost, and will not, as a result of its entry into the Loan
Documents or the performance of its obligations thereunder, lose its
creditworthiness (ébranlement de crédit), or be deemed to have lost such
creditworthiness and is not aware, or may be not reasonably be aware, of such
circumstances.

(e) To the extent that any Luxembourg Loan Party becomes a Loan Party, such
Luxembourg Loan Party is in compliance with any reporting requirements
applicable to it pursuant to the Central Bank of Luxembourg regulation 2011/8 or
Regulation (EU) N°648/2012 of the European Parliament and of the Council dated
4 July 2012 on OTC derivatives, central counterparties and trade repositories.

5.25 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding the Reporting Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Reporting Company (or, if earlier or later, the date required
to be filed with the SEC) (commencing with the fiscal year ended December 31,
2017), a consolidated balance sheet of the Reporting Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Reporting Company
(or, if earlier or later, the date required to be filed with the SEC)
(commencing with the fiscal quarter ended September 30, 2017), a consolidated
balance sheet of the Reporting Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Reporting
Company’s fiscal year then ended, and the related consolidated statements of
changes in comprehensive income and cash flows for the portion of the Reporting
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Reporting Company as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Reporting Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) within 30 days following a request by the Administrative Agent for any
fiscal year (which request may be made once for each fiscal year), or, if later,
30 days after the end of the previous fiscal year, an annual business plan and
budget of the Reporting Company and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Reporting Company, of
consolidated balance sheets and statements of income or operations and cash
flows of the Reporting Company and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal years in which the
Maturity Date for the Term A-1 Facility occurs); and

(d) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), for any period in which there exist any Unrestricted
Subsidiaries, unaudited consolidating financial statements reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements delivered pursuant to Section 6.01(a) or
(b), all in reasonable detail and certified by the chief executive officer,
chief financial officer, treasurer or controller of the Reporting Company as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Reporting Company and its
Restricted Subsidiaries in accordance with GAAP (except as to the exclusion of
such Unrestricted Subsidiaries), subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Reporting Company shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Reporting Company to furnish
the information and materials described in Sections 6.01(a) and (b) above at the
times specified therein. Upon the request of Administrative Agent, the Reporting
Company shall cause its senior management to participate in a telephonic meeting
with the Administrative Agent and the Lenders (with a question and answer
period) after the delivery of financial statements pursuant to 6.01(a) and
6.01(b) above, to be held at such time as may be agreed to by the Reporting
Company and the Administrative Agent.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), for any period in which there exist any Unrestricted
Subsidiaries, a schedule of the outstanding amount of Investments in
Unrestricted Subsidiaries;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
Responsible Officer of the Reporting Company (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Restricted Subsidiaries, or any audit of
any of them;

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Reporting Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Reporting Company may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Restricted Subsidiaries in a principal amount in excess of the Threshold Amount
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Reporting Company (i) a report supplementing Schedules 7(a)
and 7(b) of the Perfection Certificate, setting forth (A) a list of registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to the Reporting Company or any Restricted Subsidiary thereof during
such fiscal year and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by the Reporting Company or any Restricted Subsidiary
thereof during such fiscal year and the status of each such application; and
(ii) a report supplementing Schedule 5.13 containing a description of all
changes in the information included in such Schedule as may be necessary for
such Schedule to be accurate and complete; each such report under this paragraph
(f) to be signed by a Responsible Officer of the Reporting Company and to be in
a form reasonably satisfactory to the Administrative Agent;

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Reporting Company posts such documents, or provides a link thereto on the
Reporting Company’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Reporting
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Reporting Company shall deliver paper copies of such documents to
the Administrative Agent upon its request to the Reporting Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent and (ii) the Reporting Company shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Reporting Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that so long as such Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Reporting Company or any
Restricted Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between the Reporting Company or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Reporting Company or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;

(c) of the occurrence of any ERISA Event that has resulted or could reasonably
be expected to have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Reporting Company
setting forth details of the occurrence referred to therein and stating what
action the Reporting Company has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, (i) all material Tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets; and (ii) all lawful claims which,
if unpaid, would by law become a Lien upon its property; provided that neither
the Reporting Company nor any of its Restricted Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge, levy or claim (x) while
the same is being contested by it in good faith and by appropriate proceedings
diligently pursued so long as the Reporting Company or such Restricted
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP (segregated to the extent required by GAAP) or
their equivalent in the relevant jurisdiction of the taxing authority with
respect thereto or (y) if the failure to pay, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and, if applicable, good standing under the
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; provided, however, that the Reporting Company and its
Restricted Subsidiaries may consummate any merger or consolidation permitted
under Section 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Reporting Company, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and all such insurance shall
(i) provide for not less than 30 days’ prior notice (10 days’, in the case of
non-payment of premium) to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as mortgagee
(in the case of property insurance) or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to ensure compliance therewith by the Reporting Company and
its Restricted Subsidiaries and their respective directors, officers and
employees, including all applicable Sanctions.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Reporting Company or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Reporting Company and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Reporting Company (which shall not be less than two Business Days); provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Reporting Company at any time
during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Term A Loans on the Restatement
Date to refinance, amend and extend the Existing Term A Loans. Use the proceeds
of the Term A-1 Loans (a) for the Pace Acquisition and to refinance Indebtedness
of the Reporting Company and its Subsidiaries in connection with the Pace
Acquisition and (b) on the Third Amendment Effective Date, to repay in part the
Term A Loans. Use the proceeds of the Revolving Credit Loans and the Swing Line
Loans on the Restatement Date to refinance, amend and extend Existing
Multicurrency Loans and Existing U.S. Revolving Credit Loans and thereafter for
general corporate purposes. Use the proceeds of the Term B Loans on the Second
Amendment Effective Date to refinance the Existing Term B Loans.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, then the
Reporting Company shall, at the Reporting Company’s expense:

(i) within 60 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), cause such Restricted Subsidiary, and
cause each direct and indirect parent of such Restricted Subsidiary (if it has
not already done so), to duly execute and deliver to the Administrative Agent a
supplement to the Guarantee Agreement (which supplement in the case of a Foreign
Loan Party, may be subject to local law limitations in the jurisdictions in
which such Foreign Loan Party is organized), guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

(ii) within 60 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), furnish to the Administrative Agent
a description of the properties (other than Excluded Property) of such
Restricted Subsidiary, in detail satisfactory to the Administrative Agent,

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) within 30 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Restricted Subsidiary and
each direct and indirect parent of such Restricted Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent
supplements to the Company Collateral Agreement, Perfection Certificate and
other security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all
certificates, if any, representing the Equity Interests in and of such
Restricted Subsidiary, and other instruments of the type specified in
Section 4.01(d)(ii)), securing payment of all the Obligations of such Restricted
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties,

(iv) within 45 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Restricted Subsidiary and
each direct and indirect parent of such Restricted Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the property (other than Excluded Property) purported to be
subject to supplements to the Company Collateral Agreement and security and
pledge agreements delivered pursuant to this Section 6.12, enforceable against
all third parties, and

(v) within 45 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent, or of counsel to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request;

provided that if such Restricted Subsidiary is a Special Purpose Subsidiary,
such Restricted Subsidiary shall not be required to comply with the foregoing
clauses (i) through (v).

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent required by the Loan
Documents, then the Reporting Company shall, at the Reporting Company’s expense:

(i) within 10 days after such acquisition (or such longer period as the
Administrative Agent shall approve), furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to duly
execute and deliver to the Administrative Agent supplements to the Company
Collateral Agreement and other security and pledge agreements (including
instruments of the type specified in Section 4.01(d) as specified by and in form
and substance satisfactory to the Administrative Agent, securing payment of all
the Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) within 30 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties, and

(iv) within 30 days after such acquisition (or such longer period as the
Administrative Agent may approve), deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent,
or of counsel to the Administrative Agent as to the matters contained in clauses
(ii) and (iii) above and as to such other matters as the Administrative Agent
may reasonably request.

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, supplements to the Company Collateral Agreement and the
Reporting Company Debenture and other security and pledge agreements.

(d) Notwithstanding the foregoing:

(i) Excluded Property shall not constitute Collateral;

(ii) the Collateral provided by any Foreign Loan Party shall be subject to
limitations imposed by local law of the jurisdiction in which such Foreign Loan
Party is organized and shall be limited in scope to types of collateral
available in such jurisdiction unless additional Collateral (other than Excluded
Property) is requested by the Administrative Agent;

(iii) Guarantees from Foreign Loan Parties shall be subject to applicable
maintenance of capital, corporate benefit, financial assistance and similar
laws, rules and regulations;

(iv) notes evidencing intercompany loan obligations shall not be required to be
delivered to the Administrative Agent pursuant to the Loan Documents except upon
request of the Administrative Agent during an Event of Default (it being agreed
that non-delivery prior to such request shall not impair perfection of a
security interest in such notes and obligations by filing an “all assets” UCC
financing statement or other method of perfection);

(v) the maximum amount payable by any Guarantor which is organized under the
laws of the Grand Duchy of Luxembourg or which has its place of central
administration in Luxembourg (a “Luxembourg Guarantor”), under any Guarantee
shall be limited, at any time, to an aggregate amount (without duplication) not
exceeding the

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

greater of (A) ninety-five percent (95%) of such Luxembourg Guarantor’s net
assets (capitaux propres) and its subordinated debt (dettes subordonnées)
determined in accordance with article 34 of the Luxembourg law of 19 December
2002 on the Register of Commerce and Companies, on accounting and on annual
accounts of the companies, as shown on the latest financial statements (comptes
annuels) available at the date of this Agreement and approved by the
shareholders of the applicable Luxembourg Guarantor and certified by the
statutory or the independent auditor, and any (unaudited) interim financial
statements signed by its board of managers (conseil de gérance) or board of
directors (conseil d’administration), as the case may be and (B) ninety-five
percent (95%) of such Luxembourg Guarantor’s net assets (capitaux propres) and
its subordinated debt (dettes subordonnées) determined in accordance with
article 34 of the Luxembourg law of 19 December 2002 on the register of Commerce
and Companies, on accounting and on annual accounts of the companies, as shown
on the latest financial statements (comptes annuels) available at the date of
the relevant payment hereunder and approved by the shareholders of the
applicable Luxembourg Guarantor and certified by the statutory or the
independent auditor, and any (unaudited) interim financial statements signed by
its board of managers (conseil de gérance) or board of directors (conseil
d’administration), as the case may be;

(vi) should the financial information referred in subclauses (v)(A) and (v)(B)
above not be available on the date the Guarantee is called, the relevant
Luxembourg Guarantor’s net assets (capitaux propres) will be determined by the
Administrative Agent or any other Person designated by the Administrative Agent,
acting reasonably, in accordance with the Luxembourg accounting principles
applicable to the relevant Luxembourg Guarantor and at the cost of such
Luxembourg Guarantor;

(vii) the limitations set forth under subclauses (v)(A) and (v)(B) above shall
not apply to any amounts borrowed under the Loan Documents and made available,
in any form whatsoever, to the relevant Luxembourg Guarantor or any of its
direct or indirect Restricted Subsidiaries; and

(viii) no Obligations will extend to include any obligation or liability and no
security granted by a Luxembourg Guarantor will secure any Obligations, in each
case, if to do so would be unlawful financial assistance in respect of the
acquisition of shares in itself under Article 49-6 or would constitute a misuse
of corporate assets (abus des biens sociaux) as defined at Article 171-1 of the
Luxembourg Act on commercial companies of 10 August 1915, as amended.

(e) Reserved.

(f) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, the Lenders agree that (i) the Administrative Agent shall be
permitted, in circumstances where it reasonably determines that the cost of
obtaining or perfecting a security interest in particular property (including
the Equity Interests of Excluded Subsidiaries) is excessive in relation to the
benefit afforded to the Lenders thereby, to exclude such property from the
security creation and perfection requirements set forth herein or in any other
Loan Document, (ii) the Administrative Agent may grant extensions of time for
the creation of a security interest in or perfection of Liens on particular
property or the joinder of a member of the Consolidated Group as a party to the
Guarantee Agreement where it reasonably determines that such creation or
perfection or joinder cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required by this Agreement or
any other Loan Document,

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the obligations of the Loan Parties to create and perfect security
interests in the Collateral shall be subject to the limitations in the Loan
Documents, (iv) the Loan Parties shall not be required to deliver any Collateral
Documents that would be governed by the laws of any jurisdiction other than a
Loan Party Jurisdiction and (v) deposit account and securities account control
agreements shall not be required, other than to the extent such agreement would
be required in a Loan Party Jurisdiction to create a lien or security interest
required to be granted by any Loan Party herein.

(g) The Reporting Company shall cause each Restricted Subsidiary that becomes a
holder of any ARRIS Ireland Intercompany Note to become a Loan Party.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect;
obtain and renew all Environmental Permits necessary for its operations and
properties except where the failure to so obtain or renew could not reasonably
be expected to have a Material Adverse Effect; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, response or other
corrective action necessary to address all Hazardous Materials at, on, under or
emanating from any of properties owned, leased or operated by it in accordance
with the requirements of all Environmental Laws; provided, however, that neither
the Reporting Company nor any of its Restricted Subsidiaries shall be required
to undertake any such investigation, study, sampling, testing cleanup, removal,
remedial or other action to the extent that (a) its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP or
(b) the failure to perform such obligations could not reasonably be expected to
have a Material Adverse Effect.

6.14 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or the Required Lenders through the Administrative Agent,
take any action necessary or reasonably appropriate to carry out more
effectively the purposes of the Loan Documents.

6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 10 days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.16 [Reserved].

6.17 Maintenance of Ratings.

In respect of the Company or the Reporting Company, for so long as any Term B
Loans remain outstanding, use commercially reasonable efforts to (i) cause each
Facility to be continuously rated (but not any specific rating) by Moody’s and
S&P and (ii) maintain a public corporate rating (but not any specific rating) in
respect of the Company or the Reporting Company from Moody’s and S&P.

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.18 Designation of Subsidiaries. The Reporting Company may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a) no Default
shall exist immediately prior or immediately after giving effect to such
designation; (b) the Reporting Company shall be in compliance with Section 7.11
as of the last day of the fiscal quarter of the Reporting Company most recently
ended for which financial statements have been delivered under Section 6.01,
determined on a Pro Forma Basis; (c) no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary if such Restricted Subsidiary or any of its
Subsidiaries (i) owns any Equity Interests of the Reporting Company or any
Restricted Subsidiary or (ii) Guarantees any Indebtedness of the Reporting
Company or any Restricted Subsidiary in excess of the Threshold Amount; (d) any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
may not subsequently be re-designated as an Unrestricted Subsidiary; (e) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary unless
concurrent with such designation such Restricted Subsidiary is designated as an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
any Material Junior Debt.

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute (i) an Investment by the Reporting Company and its Restricted
Subsidiaries in such Subsidiary on the date of such designation in an amount
equal to the outstanding amount of all Investments by the Reporting Company and
its Restricted Subsidiaries in such Subsidiary on such date and (ii) an
incurrence of Indebtedness by the Reporting Company and its Restricted
Subsidiaries in an amount equal to the outstanding amount of all Indebtedness
owed by the Reporting Company and its Restricted Subsidiaries to such Subsidiary
on such date.

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence on the date of such designation of any Investment,
Indebtedness or Liens of such Subsidiary existing on such date and (ii) for
purposes of calculating the outstanding amount of Investments by the Reporting
Company and its Restricted Subsidiaries in all Unrestricted Subsidiaries, a
return on all Investments by the Reporting Company and its Restricted
Subsidiaries in such Subsidiary in an amount equal to the outstanding amount of
all such Investments in such Subsidiary on the date of such designation.

If at any time any Unrestricted Subsidiary (i) owns any Equity Interests of the
Reporting Company or any Restricted Subsidiary, (ii) Guarantees any Indebtedness
of the Reporting Company or any Restricted Subsidiary in excess of the Threshold
Amount or (iii) ceases to be an “unrestricted subsidiary” (or otherwise becomes
subject to the covenants) under any Material Junior Debt, then the Reporting
Company shall, concurrent therewith, re-designate such Unrestricted Subsidiary
as a Restricted Subsidiary.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Reporting Company shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Third Amendment Effective Date and listed on Schedule
5.08(b) and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.02(e), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);

(c) Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) Liens such as banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
municipal and zoning by-laws and ordinances or similar laws or rights reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property, general real estate taxes and assessments not yet
delinquent and other encumbrances on real property that (i) do not arise out of
the incurrence of any Indebtedness for money borrowed and (ii) do not interfere
with or impair in any material respect the operation, in the ordinary course of
business, of the real property on which such Lien is imposed;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens securing Indebtedness permitted under Section 7.02(g) in respect of
obligations under Capitalized Leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Liens (i) on property of a Person existing at the time such Person is merged
into or consolidated with the Reporting Company or any Restricted Subsidiary of
the Reporting Company or becomes a Restricted Subsidiary of the Reporting
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or Investment and do not extend to any assets other than
those of the Person merged into or consolidated with the Reporting Company or
such Restricted Subsidiary or acquired by the Reporting Company or such
Restricted Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02(h) and (ii) Liens securing any Permitted
Refinancing of the Indebtedness secured by the Liens described in clause
(i) above;

(l) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Reporting Company or any
Restricted Subsidiary in the ordinary course of business;

(m) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Reporting Company and its Restricted
Subsidiaries in the ordinary course of business to the owners of such property
which are operating leases; provided that such Lien does not extend to any other
property of the Reporting Company and its Restricted Subsidiaries;

(n) deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(o) Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.02(i);

(p) Liens on property or assets of Foreign Subsidiaries securing indebtedness of
Foreign Subsidiaries permitted by Section 7.02(p);

(q) Liens arising from the granting of a lease or license to enter into or use
any asset of the Reporting Company or any Restricted Subsidiary of the Reporting
Company to any Person in the ordinary course of business of the Reporting
Company or any Restricted Subsidiary of the Reporting Company that does not
interfere in any material respect with the use or application by the Reporting
Company or any Restricted Subsidiary of the Reporting Company of the asset
subject to such license in the business of the Reporting Company or such
Restricted Subsidiary;

(r) Liens attaching solely to cash earnest money deposits made by the Reporting
Company or any Restricted Subsidiary of the Reporting Company in connection with
any letter of intent or purchase agreement entered into it in connection with an
acquisition permitted hereunder;

(s) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

(t) Liens on insurance policies and proceeds thereof to secure premiums
thereunder;

(u) Liens securing trade letters of credit and permitted by Section 7.02(l);

(v) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Reporting Company or any of its
Restricted Subsidiaries from granting or permitting to exist Liens on such
assets to the extent such restrictions are permitted by Section 7.09;

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(w) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;

(x) Liens in favor of customs brokers or customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business;

(y) Liens securing obligations under a Tax Incentive Transaction on the property
subject thereto;

(z) Liens created under any agreement relating to the Disposition of assets
permitted hereunder, provided that such Liens relate solely to the assets
subject to such Disposition;

(aa) [Reserved];

(bb) Liens granted by the Reporting Company or any Restricted Subsidiary in the
Equity Interests of any Unrestricted Subsidiary;

(cc) Liens on Securitization Related Property created or deemed to exist in
connection with any Permitted Securitization Transaction; and

(dd) Liens securing Indebtedness permitted by Section 7.02(n) and additional
Liens incurred by the Reporting Company and its Restricted Subsidiaries so long
as, without duplication, at the time of incurrence of such Indebtedness or other
obligation secured thereby, together with the principal amount all Indebtedness
(including any refinancings of such Indebtedness and the Obligations) and other
obligations (i) that are secured on a pari passu basis with the Obligations, the
Consolidated Senior Secured Net Leverage Ratio shall not exceed 2.50 to 1.00 as
of the last day of the fiscal quarter of the Reporting Company most recently
ended for which financial statements have been delivered under Section 6.01,
determined on a Pro Forma Basis and (ii) that are secured on a junior basis with
the Obligations the Consolidated Net Leverage Ratio shall not exceed the amount
that is 0.5 less than the amount permitted under Section 7.11(b) as of the last
day of the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Indebtedness under Securitization Transactions; provided that (i) the
Attributable Indebtedness thereunder shall not exceed the lesser of (i)
$500,000,000 and (ii) the greatest amount that would not cause the Consolidated
Senior Secured Net Leverage Ratio to exceed 2.50 to 1.00 as of the last day of
the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis at any time outstanding, (ii) no Default shall exist immediately
prior to or immediately after giving effect to such Securitization Transaction,
and (iii) such Securitization Transaction shall be non-recourse to the Reporting
Company and its Restricted Subsidiaries other than with respect to purchase or
repurchase obligations for breaches of representations and warranties,
performance guaranties and indemnity obligations and other similar undertakings
in each case that are customary for similar standard market accounts receivable
securitizations;

(c) Indebtedness of a Restricted Subsidiary of the Reporting Company owed to the
Reporting Company or a Restricted Subsidiary of the Reporting Company, which
Indebtedness shall (i) be otherwise permitted under the provisions of
Section 7.03 and (ii) if owed by a Loan Party to a Restricted Subsidiary that is
not a Loan Party and if having an outstanding principal balance of $10,000,000
or more and, for all such Indebtedness, if having an aggregate outstanding
principal balance of $50,000,000 or more, be subordinated to the Obligations
(x) pursuant to a subordination agreement substantially consistent with Exhibit
O or (y) otherwise in a manner reasonably satisfactory to the Administrative
Agent;

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the Third Amendment Effective Date and listed on
Schedule 7.02 and any Permitted Refinancing thereof;

(f) Guarantees of the Reporting Company or any Restricted Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Reporting Company or any
Restricted Subsidiary; provided that Guarantees by any Loan Parties of
Indebtedness of any Restricted Subsidiaries that are not Loan Parties are
Investments permitted by Section 7.03(c), (h), (i), (m) or (n);

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
greater of (i) $100,000,000 and (ii) 12.5% of Consolidated EBITDA for the
Measurement Period most recently ended prior to the date such Indebtedness is
incurred and for which financial statements have been delivered under
Section 6.01;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Reporting Company after the date hereof in accordance with the terms of
Section 7.03(i), which Indebtedness is existing at the time such Person becomes
a Restricted Subsidiary of the Reporting Company (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of the Reporting Company); and any Permitted Refinancing thereof;

(i) Indebtedness in an aggregate principal amount of up to the greater of (i)
$25,000,000 and (ii) 3% of Consolidated EBITDA for the Measurement Period most
recently ended prior to the date such Indebtedness is incurred and for which
financial statements have been delivered under Section 6.01, consisting of
letters of credit or bank guaranties issued to support the obligations of the
Reporting Company or any Restricted Subsidiary incurred in the ordinary course
of business;

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) Indebtedness incurred to pay premiums for insurance policies maintained by
the Reporting Company or any of its Restricted Subsidiaries in the ordinary
course of business not exceeding in aggregate the amount of such unpaid
premiums;

(k) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

(l) Indebtedness arising in the ordinary course of business of any Loan Party or
any of its Restricted Subsidiaries as an account party in respect of trade
letters of credit; provided that no such trade letter of credit shall be secured
by any assets of a Loan Party or any of its Restricted Subsidiaries other than
the assets being acquired or shipped pursuant to such letter of credit;

(m) Indebtedness arising in the ordinary course of business in respect of
netting services, overdraft protections, cash management services and otherwise
in connection with deposit accounts;

(n) Permitted Incremental Equivalent Debt and any Permitted Refinancing thereof;
provided that it shall be a condition precedent to the effectiveness of any
Permitted Incremental Equivalent Debt that (i) after giving effect to the
incurrence of any Permitted Incremental Equivalent Debt, the Aggregate
Incremental Amount does not exceed the Incremental Cap, (ii) no Default or Event
of Default shall have occurred and be continuing immediately prior to or
immediately after giving effect to such Permitted Incremental Equivalent Debt
(provided, that in the case of any such incurrence of Permitted Incremental
Equivalent Debt the proceeds of which are to be used to finance a Certain Funds
Acquisition, such requirement shall be limited to (A) no Default or Event of
Default shall exist and be continuing on the Certain Funds Testing Date and
(B) no Certain Funds Default shall exist on the date such Permitted Incremental
Equivalent Debt is incurred, in each case immediately before and immediately
after giving effect thereto), (iii) the Reporting Company is in compliance with
Section 7.11, determined as of the fiscal quarter of the Reporting Company most
recently ended for which financial statements have been delivered pursuant to
Section 6.01 and on an Incremental Pro Forma Basis provided that in the case of
the incurrence of Permitted Incremental Equivalent Debt the proceeds of which
are to be used to fund a Certain Funds Acquisition, such requirement shall be
tested on the Certain Funds Testing Date, (iv) the representations and
warranties set forth in Article V and in each other Loan Document shall be true
and correct in all material respects on and as of the date of such Permitted
Incremental Equivalent Debt, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (provided,
that in the case of any such Permitted Incremental Equivalent Debt, the proceeds
of which shall be used to finance a Certain Funds Acquisition, (A) the
representations and warranties set forth in Article V and in each other Loan
Document shall be true and correct in all material respects on and as of the
Certain Funds Testing Date and (B) the Certain Funds Representations shall be
true and correct in all material respects on and as of the date of such
Permitted Incremental Equivalent Debt, in each case, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date) and (v) if the All-In Yield on any Permitted Incremental
Equivalent Debt (that is (A) incurred on or before the date that is eighteen
(18) months after the Third Amendment Effective Date and (B) pari passu in right
of payment and security with, and in the same currency as, the Term B Facility
outstanding on the Third Amendment Effective Date) exceeds the All-In Yield on
the Term B Facility outstanding on the Third Amendment Effective Date by more
than 50 basis points (0.50%) per annum, then the Applicable Rate payable by the
Borrower with respect to such outstanding Term B Facility shall, on the
effective date of such Permitted Incremental Equivalent Debt, be increased to
the

 

133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extent necessary to cause the All-In Yield on such outstanding Term B Facility
to be 50 basis points (0.50%) less than the All-In Yield on such Permitted
Incremental Equivalent Debt (such increase to be allocated among such
outstanding Term B Facility as reasonably determined by the Administrative Agent
in consultation with the Reporting Company);

(o) [Reserved];

(p) other unsecured Consolidated Funded Indebtedness of the Reporting Company
(which may be guaranteed by the Guarantors on an unsecured basis); provided that
(i) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a Pro Forma Basis (provided that, in the case of
any such incurrence of unsecured Consolidated Funded Indebtedness the proceeds
of which are to be used to finance a Certain Funds Acquisition (A) no Default or
Event of Default shall exist and be continuing on the Certain Funds Testing Date
and (B) no Certain Funds Default shall exist on the date such Consolidated
Funded Indebtedness is incurred, in each case, immediately before and after
giving effect thereto), (ii) the Consolidated Net Leverage Ratio as of the last
day of the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis, is at least 0.25 less than the applicable covenant level specified
in Section 7.11(b) at the time of incurrence of such Consolidated Funded
Indebtedness, provided that in the case of the incurrence of unsecured
Consolidated Funded Indebtedness the proceeds of which are to be used to fund a
Certain Funds Acquisition, such requirement shall be tested on the Certain Funds
Testing Date, (iii) the final maturity date of any such Consolidated Funded
Indebtedness shall be no earlier than 91 days following the Latest Maturity
Date; and any Permitted Refinancing thereof and (iv) such Consolidated Funded
Indebtedness shall not be subject to any scheduled redemptions, scheduled
repurchases or other scheduled payments of principal (other than (x) nominal
amortization payments not to exceed 5% per annum and (y) the scheduled payment
of principal on the maturity date of such Indebtedness);

(q) Indebtedness of Foreign Subsidiaries which are Restricted Subsidiaries but
not Loan Parties not to exceed at any one time outstanding, the greater of (i)
$75,000,000 and (ii) 10% of Consolidated EBITDA for the Measurement Period most
recently ended prior to the date such Indebtedness is incurred and for which
financial statements have been delivered under Section 6.01;

(r) Indebtedness under a Tax Incentive Transaction; and

(s) Indebtedness in an aggregate principal amount not to exceed $100,000,000 at
any time outstanding.

Notwithstanding anything to the contrary in this Section 7.02 or otherwise, no
Special Purpose Subsidiary shall contract, create, incur, assume or permit to
exist any Indebtedness other than Indebtedness existing from time to time under
any Permitted Securitization Transaction.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Reporting Company and its Restricted Subsidiaries in
the form of Cash Equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the Reporting Company and
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes which either (i) do not exceed $5,000,000 in
aggregate amount at any time outstanding or (ii) are expected at the time of
such advance ultimately to be recorded as an expense in conformity with GAAP;

 

134



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) (i) Investments by the Reporting Company and its Restricted Subsidiaries in
their respective Restricted Subsidiaries outstanding on the Third Amendment
Effective Date, (ii) additional Investments by the Reporting Company and its
Restricted Subsidiaries in Loan Parties, (iii) additional Investments by
Restricted Subsidiaries of the Reporting Company that are not Loan Parties in
other Restricted Subsidiaries that are not Loan Parties, and (iv) so long as no
Default has occurred and is continuing or would result from such Investment, any
Investment in a Foreign Subsidiary resulting from a transfer permitted by
Section 7.04(f), and (v) so long as no Default has occurred and is continuing or
would result from such Investment, additional Investments by the Loan Parties in
Restricted Subsidiaries that are not Loan Parties in an aggregate amount
invested at any time not to exceed $100,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement (including settlements of litigation) of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) Guarantees, other than Guarantees of Indebtedness of Unrestricted
Subsidiaries, either permitted by Section 7.02 or guaranteeing obligations of
Subsidiaries incurred in the ordinary course of business and not constituting
Indebtedness (it being understood that Guarantees of Indebtedness of
Unrestricted Subsidiaries shall be subject to, and governed by, Sections 7.03(m)
and (n);

(f) Swap Contracts permitted by Section 7.02(a) and, if such Swap Contract is
entered into by a Restricted Subsidiary of the Reporting Company, guarantees
thereof by the Company or the Reporting Company;

(g) Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;

(h) Investments existing on the Restatement Date (other than those referred to
in Section 7.03(c)(i)) and set forth on Schedule 7.03;

(i) (1) Permitted Acquisitions; and (2) Investments of any Person that becomes a
Restricted Subsidiary on or after the Restatement Date; provided that in the
case of this clause (2), (i) such Investments exist at the time such Person
becomes a Restricted Subsidiary and (ii) such Investments are not made in
anticipation or contemplation of such Person becoming a Restricted Subsidiary;

(j) Investments to the extent that payment for such investments is made solely
with the Equity Interests of the Reporting Company;

(k) Investments in joint ventures in an aggregate amount not to exceed
$50,000,000 in any fiscal year;

 

135



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with Dispositions not
prohibited by this Agreement;

(m) Investments by the Reporting Company and its Restricted Subsidiaries not
otherwise permitted under this Section 7.03 (including Investments in
Unrestricted Subsidiaries) in an aggregate amount not to exceed at any time the
sum of (i) $100,000,000 and (ii) if no Default or Event of Default exists or
would exist after giving effect thereto, the Available ECF Amount;

(n) other Investments (including Investments in Unrestricted Subsidiaries) if
immediately after giving effect to such Investments the Consolidated Net
Leverage Ratio as of the last day of the fiscal quarter of the Reporting Company
most recently ended for which financial statements have been delivered under
Section 6.01, determined on a Pro Forma Basis, would be less than 3.00 to 1.00;

(o) [reserved]; and

(p) Investments by the Reporting Company or any Restricted Subsidiary in any
Special Purpose Subsidiary in connection with any Permitted Securitization
Transaction provided that such Investments are customary in Securitization
Transactions.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, returns,
dividends, interest and distributions in respect thereof actually received in
cash, including from Dispositions thereof (and the amount referred to in clause
(y) shall not exceed the amount of such Investment at the time such Investment
was made).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) (i) any Restricted Subsidiary (other than the Company) may merge with the
Reporting Company, provided that the Reporting Company shall be the continuing
or surviving Person, or (ii) any Restricted Subsidiary (other than the Company)
may merge with any one or more other Restricted Subsidiaries, provided that in
the case of this clause (ii) when any Loan Party is merging with another
Restricted Subsidiary, the continuing or surviving Person shall be (or shall
become in connection therewith) a Loan Party and if such merger involves a
Domestic Loan Party, the continuing or surviving Person shall be (or shall
become in connection therewith) a Domestic Loan Party;

(b) any Loan Party (other than the Company) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Reporting
Company or to another Loan Party; provided that if such Disposition is made by a
Domestic Loan Party, the transferee shall be a Domestic Loan Party;

(c) any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Reporting Company or any of its Restricted Subsidiaries;

 

136



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) any Restricted Subsidiary (other than a Borrower) may liquidate, wind-up or
dissolve if the Reporting Company determines in good faith that such
liquidation, winding-up or dissolution is in the best interests of the Reporting
Company and is not materially disadvantageous to the Lenders;

(e) [reserved];

(f) the Reporting Company and any Restricted Subsidiary may transfer any or all
of the Equity Interests of any Restricted Subsidiary that is not a Loan Party
(together with any assets held by such Restricted Subsidiary and any Restricted
Subsidiaries thereof, including any Equity Interests and any Pledged Notes) to
the Reporting Company or any of its Restricted Subsidiaries, as a contribution
to capital, in exchange for promissory notes or other property or otherwise;

(g) in connection with any acquisition permitted under Section 7.03, any
Restricted Subsidiary of the Reporting Company (other than the Company unless
the Company is the survivor) may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Restricted Subsidiary of the
Reporting Company and (ii) in the case of any such merger to which any Loan
Party (other than the Reporting Company) is a party, the surviving Person shall
be (or shall become in connection therewith) a Loan Party;

(h) in connection with any Disposition permitted under Section 7.05, any
Restricted Subsidiary of the Reporting Company (other than the Company unless
the Company is the survivor) may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it;

(i) so long as no Default has occurred and is continuing or would result
therefrom, any consolidation, merger, amalgamation of the Company or any
Disposition (whether in one transaction or in a series of transactions) of all
or substantially all of the assets of the Company so long as the Person formed
by or surviving any such consolidation, merger or amalgamation or to which such
sale, assignment, transfer, conveyance or other disposition has been made (i) is
a wholly-owned Restricted Subsidiary of the Reporting Company; (ii) is organized
or existing under the laws of the United States, any state of the United States
or the District of Columbia, (iii) is either a corporation, a partnership or
limited liability company; and (iv) assumes all the obligations of the Company
under this Agreement and the Loan Documents pursuant to agreements reasonably
satisfactory to the Administrative Agent; and

(j) so long as no Default has occurred and is continuing or would result
therefrom, each of the Reporting Company and any of its Restricted Subsidiaries
(other than the Company unless the Company is the survivor) may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Reporting
Company is a party, the Reporting Company is the surviving corporation and
(ii) in the case of any such merger to which any Loan Party (other than the
Reporting Company) is a party, the surviving Person shall be (or shall become in
connection therewith) a Loan Party.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

137



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of defaulted receivables in the ordinary course of business for
collection;

(d) any Disposition as a part of a Tax Incentive Transaction;

(e) the unwinding of any Swap Contract;

(f) any transfer arising out of the granting or creation of a Lien permitted by
Section 7.01;

(g) any Disposition occurring by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of its property;

(h) Disposition of leasehold improvements or leased assets upon the termination
of the lease;

(i) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of new equipment or
real property or (ii) the proceeds of such Disposition are applied to the
purchase price of equipment or real property within 180 days of such
Disposition;

(j) Dispositions between and among Loan Parties, (ii) Dispositions between and
among Restricted Subsidiaries that are not Loan Parties and (iii) Dispositions
between Loan Parties, on the one hand, and Restricted Subsidiaries that are not
Loan Parties, on the other hand, provided that in the case of any disposition by
a Loan Party to a Restricted Subsidiary that is not a Loan Party, such
Disposition shall be an Investment permitted by Section 7.03;

(k) Dispositions permitted by Section 7.01, Section 7.03, Section 7.04 and
Section 7.06;

(l) non-exclusive licenses of IP Rights in the ordinary course of business;

(m) sales of accounts receivable in the ordinary course of business pursuant to
vendor supply chain finance or “reverse-factoring” programs;

(n) Dispositions in the ordinary course of business of leases of inventory
entered into in the ordinary course of business;

(o) other Dispositions by the Reporting Company or any Restricted Subsidiary,
provided that (i) at the time of such Disposition, no Default or Event of
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (o) in any
Measurement Period shall not exceed an amount equal to ten percent (10%) of the
aggregate book value of the tangible assets of the Reporting Company and its
Restricted Subsidiaries on the last day of the fiscal quarter most recently
ended for which financial statements have been delivered under Section 6.01,
determined on a Pro Forma Basis and (iii) the consideration for any such
Disposition shall be at least 75% cash or Cash Equivalents; provided further
that from and after the date on which (x) the aggregate book value of all
property Disposed of in reliance on this clause (o) during the term of this
Agreement exceeds twenty-five percent (25%) of the aggregate book value of the
tangible assets of the

 

138



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Reporting Company and its Restricted Subsidiaries as set forth on the financial
statements for the fiscal quarter ending June 30, 2017, and (y) the Consolidated
Total Tangible Assets of the Reporting Company and its Subsidiaries is less than
the Consolidated Total Tangible Assets as set forth on the financial statements
for the fiscal quarter ending June 30, 2017, the Net Cash Proceeds of all such
Dispositions shall thereafter be applied to prepay the Term Loans pursuant to
Section 2.05(b)(ii) (without giving effect to the reinvestment rights set forth
therein);

(p) the Reporting Company and its Subsidiaries may make any Disposition required
by any Governmental Authority as a condition to the Pace Acquisition;

(q) Dispositions set forth on Schedule 7.05;

(r) use of cash and Cash Equivalents for transactions not expressly prohibited
hereunder; and

(s) any sale, transfer or other disposition of Securitization Related Property
by the Reporting Company and its Restricted Subsidiaries pursuant to any
Permitted Securitization Transaction;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(n) shall be for fair market value; provided further that any
determination of fair market value in connection with a Disposition pursuant to
Section 7.05(o) shall be as reasonably determined by the Reporting Company.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Reporting
Company, any Restricted Subsidiary of the Reporting Company that is Guarantor
and any other Person that owns a direct Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Reporting Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(c) the Reporting Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(d) the Reporting Company may redeem its common Equity Interests held by the
Company for the aggregate consideration not to exceed £100,000;

(e) the Reporting Company may make cashless repurchases of capital stock of the
Reporting Company deemed to occur upon the exercise of options, warrants or
similar rights solely to the extent that shares of such capital stock represent
a portion of the exercise price of such options, warrants or similar rights;

(f) the Reporting Company may make repurchases of capital stock of the Reporting
Company deemed to occur upon the payment by the Reporting Company of employee
tax liabilities arising from stock issued pursuant to stock option or other
equity-based incentive plans or other benefit plans approved by the Reporting
Company’s board of directors (or substantially equivalent governing body) for
management or employees of the Company and the Restricted Subsidiaries;

 

139



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) the Reporting Company may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of the
Reporting Company;

(h) the Reporting Company and each Restricted Subsidiary may make Restricted
Payments to repurchase, retire or otherwise acquire the Equity Interests of the
Reporting Company from directors, officers, employees or members of management
consultants or independent contractors (or their estate, family members, spouse
and/or former spouse) of the Reporting Company or any Restricted Subsidiary not
in excess of $5,000,000 during each fiscal year of the Reporting Company if
immediately before and after giving effect to such Restricted Payments no
Default or Event of Default shall exist;

(i) [reserved];

(j) Restricted Payments by the Reporting Company and its Restricted Subsidiaries
not otherwise permitted under this Section 7.06 in an aggregate amount not to
exceed the sum of (i) $100,000,000 (less the amount of payments made in reliance
on clause (d) of Section 7.14) and (ii) if the Consolidated Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the fiscal quarter of the
Reporting Company most recently ended for which financial statements have been
delivered under Section 6.01 is less than 3.50 to 1.00, the Available ECF
Amount, if immediately before and after giving effect to such Restricted
Payments no Default or Event of Default shall exist; and

(k) other Restricted Payments if immediately before and after giving effect to
such Restricted Payments (i) no Default or Event of Default shall exist and
(ii) the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Reporting Company most recently ended for which financial
statements have been delivered under Section 6.01 would be less than 3.00 to
1.00, determined on a Pro Forma Basis.

7.07 Change in Nature of Business. Engage in any material line of business other
than the communications technology business, including, but not limited to, the
design, development and sale of communications equipment and software and the
provision of communications services, together with any business substantially
related, ancillary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Reporting Company (other than the Reporting Company and its
Restricted Subsidiaries), whether or not in the ordinary course of business,
other than: (a) transactions on fair and reasonable terms substantially as
favorable to the Reporting Company or such Restricted Subsidiary as would be
obtainable by the Reporting Company or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate;
(b) payment of reasonable compensation (including reasonable bonus and other
reasonable incentive arrangements) to officers and employees; (c) reasonable
directors’ fees; (d) Restricted Payments permitted pursuant to Section 7.06; (e)
reimbursement of employee travel and lodging costs and other business expenses
incurred in the ordinary course of business; (f) Investments permitted by
Sections 7.03(b) and 7.03(h); (g) transactions with any Person that is an
Affiliate by reason of the ownership by the Company or any of its Restricted
Subsidiaries of Equity Interests of such Person; and (h) Indebtedness permitted
by Section 7.02(e).

 

140



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.09 Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of the Reporting Company or any other Loan Party to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations or (ii) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Reporting Company or any other Loan
Party or to guarantee the Obligations; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by Law, or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the permitted sale of a Restricted
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Restricted Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to exist or be incurred hereunder, (D) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) the foregoing shall not apply to customary encumbrances or
restrictions in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, which
restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(F) clause (i) of the foregoing shall not apply to customary anti-assignment
provisions contained in agreements entered into in the ordinary course of
business; (G) clause (ii) of the foregoing shall not apply to customary
subordination of subrogation, contribution and similar claims contained in
Guaranties permitted hereunder, (H) clause (i) of the foregoing shall not apply
to cash deposits or other deposits imposed by customers under contracts entered
into in the ordinary course of business, (I) clause (i) of the foregoing shall
not apply to restrictions on the transfer, lease, or license of any property or
asset of any Loan Party in effect on the Restatement Date that were entered into
in the ordinary course of business and not in contemplation of this Agreement,
(J) the foregoing shall not apply to encumbrances or restrictions existing with
respect to any Person or the property or assets of such Person acquired by the
Reporting Company or any Restricted Subsidiary in an acquisition permitted
hereunder (including, but not limited to, the Pace Acquisition), provided that
such encumbrances and restrictions are not applicable to any Person or the
property or assets of any Person other than such acquired Person or the property
or assets of such acquired Person and were not created in contemplation of this
Agreement, (K) the foregoing shall not apply to any document or instrument
governing any Permitted Securitization Transaction, provided that any such
restriction relates only to the applicable Securitization Related Property
actually sold, conveyed, pledged, encumbered or otherwise contributed pursuant
to such Permitted Securitization Transaction, (L) the foregoing shall not apply
to restrictions and conditions contained in agreements governing Indebtedness
between or among the Reporting Company and its wholly-owned Restricted
Subsidiaries permitted by Sections 7.02 and 7.03 and (M) the foregoing shall not
apply to restrictions and conditions imposed on any Excluded Subsidiary by the
terms of any Indebtedness of such Excluded Subsidiary permitted to exist or be
incurred hereunder if such restrictions or conditions, taken as a whole, are not
materially less favorable to the Lenders than the restrictions contained in this
Agreement, taken as whole (as reasonably determined in good faith by the
Reporting Company).

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose in violation of
Regulation T, U or X of the FRB.

 

141



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Reporting Company to
be less than 3.50 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
at any time during any period of four fiscal quarters of the Reporting Company
to be greater than the applicable Maximum Leverage Ratio.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any manner materially adverse to the interests of the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year, except
that any Restricted Subsidiary may change its fiscal year to coincide with the
fiscal year of the Reporting Company. Notwithstanding the foregoing, the
Reporting Company may, at its option, convert to International Financial
Reporting Standards and any such conversion shall be deemed a change in GAAP and
shall be subject to Section 1.03(b).

7.14 Prepayments, Etc. of Material Junior Debt. Make (or give any notice with
respect thereto) any voluntary or optional payment, prepayment, redemption,
purchase, defeasence or other satisfaction prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Material Junior Debt, except (a) any Permitted Refinancing
thereof, (b) the conversion of such Material Junior Debt to common stock of the
Reporting Company, (c) any repayment out of the proceeds of a substantially
concurrent issuance of common stock of the Reporting Company, (d) up to
$50,000,000 (based on the amount paid) (less the aggregate amount of Restricted
Payments made in reliance on clause (i) of paragraph (j) of Section 7.06) of
such prepayments, redemptions, purchases and defeasances, (e) any Indebtedness
of any Restricted Subsidiary in existence on the date such Person becomes a
Restricted Subsidiary (provided such Indebtedness is repaid within forty-five
(45) days of such Person becoming a Restricted Subsidiary); (f) if the
Consolidated Net Leverage Ratio determined on a Pro Forma Basis as of the last
day of the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01 is less than 3.00 to
1.00, in an amount not to exceed the Available ECF Amount and (g) any
prepayment, redemption or purchase of such Material Junior Debt if immediately
before and after giving effect thereto no Default or Event of Default shall
exist and the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Reporting Company most recently ended for which financial
statements have been delivered under Section 6.01 would be less than 2.00 to
1.00 determined on a Pro Forma Basis.

7.15 Amendment, Etc. of Material Junior Debt, Etc..

(a) Amend or modify any Material Junior Debt (other than pursuant to a
prepayment, redemption, purchase, defeasance or satisfaction permitted by
Section 7.14); in each case under this Section 7.15, in any manner materially
adverse to the interests of the Lenders.

(b) Amend or modify any of the terms of any Permitted Securitization Transaction
if such amendment or modification would add or change any term in a manner
adverse to the Reporting Company or any Restricted Subsidiary.

7.16 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any

 

142



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Designated Jurisdiction or who is the subject of any Sanctions; (iii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (iv) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (v) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default on and after the Restatement Date:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Reporting Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with
respect to the existence of any Loan Party) or 6.16 or of Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof has been given to the
Reporting Company by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Reporting
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Indebtedness between or among the Reporting Company and its wholly-owned
Restricted Subsidiaries permitted by Sections 7.02 and 7.03) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or, in the case of Indebtedness which is a
Guarantee, such Guarantee to become payable; or (ii)

 

143



--------------------------------------------------------------------------------

TABLE OF CONTENTS

there occurs under any Swap Contract an Early Termination Date (or substantively
equivalent term (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event or substantively equivalent term (as so defined) under
such Swap Contract as to which a Loan Party or any Restricted Subsidiary thereof
is an Affected Party (as so defined); and, in either event, the Swap Termination
Value owed by such Loan Party or such Restricted Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, including any Luxembourg Insolvency Event in respect of any
Luxembourg Loan Party or any of its assets, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law (including any Luxembourg Insolvency Event in respect of
any Luxembourg Loan Party or any of its assets) relating to any such Person or
to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect as against any Loan Party; or any Loan Party or
any other Person on behalf of a Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any such Loan Document; or

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to or as provided in the terms thereof)
cease to create a valid and perfected first priority Lien (subject to Liens
permitted by Section 7.01) on the Collateral purported to be covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and

 

145



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Loan Parties pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank (or Affiliate thereof) or
Hedge Bank (or Affiliate thereof), as the case may be. Each Cash Management Bank
or Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

8.04 Collection Allocation Mechanism.

(a) On the CAM Exchange Date (i) the Revolving Credit Commitments shall
automatically and without further act be terminated as provided in Section 8.02,
(ii) the Revolving Credit Lenders shall automatically and without further act
(and without regard to the provisions of Section 10.06) be deemed to have
exchanged interests in the Revolving Credit Facilities such that in lieu of the
interest of each Revolving Credit Lender in each Revolving Credit Facility in
which it shall participate as of such date (including such Lender’s interest in
the Specified Obligations of each Loan Party in respect of each such Revolving
Credit Facilities), such Revolving Credit Lender shall hold an interest in each
of the Revolving Credit Facilities (including the Specified Obligations of each
Loan Party in respect of each Revolving Credit

 

146



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Facility and each L/C Reserve Account established pursuant to clause (c) below),
whether or not such Revolving Credit Lender shall previously have participated
therein, equal to such Revolving Credit Lender’s CAM Percentage thereof and
(iii) simultaneously with the deemed exchange of interests pursuant to clause
(ii) above, Specified Obligations to be received by the Lenders in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent, determined using the Spot Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Revolving Credit Lenders in respect of such Specified Obligations shall
accrue and be payable in Dollars at the rate otherwise applicable hereunder;
provided, that such CAM Exchange will not affect the aggregate amount of the
Obligations of the Borrowers to the Revolving Credit Lenders under the Loan
Documents. Each Revolving Credit Lender and each Loan Party hereby consents and
agrees to the CAM Exchange, and each Revolving Credit Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any Person that
acquires a participation in its interests in any Revolving Credit Facility. Each
Loan Party and each Revolving Credit Lender agrees from time to time to execute
and deliver to the Administrative Agent all promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Revolving Credit Lenders
after giving effect to the CAM Exchange, and each Revolving Credit Lender agrees
to surrender any promissory notes originally received by it in connection with
its Revolving Credit Loans hereunder to the Administrative Agent against
delivery of new promissory notes evidencing its interests in the Revolving
Credit Facilities; provided, however, that the failure of any Loan Party to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Specified Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the Specified
Obligations, shall be distributed to the Revolving Credit Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Revolving Credit Lender upon or after the CAM Exchange Date, including by way
of setoff, in respect of a Specified Obligation shall be paid over to the
Administrative Agent for distribution to the Revolving Credit Lenders in
accordance herewith.

(c) In the event that on the CAM Exchange Date, any Letter of Credit shall be
outstanding and undrawn in whole or in part, or there shall be any Unreimbursed
Amounts, each Multicurrency Revolving Credit Lender in respect of Unreimbursed
Amounts with respect to Letters of Credit shall, before giving effect to the CAM
Exchange, promptly pay over to the Administrative Agent, in immediately
available funds and in the currency that such Letters of Credit are denominated,
an amount equal to such Multicurrency Revolving Credit Lender’s Applicable
Percentage (as notified to such Multicurrency Revolving Credit Lender by the
Administrative Agent), of such Letter of Credit’s undrawn face amount or (to the
extent it has not already done so) such Letter of Credit’s Unreimbursed Amount,
as the case may be, together with interest thereon from the CAM Exchange Date to
the date on which such amount shall be paid to the Administrative Agent at the
rate that would be applicable at the time to a Multicurrency Revolving Credit
Loan that is a Base Rate Loan in a principal amount equal to such amount. The
Administrative Agent shall establish a separate account or accounts for each
Multicurrency Revolving Credit Lender (each, an “L/C Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Multicurrency
Revolving Credit Lender’s L/C Reserve Account such Multicurrency Revolving
Credit Lender’s CAM Percentage of the amounts received from the Revolving Credit
Lenders as provided above. The Administrative Agent shall have sole dominion

 

147



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (d), (e), (d) or (f) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the L/C Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in respect of each Letter of Credit attributable to each
Multicurrency Revolving Credit Lender’s CAM Percentage. The amounts held in each
Multicurrency Revolving Credit Lender’s L/C Reserve Account shall be held as a
reserve against the L/C Obligations, shall be the property of such Multicurrency
Revolving Credit Lender, shall not constitute Loans to or give rise to any claim
of or against any Loan Party and shall not give rise to any obligation on the
part of any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.03.

(d) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the L/C Issuer, withdraw from the L/C Reserve Account of each Multicurrency
Revolving Credit Lender any amounts, up to the amount of such Multicurrency
Revolving Credit Lender’s CAM Percentage of such drawing, deposited in respect
of such Letter of Credit and remaining on deposit and deliver such amounts to
the L/C Issuer in satisfaction of the reimbursement obligations of the Lenders
under Section 2.03 (but not of the Borrowers under Section 2.03). In the event
any Multicurrency Revolving Credit Lender shall default on its obligation to pay
over any amount to the Administrative Agent in respect of any Letter of Credit
as provided in this Section 8.04(c), (d), (e) or (f), the L/C Issuer shall, in
the event of a drawing thereunder, have a claim against such Multicurrency
Revolving Credit Lender to the same extent as if such Multicurrency Revolving
Credit Lender had defaulted on its obligations under Section 2.03), but shall
have no claim against any other Multicurrency Revolving Credit Lender in respect
of such defaulted amount, notwithstanding the exchange of interests in the
reimbursement obligations pursuant to Section 8.04(a) or (b). Each other
Multicurrency Revolving Credit Lender shall have a claim against such defaulting
Multicurrency Revolving Credit Lender for any damages sustained by it as a
result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

(e) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Multicurrency Revolving Credit Lender the amount remaining on
deposit therein in respect of such Letter of Credit and distribute such amount
to such Lender.

(f) With the prior written approval of the Administrative Agent and the L/C
Issuer, any Multicurrency Revolving Credit Lender may withdraw the amount held
in its L/C Reserve Account in respect of the undrawn amount of any Letter of
Credit. Any Multicurrency Revolving Credit Lender making such a withdrawal shall
be unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit, to pay over to the Administrative Agent, for the
account of the L/C Issuer on demand, its CAM Percentage of such drawing.

(g) Pending the withdrawal by any Multicurrency Revolving Credit Lender of any
amounts from its L/C Reserve Account as contemplated by the above paragraphs,
the Administrative Agent will, at the direction of such Multicurrency Revolving
Credit Lender and subject to such rules as the Administrative Agent may
prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents. Each Multicurrency Revolving Credit Lender that has not withdrawn
the amounts in its L/C Reserve Account as provided in paragraph (f) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.

 

148



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) The Borrowers agree that following the implementation of the CAM Exchange,
the Multicurrency Revolving Credit Lenders, to the extent that they are
Participants in any of the Loans or Letters of Credit, shall not be subject to
the limitations of Section 10.06(d).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party has
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto. Each of the Secured Parties hereby appoints the
Administrative Agent to act as its agent and trustee in relation to any
Collateral and Collateral Document governed by English law and hold any security
created thereby in trust for the Secured Parties.

(c) Each of the Loan Parties hereby appoints the Borrower to act as its agent
for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (i) the Borrower may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Borrower deems appropriate
in its sole discretion and each Loan Party shall be obligated by all of the
terms of any such document and/or authorization executed on its behalf, (ii) any
notice or communication delivered by the Administrative Agent, L/C Issuer or a
Lender to the Borrower shall be deemed delivered to each Loan Party and
(iii) the Administrative Agent, L/C Issuer or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.

 

149



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the

 

150



--------------------------------------------------------------------------------

TABLE OF CONTENTS

covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

151



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(i) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06(c)). The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06(d) shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the

 

152



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger, Syndication Agent, Co-Documentation Agents or
Senior Managing Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

153



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.10 Collateral and Guarantee Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document to a Person that is not a Loan Party or the designation
of any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 6.18, (iii) that constitutes Excluded Property, (iv) if approved,
authorized or ratified in writing in accordance with Section 10.01; or (v) to
effect any other transaction permitted by this Agreement;

(b) to release any Guarantor from its obligations under the Collateral Documents
if such Person is or becomes an Excluded Subsidiary or ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents;

(c) to release any Lien granted to or held by the Administrative Agent under any
Loan Document on the Equity Interests of any Unrestricted Subsidiary;

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(e) at any time any Permitted Securitization Transaction is outstanding, release
any Lien granted to or held by the Administrative Agent under any Loan Document
on (i) any Securitization Related Property that is subject to such Permitted
Securitization Transaction and (ii) the Equity Interests of the Special Purpose
Subsidiary for such Permitted Securitization Transaction.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Collateral Documents pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Collateral Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

154



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Company Collateral Agreement or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Reporting Company or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Reporting Company or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.03 as to any Credit Extension
under a particular Facility without the written consent of the Required
Multicurrency Revolving Lenders, the Required U.S. Revolving Lenders, the
Required Term A Lenders, the Required Term B Lenders or the Required Term A-1
Lenders, as the case may be;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document (other than a mandatory reduction pursuant to
Section 2.06(b)(i)) without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

155



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Term B Facility, the Required Term B Lenders, (iii) if such Facility is the Term
A-1 Facility, the Required Term A-1 Lenders, (iv) if such Facility is the U.S.
Revolving Credit Facility, the Required U.S. Revolving Lenders or (v) if such
Facility is the Multicurrency Revolving Credit Facility, the Required
Multicurrency Revolving Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,”, “Required U.S. Revolving Lenders,” “Required Multicurrency Revolving
Lenders,” “Required Term A Lenders,” “Required Term B Lenders” or “Required Term
A-1 Lenders” without the written consent of each Lender under the applicable
Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release (i) all or substantially all of the value of the guarantees under
the Guarantee Agreement made by the Guarantors or (ii) the guarantee by the
Company or the Reporting Company without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guarantee Agreement
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders,
(iii) if such Facility is the Term A-1 Facility, the Required Term A-1 Lenders,
(iv) if such Facility is the U.S. Revolving Credit Facility, the Required U.S.
Revolving Lenders or (v) if such Facility is the Multicurrency Revolving Credit
Facility, the Required Multicurrency Revolving Facility; or

(j) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Multicurrency Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

 

156



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

In addition, notwithstanding the foregoing, the Agreement and the other Loan
Documents may be amended as set forth in Section 2.14, Section 2.15 and
Section 2.19.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents or other documents executed by the
Loan Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Reporting Company without the need to obtain the consent of
any other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

157



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) if to the Company, the Reporting Company, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by electronic transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, an L/C Issuer,
the Company or the Reporting Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

158



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Each of the
Company and the Reporting Company shall indemnify the Administrative Agent, the
L/C Issuers, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan

 

159



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuers; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) an L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Each Borrower waives any rights and defenses that are or may become available to
such Borrower by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

Each Borrower understands and acknowledges that if the Secured Parties foreclose
judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Borrowers may have to seek reimbursement, contribution, or indemnification from
the Borrowers or others based on any right the Borrowers may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by the Borrowers under this Agreement or the other Loan Documents. Each
Borrower further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of such Borrower’s rights,
if any, may entitle the Company to assert a defense to this Agreement, the
Company Collateral Agreement or the other Loan Documents based on Section 580d
of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Agreement and the other
Loan Documents, the Borrowers freely, irrevocably, and unconditionally:
(i) waive and relinquish that defense and agree that such Borrowers will be
fully liable under this Agreement and the other Loan Documents even though the
Secured Parties may foreclose, either by judicial foreclosure or by exercise of
power of sale, any deed of trust securing the Obligations; (ii) agree that such
Borrowers will not assert that defense in any action or proceeding which the
Secured Parties may commence to enforce this Agreement or the other Loan
Documents; (iii) acknowledges and agrees that the rights and defenses waived by
such Borrowers in this Agreement or the other Loan Documents include any right
or defense that such Borrowers may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledge and agree that the Secured Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.

Each Borrower waives all rights and defenses that such Borrower may have because
any of the Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from the Borrowers without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Secured Parties may collect from the Borrowers even if the Secured
Parties, by foreclosing on the real

 

160



--------------------------------------------------------------------------------

TABLE OF CONTENTS

property collateral, have destroyed any right the Borrowers may have to collect
from the Loan Parties. This is an unconditional and irrevocable waiver of any
rights and defenses the Borrowers may have because any of the Obligations is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon § 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Each Borrower waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

The foregoing waivers and the provisions hereinafter set forth in this Agreement
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Agreement, the
Company Collateral Agreement, the other Loan Documents or the Obligations.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Each Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer, and shall pay all fees and time charges for
attorneys, including those who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Reporting Company or any of its Subsidiaries,
or

 

161



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing but without releasing such Borrower from its obligation to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), an L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee or from a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, in each case, as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

162



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provision
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
each L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous

 

163



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section 10.06 in the aggregate or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Multicurrency Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together

 

164



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Reporting Company or any of the Reporting Company’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person); provided that notwithstanding the
foregoing, assignments of Term Loans may be made to the Company if (a) no
Default or Event of Default is continuing or would result therefrom; (b) the
Reporting Company is in compliance on a Pro Forma Basis with Section 7.11 after
giving effect to such assignments; (c) such assignment is made pursuant to a
modified dutch auction conducted by the Company (pursuant to procedures set
forth on Exhibit N hereto or as otherwise may be agreed upon by the Company and
the Administrative Agent) (each, an “Auction”) open to all Term Lenders under
the applicable Facility on a pro rata basis; (d) the Company shall deliver to
the Administrative Agent a certificate of an Responsible Officer stating that,
as of the launch date of the related dutch auction and the effective date of any
such assignment, it is not in possession of any information regarding the
Company or its Subsidiaries, or their assets, the Loan Parties’ ability to
perform the Obligations or any other matter that may be material to a decision
by any Term Lender to participate in any auction or repurchase any such Term
Loans that has not previously been disclosed to the Administrative Agent and the
non-Public Lenders; (e) any such Term Loans shall be automatically and
permanently cancelled immediately upon acquisition thereof by Company or any of
its Subsidiaries for all purposes of the Loan Documents (and the Administrative
Agent is authorized to make appropriate entries in the Register to reflect such
cancellation); and (f) the Company and its Subsidiaries do not use the proceeds
of any Revolving Credit Facility to acquire such Term Loans. It is understood
and agreed that any such assignment of Term Loans to the Company shall not be
deemed a repayment of Term Loans (and shall, therefore, not be deducted) for
purposes of any mandatory prepayment under Section 2.05(b)(i).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall

 

165



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 10.06, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Company (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 10.06.

 

166



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Reporting Company or any of the Reporting Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s

 

167



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Multicurrency Revolving Credit Commitment and
Multicurrency Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(g) Luxembourg. Each Luxembourg Loan Party hereby expressly accepts, agrees and
confirms, and each other party hereto hereby expressly agrees, for the purpose
of article 1278 et s. and 1281 of the Luxembourg Civil Code, that upon the
assignment, transfer and/or novation by a Lender all or any of its rights or
obligations under the Loan Documents, any security and guarantees created under
the Loan Documents (including under any Collateral Document) shall be preserved
for the benefit of any assignee or transferee.

 

168



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.15 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their respective obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section 10.07, “Information” means all information received
from the Reporting Company or any Subsidiary relating to the Reporting Company
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Reporting Company
or any Subsidiary, provided that, in the case of information received from the
Reporting Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Reporting Company or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Company or any other Loan Party against any and all of the obligations of the
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or L/C Issuer, irrespective of whether or not
such Lender or L/C Issuer shall have made any demand

 

169



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under this Agreement or any other Loan Document and although such obligations of
the Company or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective against each party hereto
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof in accordance with
Section 4.01 that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an originally executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

170



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or the applicable Designated Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, (i) the applicable assignee shall have consented to the
applicable amendment, waiver or consent and (ii) in the case of any such
assignment of Term B Loans on or prior to the date that is six months following
the Second Amendment Effective Date in connection with a Repricing Transaction,
such Lender shall have received payment of any fees payable pursuant to
Section 2.05(c).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply

10.14 Governing Law; Jurisdiction; Etc. (a) THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION

 

171



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK UNLESS A LOAN DOCUMENT EXPRESSLY PROVIDES IT WILL
BE GOVERNED BY THE LAWS OF A DIFFERENT JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING TO ENFORCE ANY
AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS OR
AGAINST ANY COLLATERAL OR OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER FORUM IN
WHICH JURISDICTION CAN BE ESTABLISHED.

(c) WAIVER OF VENUE. EACH OF THE REPORTING COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

 

172



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Without limiting Section 9.01(c) or Section 10.14(d), each Loan Party hereby
irrevocably designates, appoints, authorizes and empowers the Company, with
offices currently located at 3871 Lakefield Drive, Suwanee, Georgia 30024 (the
“Process Agent”), as its agent to receive on behalf of itself and its property,
service of copies of the summons and complaint and any other process which may
be served in any suit, action or proceeding brought in the United States
District Court for the Southern District of New York or the New York Supreme
Court, New York County, and any appellate court thereof. Such service may be
made by delivering a copy of such process to such Loan Party in care of the
Process Agent at its address specified above, with a copy delivered to such Loan
Party in accordance with Section 10.02, and each Loan Party hereby authorizes
and directs the Process Agent to accept such service on its behalf. The
appointment of the Process Agent shall be irrevocable until the appointment of a
successor Process Agent. Each Loan Party further agrees to promptly appoint a
successor Process Agent in the United States (which shall accept such
appointment in form and substance satisfactory to the Administrative Agent)
prior to the termination for any reason of the appointment of the initial
Process Agent. Nothing contained herein shall affect the right of any party
hereto to serve process in any manner permitted by law, or limit any right that
any party hereto may have to bring proceedings against any other party hereto in
the courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction. So long as the Company
is the agent of the Loan Parties for services of process, the Company must
maintain a place of business in the United States for service of process and
shall promptly notify the Administrative Agent of any change in the address of
such location.

(f) To the extent any Loan Party has or hereafter may acquire any immunity from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, such Loan Party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Loan Documents.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions

 

173



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger, the Lenders, and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their respective Affiliates, and neither the Administrative
Agent, the Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrowers or their respective Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Administrative Agent, the Arranger and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it, and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such originally executed
counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the

 

174



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

10.20 California Judicial Reference Provision. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company and the Reporting Company shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

10.21 Parallel Debt Obligations.

(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Administrative
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents,
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Loan Party, to preserve its entitlement to be paid that amount (the
“Parallel Debt Obligations”).

(b) The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 10.21,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.

(c) Any amount due and payable by a Loan Party under this Section 10.21 shall be
decreased to the extent that the other Secured Parties have received (and are
able to retain) payment in full of the corresponding amount under the other
provisions of the Loan Documents and any amount due and payable by a Loan Party
to the other Secured Parties under those provisions shall be decreased to the
extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this Section 10.21.

(d) Any amount received or recovered by the Administrative Agent in respect of
the Parallel Debt Obligation (including as a result of any enforcement
proceedings) shall be applied in accordance with the terms of this Agreement and
the other Loan Documents.

 

175



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.22 Syndication and Takeover Code. Each of the Lenders and the Administrative
Agent confirms that it is aware of the terms and requirements of Practice
Statement No 25 (Debt Syndication Offer Periods) issued by the Panel.

10.23 Amendment and Restatement. (a) The Loan Parties, the Administrative Agent,
the Syndication Agent, the Co-Documentation Agents, the Senior Managing Agent,
the L/C Issuers, the Swing Line Lender and the Lenders hereby agree that upon
the effectiveness of this Agreement, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended and restated in their entirety
by the terms and conditions of this Agreement and the terms and provisions of
the Existing Credit Agreement, except as otherwise provided in this Agreement
(including, without limitation, paragraph (b) of this Section 10.23), shall be
superseded by this Agreement.

(b) Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Loan Parties shall be liable in accordance with
the terms and subject to the limitations set forth in the Existing Credit
Agreement to each Indemnitee with respect to Agreements under the Existing
Credit Agreement to indemnify and hold harmless such indemnitee from and against
all claims, demands, liabilities, damages, losses, costs, charges and expenses
to which such Indemnitee may be subject arising in connection with the Existing
Credit Agreement. This Agreement is given as a substitution of, and not as a
payment of, the obligations of the Loan Parties under the Existing Credit
Agreement and is not intended to constitute a novation of the Existing Credit
Agreement.

(c) By execution of this Agreement all parties hereto agree that (i) each
relevant Loan Document is hereby amended such that all references to the
Existing Credit Agreement and the Loans and Commitments thereunder shall be
deemed to refer to this Agreement and the continuation of the Loans and
Commitments hereunder, (ii) all obligations under the Existing Guarantee and
Collateral Agreement and the Collateral Documents are reaffirmed and remain in
full force and effect on a continuous basis after giving effect to this
Agreement, subject to any applicable limitations and conditions set forth
therein and (iii) all security interests and liens granted under the Company
Collateral Agreement and the other Loan Documents are reaffirmed and shall
continue and secure the Obligations hereunder and the obligations of the
Guarantors under the Existing Guarantee and Collateral Agreement after giving
effect to this Agreement and the Guarantee Agreement are reaffirmed subject to
any applicable limitations and conditions set forth therein. After giving effect
to this Agreement and the transactions contemplated hereby, neither the
modification of the Existing Credit Agreement effected pursuant to this
amendment and restatement nor the execution, delivery, performance or
effectiveness of this Agreement (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to the Existing Guarantee and Collateral
Agreement or any other Collateral Document, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred; or (ii) requires that any new filings be made
or other actions taken to perfect or to maintain the perfection of such Lien.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers and agrees and consents to,
and acknowledges and agrees to be bound by:

 

176



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction (in full or in part) or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers.

10.25 ERISA Representation. Each Refinancing Lender (as such term is defined in
the Third Amendment to this Agreement) as of the Third Amendment Effective Date
represents and warrants as of the Third Amendment Effective Date to the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, for the benefit of the Borrower or any other Loan
Party, that such Lender is not and will not be (a) an employee benefit plan
subject to Title I of ERISA, (b) a plan or account subject to Section 4975 of
the Internal Revenue Code; (c) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Internal Revenue Code; or
(d) a “governmental plan” within the meaning of ERISA.

[Remainder of page intentionally left blank]

 

177